

[a10qexhibitwellsfargo_image1.gif]    
CREDIT AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and US Agent,
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,
as Canadian Agent,
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,
UPLAND SOFTWARE, INC.,
UPLAND SOFTWARE I, INC.
UPLAND SOFTWARE II, INC.
UPLAND SOFTWARE III, LLC
UPLAND SOFTWARE IV, INC.
UPLAND SOFTWARE V, INC.
UPLAND SOFTWARE VI, LLC
UPLAND SOFTWARE VII, INC.
UPLAND IX, LLC
and
EACH OTHER SUBSIDIARY OF PARENT FROM TIME TO TIME
DESIGNATED AS A US BORROWER HEREUNDER,
as US Borrowers,
and
UPLAND SOFTWARE INC.,
SOLUTION Q INC.
and
EACH OTHER SUBSIDIARY OF PARENT FROM TIME TO TIME
DESIGNATED AS A CANADIAN BORROWER HEREUNDER,
as Canadian Borrowers






--------------------------------------------------------------------------------



Dated as of May 14, 2015





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



1.    DEFINITIONS AND CONSTRUCTION.    1
1.1.
Definitions    1

1.2.
Accounting Terms    1

1.3.
UCC; PPSA    2

1.4.
Construction    2

1.5.
Time References    4

1.6.
Exchange Rates; Currency Equivalents; Applicable Currency    4

1.7.
Schedules and Exhibits    5

2.    LOANS AND TERMS OF PAYMENT.    5
2.1.
Revolving Loans.    5

2.2.
Term Loans    6

2.3.
Borrowing Procedures and Settlements.    8

2.4.
Payments; Reductions of Commitments; Prepayments.    17

2.5.
Promise to Pay; Promissory Notes.    27

2.6.
Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.    28

2.7.
Crediting Payments    30

2.8.
Designated Accounts    31

2.9.
Maintenance of Loan Account; Statements of Obligations    31

2.10.
Fees.    32

2.11.
Letters of Credit.    32

2.12.
Non-Base Rate Option.    42

2.13.
Capital Requirements.    44

2.14.
Delayed Draw Term Loan.    46

2.15.
Accordion.    46

2.16.
Joint and Several Liability of US Borrowers.    49

2.17.
Joint and Several Liability of Canadian Borrowers,    51

3.    CONDITIONS; TERM OF AGREEMENT.    54
3.1.
Conditions Precedent to the Initial Extension of Credit    54

3.2.
Conditions Precedent to all Extensions of Credit    54

3.3.
Maturity    54

3.4.
Effect of Maturity    54

3.5.
Early Termination by Borrowers    55

3.6.
Conditions Subsequent    55


-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



4.    REPRESENTATIONS AND WARRANTIES.    55
4.1.
Due Organization and Qualification; Subsidiaries.    56

4.2.
Due Authorization; No Conflict.    56

4.3.
Governmental Consents    57

4.4.
Binding Obligations; Perfected Liens.    57

4.5.
Title to Assets; No Encumbrances    57

4.6.
Litigation.    58

4.7.
Compliance with Laws    58

4.8.
No Material Adverse Effect    58

4.9.
Solvency.    58

4.10.
Employee Benefits    58

4.11.
Environmental Condition    59

4.12.
Complete Disclosure    59

4.13.
Patriot Act and Anti-Money Laundering & Anti-Terrorism    60

4.14.
Indebtedness    60

4.15.
Payment of Taxes    60

4.16.
Margin Stock    60

4.17.
Governmental Regulation    61

4.18.
OFAC    61

4.19.
Employee and Labor Matters    61

4.20.
[Intentionally Omitted]    61

4.21.
Leases    61

4.22.
Hedge Agreements    62

5.    AFFIRMATIVE COVENANTS.    62
5.1.
Financial Statements, Reports, Certificates    62

5.2.
[Intentionally Omitted].    62

5.3.
Existence    62

5.4.
Maintenance of Properties    62

5.5.
Taxes    62

5.6.
Insurance    63

5.7.
Inspection.    63

5.8.
Compliance with Laws    64

5.9.
Environmental    64


-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



5.10.
Disclosure Updates    64

5.11.
Formation of Subsidiaries    64

5.12.
Further Assurances    65

5.13.
Lender Meetings    66

5.14.
Bank Products    66

5.15.
Hedge Agreements    66

6.    NEGATIVE COVENANTS.    67
6.1.
Indebtedness    67

6.2.
Liens    67

6.3.
Restrictions on Fundamental Changes    67

6.4.
Disposal of Assets    68

6.5.
Nature of Business    68

6.6.
Prepayments and Amendments    68

6.7.
Restricted Payments    69

6.8.
Accounting Methods    70

6.9.
Investments    70

6.10.
Transactions with Affiliates    70

6.11.
Use of Proceeds    71

6.12.
Limitation on Issuance of Equity Interests    71

6.13.
[Intentionally Omitted]    71

6.14.
Canadian Pension Plans    71

6.15.
Reserved.    71

6.16.
Applications Under the CCAA and BIA    71

7.    FINANCIAL COVENANTS.    72
8.    EVENTS OF DEFAULT.    72
8.1.
Payments    72

8.2.
Covenants    73

8.3.
Judgments    73

8.4.
Voluntary Bankruptcy, etc    73

8.5.
Involuntary Bankruptcy, etc    73

8.6.
Default Under Other Agreements    74

8.7.
Representations, etc    74

8.8.
Guaranty    74


-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



8.9.
Security Documents    74

8.10.
Loan Documents    74

8.11.
Change of Control    74

9.    RIGHTS AND REMEDIES.    74
9.1.
Rights and Remedies    74

9.2.
Remedies Cumulative    75

10.    WAIVERS; INDEMNIFICATION.    75
10.1.
Demand; Protest; etc    75

10.2.
The Lender Group's Liability for Collateral    76

10.3.
Indemnification    76

11.    NOTICES.    77
12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.    78
13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.    82
13.1.
Assignments and Participations.    82

13.2.
Successors    86

14.    AMENDMENTS; WAIVERS.    86
14.1.
Amendments and Waivers.    86

14.2.
Replacement of Certain Lenders.    88

14.3.
No Waivers; Cumulative Remedies    89

15.    AGENTS; THE LENDER GROUP.    89
15.1.
Appointment and Authorization of Agent, US Agent and Canadian Agent    89

15.2.
Delegation of Duties    91

15.3.
Liability of Agents    91

15.4.
Reliance by Agents    91

15.5.
Notice of Default or Event of Default    92

15.6.
Credit Decision    92

15.7.
Costs and Expenses; Indemnification    93

15.8.
Agents in Individual Capacities    93

15.9.
Successor Agent    94

15.10.
Lender in Individual Capacity    95

15.11.
Collateral Matters.    95

15.12.
Restrictions on Actions by Lenders; Sharing of Payments.    97

15.13.
Agency for Perfection    98


-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



15.14.
Payments by Agent to the Lenders    98

15.15.
Concerning the Collateral and Related Loan Documents    98

15.16.
Financial Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information    98

15.17.
Several Obligations; No Liability    99

16.    WITHHOLDING TAXES.    100
16.1.
Payments    100

16.2.
Exemptions.    101

16.3.
Reductions.    102

16.4.
Refunds    103

17.    GENERAL PROVISIONS.    103
17.1.
Effectiveness    103

17.2.
Section Headings    104

17.3.
Interpretation    104

17.4.
Severability of Provisions    104

17.5.
Bank Product Providers    104

17.6.
Debtor-Creditor Relationship    105

17.7.
Counterparts; Electronic Execution    105

17.8.
Revival and Reinstatement of Obligations; Certain Waivers.    105

17.9.
Confidentiality.    106

17.10.
Survival    107

17.11.
Patriot Act and Anti-Money Laundering & Anti-Terrorism Compliance.    108

17.12.
Integration    108

17.13.
Judgment Currency    108

17.14.
Certain Tax Matters    109

17.15.
Parent as Agent for Borrowers    109






-v-

--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES


Exhibit A-1
Form of Assignment and Acceptance

Exhibit B-1
Form of Bank Product Provider Agreement

Exhibit C-1
Form of Compliance Certificate

Exhibit C-2
Form of Credit Amount Certificate

Exhibit L-1
Form of Non-Base Rate Notice

Exhibit P-1
Form of Perfection Certificate



Schedule C-1
Commitments

Schedule 1.1
Definitions

Schedule 3.1
Conditions Precedent

Schedule 3.6
Conditions Subsequent

Schedule 5.1
Financial Statements, Reports, Certificates, Collateral Reporting






-vi-

--------------------------------------------------------------------------------




CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this "Agreement"), is entered into as of May 14, 2015, by
and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a "Lender", as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent and collateral agent for each member of the Lender Group
and the Bank Product Providers (in such capacities, together with its successors
and assigns in such capacities, "Agent") and as United States administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity, "US
Agent"), WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation,
as Canadian administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, "Canadian Agent"), UPLAND SOFTWARE, INC., a Delaware
corporation ("Parent"), and each Subsidiary of Parent identified on the
signature pages hereof as a "US Borrower" and each other Subsidiary of Parent
from time to time designated as a "US Borrower" hereunder (Parent together with
such Persons are referred to hereinafter each individually as a "US Borrower"
and individually and collectively, jointly and severally, as the "US
Borrowers"), UPLAND SOFTWARE INC., a Canadian federal corporation, SOLUTION Q
INC., an Ontario corporation and each other Subsidiary of Parent from time to
time designated as a "Canadian Borrower" hereunder (such Persons are referred to
hereinafter each individually as a "Canadian Borrower" and individually and
collectively, jointly and severally, as the "Canadian Borrowers") and the US
Borrowers together with Canadian Borrowers, are referred to hereinafter each
individually as a "Borrower", and individually and collectively, jointly and
severally, as the "Borrowers".
The parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION.

1.1.    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2.    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Borrowers that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such Accounting Change or in the application thereof,
then Agent and Borrowers agree that they will negotiate in good faith amendments
to the provisions of this Agreement that are directly affected by such
Accounting Change with the intent of having the respective positions of the
Lenders and Borrowers after such Accounting Change conform as nearly as possible
to their respective positions as of the date of this Agreement and, until any
such amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if




--------------------------------------------------------------------------------




no such Accounting Change had occurred. When used herein, the term "financial
statements" shall include the notes and schedules thereto. Whenever the terms
"Parent", "Borrower" or "Borrowers" are used in respect of any financial
covenant or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise. Notwithstanding anything to the contrary contained herein, (a) all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards No. 159 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, (b) for purposes of
determining compliance with any covenant contained herein, the effects of any
accounting change described in the Proposed Accounting Standards Update to
Leases (Topic 840) dated August 17, 2010 and the Proposed Accounting Standards
Update (Revised) to Leases (Topic 842) dated May 16, 2013 shall be disregarded
and GAAP will be deemed to treat leases that would have been qualified as
operating leases prior to any such accounting change as operating leases
notwithstanding the effectiveness of any such accounting change to GAAP, and
(c) the term "unqualified opinion" as used herein to refer to opinions or
reports provided by accountants shall mean an opinion or report that is
(i) unqualified, and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit.
1.3.    UCC; PPSA. Any terms used in this Agreement that are defined in the UCC
shall be construed and defined as set forth in the UCC unless otherwise defined
herein; provided, that to the extent that the UCC is used to define any term
herein and such term is defined differently in different Articles of the UCC,
the definition of such term contained in Article 9 of the UCC shall govern. Any
terms used in this Agreement that are defined in the PPSA shall be construed and
defined as set forth in the PPSA unless otherwise defined herein; provided, that
to the extent that such term is defined differently in the PPSA and in the UCC,
the definition of such term in the PPSA or the UCC shall govern, as the context
requires, or otherwise the definition of such term contained in the UCC shall
govern. Notwithstanding the foregoing, and unless the context requires
otherwise, (i) any term defined in this Agreement by reference to the "UCC" or
the "Uniform Commercial Code" shall also have any extended, alternative or
analogous meaning given to such term in the PPSA, other applicable Canadian
personal property security and other laws (including the Personal Property
Security Act of each applicable province of Canada, the Bills of Exchange Act
(Canada) and the Depository Bills and Notes Act (Canada)) in all cases for the
extension, preservation or betterment of the security and rights of the
Collateral, (ii) all references in this Agreement to "Article 8" shall be deemed
to refer also to applicable Canadian securities transfer laws (including the
Securities Transfer Act of each applicable province of Canada) (the "STA") and
applicable U.S. security transfer laws (including the Exchange Act), and
(iii) all references in this Agreement to a financing statement, continuation
statement, amendment or termination statement shall be deemed to refer to the
analogous documents used under applicable United States or Canadian personal
property security laws.
1.4.    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The

-2-

--------------------------------------------------------------------------------




words "hereof," "herein," "hereby," "hereunder," and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Agreement or such other Loan Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement or in any
other Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Applicable Agent of
cash collateral in order to secure any other contingent Obligations for which a
claim or demand for payment has been made on or prior to such time or in respect
of matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys' fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person's successors and assigns. Any
reference herein to "province" shall include the territories of Canada. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record. Any reference to a provision of law
or a regulation is a reference to that provision as amended or re-enacted and a
reference to a statute includes all regulations, proclamations, ordinances and
by laws issued under that statute and any law or regulation which varies,
consolidates or replaces any of them. For purposes of any Collateral located in
the province of Québec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the province of
Québec or a court or tribunal exercising jurisdiction in the province of Québec,
(p) "personal property" shall be deemed to include "movable property",

-3-

--------------------------------------------------------------------------------




(q) "real property" shall be deemed to include "immovable property", (r)
"tangible property" shall be deemed to include "corporeal property", (s)
"intangible property" shall be deemed to include "incorporeal property", (t)
"security interest" and "mortgage" shall be deemed to include a "hypothec", (u)
all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication under the Civil Code of Québec, (v) all
references to "perfection" of or "perfected" Liens shall be deemed to include a
reference to the "opposability" of such Liens to third parties, (w) any "right
of offset", "right of setoff" or similar expression shall be deemed to include a
"right of compensation", (x) "goods" shall be deemed to include "corporeal
movable property" other than chattel paper, documents of title, instruments,
money and securities, (y) an "agent" shall be deemed to include a "mandatary",
and (z) "joint and several" shall be deemed to include "solidary".
1.5.    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, the word "from" means
"from and including" and the words "to" and "until" each means "to and
including"; provided that, with respect to a computation of fees or interest
payable to Applicable Agent or any Lender, such period shall in any event
consist of at least one full day.
1.6.    Exchange Rates; Currency Equivalents; Applicable Currency.
(a)    For purposes of this Agreement and the other Loan Documents, the Dollar
Equivalent of any Revolving Loans, Letters of Credit, other Obligations and
other references to amounts denominated in a currency other than Dollars shall
be determined in accordance with the terms of this Agreement. Such Dollar
Equivalent shall become effective as of such Revaluation Date for such Revolving
Loans, Letters of Credit and other Obligations and shall be the Dollar
Equivalent employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur for such Revolving Loans, Letters of
Credit and other Obligations. Except as otherwise expressly provided herein, the
applicable amount of any currency for purposes of the Loan Documents (including
for purposes of financial statements and all calculations in connection with the
covenants, including the financial covenants) shall be the Dollar Equivalent
thereof.
(b)    Wherever in this Agreement and the other Loan Documents in connection
with a borrowing, conversion, continuation or prepayment of a Revolving Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Loan or Letter of Credit is denominated in Canadian Dollars, such amount shall
be the relevant Canadian Dollar Equivalent of such Dollar amount (rounded to the
nearest Canadian Dollar, with 0.5 of a unit being rounded upward).
(c)    If at any time following one or more fluctuations in the exchange rate of
the Canadian Dollar against the Dollar, (i) the Dollar Equivalent of the
aggregate outstanding principal balance of Loans to the Canadian Borrowers
exceeds the limit of the Canadian Revolving Commitment of any Lender or any
other limitations hereunder based on U.S. Dollars or (ii) the aggregate
outstanding principal balance of Loans to Canadian Borrowers exceeds any other
limit based on Dollars set forth herein for such Canadian Obligations, the
Canadian Borrowers shall (x)

-4-

--------------------------------------------------------------------------------




if such excess is in an aggregate amount that is greater than or equal to
$50,000, within two (2) Business Days of notice to Administrative Borrower from
the Agent, or (y) if an Event of Default has occurred and is continuing,
immediately (A) make the necessary payments or repayments to reduce such
Canadian Obligations to an amount necessary to eliminate such excess or (B)
maintain or cause to be maintained with the Agent deposits as continuing
collateral security for the Obligations of Canadian Borrowers in an amount equal
to or greater than the amount of such excess, such deposits to be maintained in
such form and upon such terms as are acceptable to the Agent.  Without in any
way limiting the foregoing provisions, the Agent shall at any time and from time
to time, in the sole discretion of the Agent, make the necessary exchange rate
calculations to determine whether any such excess exists on such date and advise
the Borrowers if such excess exists.
1.7.    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2.
LOANS AND TERMS OF PAYMENT.

2.1.    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each US Revolving Lender agrees (severally, not jointly
or jointly and severally) to make revolving loans in Dollars ("US Revolving
Loans") to US Borrowers in an aggregate amount at any one time outstanding not
to exceed the lesser of:
(i)    such Lender's US Revolver Commitment, or
(ii)    such Lender's Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the US Maximum Revolver Amount less (2) the sum
of (w) the US Letter of Credit Usage at such time, plus (x) the principal amount
of US Swing Loans outstanding at such time, and
(B)    the amount equal to (1) the Credit Amount as of such date (based upon the
most recent Credit Amount Certificate delivered by Administrative Borrower to
Agent) less (2) the sum of (x) the US Letter of Credit Usage at such time, plus
(y) the principal amount of US Swing Loans outstanding at such time plus (z) the
principal amount of US Term Loans outstanding at such time less (3) the sum of
(I) the Canadian Letter of Credit Usage at such time, plus (II) the principal
amount of Canadian Swing Loans outstanding at such time plus (III) the principal
amount Canadian Term Loans outstanding at such time.
(b)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Canadian Revolving Lender agrees (severally, not
jointly or jointly and severally) to make the Dollar Equivalent of revolving
loans in CAD or Dollars ("Canadian Revolving Loans") to Canadian Borrowers in an
aggregate amount at any one time outstanding not to exceed the Dollar Equivalent
of the lesser of:
(i)    such Lender's Canadian Revolver Commitment, or

-5-

--------------------------------------------------------------------------------




(ii)    such Lender's Pro Rata Share of an amount equal to the lesser of:
(A)    an amount equal to (1) the Canadian Maximum Revolver Amount less (2) the
sum of (y) the Canadian Letter of Credit Usage at such time, plus (z) the
principal amount of Canadian Swing Loans outstanding at such time, and
(B)    an amount equal to (1) the Credit Amount as of such date (based upon the
most recent Credit Amount Certificate delivered by Administrative Borrower to
Agent) less (2) the sum of (x) the principal amount of the Canadian Letter of
Credit Usage at such time, plus (y) the principal amount of Canadian Swing Loans
outstanding at such time, plus (z) the principal amount of Canadian Term Loans
outstanding at such time less (3) the sum of (I) the US Letter of Credit Usage
at such time, plus (II) the principal amount of US Swing Loans outstanding at
such time, plus (III) the principal amount of US Term Loans outstanding at such
time.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Applicable
Agent shall have the right (but not the obligation) to establish from time to
time (i) US Bank Product Reserves against the US Maximum Revolver Amount or the
Credit Amount and (ii) Canadian Bank Product Reserves against the Canadian
Maximum Revolver Amount or the Credit Amount.
(d)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.
2.2.    Term Loans.
(a)    Subject to the terms and conditions of this Agreement, on the Closing
Date each Lender with a US Term Loan Commitment (severally, not jointly or
jointly and severally) to make term loans in Dollars (collectively, the "US Term
Loan") to US Borrowers in an amount equal to such Lender's Pro Rata Share of the
US Term Loan Amount.
(b)    The principal of the US Term Loan shall be repaid on the following dates
and in the following amounts:

-6-

--------------------------------------------------------------------------------




Date
Installment Amount
September 30, 2015
$237,500
December 31, 2015
$237,500
March 31, 2016
$237,500
June 30, 2016
$237,500
September 30, 2016
$237,500
December 31, 2016
$237,500
March 31, 2017
$237,500
June 30, 2017
$237,500
September 30, 2017
$237,500
December 31, 2017
$237,500
March 31, 2018
$237,500
June 30, 2018
$237,500
September 30, 2018
$237,500
December 31, 2018
$237,500
March 31, 2019
$237,500
June 30, 2019
$237,500
September 30, 2019
$237,500
December 31, 2019
$237,500
March 31, 2020
$237,500



; provided, that each time a Delayed Term Loan Draw is advanced pursuant to
Section 2.14 hereof, each amount described above payable at or after the end of
the first full calendar quarter following the Delayed Draw Term Loan Funding
Date thereof shall be increased by an amount equal to 1.25% of the aggregate
principal amount of the Delayed Term Loan Draw advanced on such Delayed Draw
Term Loan Funding Date.
(c)    The outstanding unpaid principal balance and all accrued and unpaid
interest on the US Term Loan shall be due and payable on the earlier of (i) the
Maturity Date, and (ii) the date of the acceleration of the US Term Loan in
accordance with the terms hereof. Any principal amount of the US Term Loan that
is repaid or prepaid may not be reborrowed. All principal of, interest on, and
other amounts payable in respect of the US Term Loan shall constitute
Obligations hereunder.
(d)    Subject to the terms and conditions of this Agreement, on the Closing
Date each Lender with a Canadian Term Loan Commitment agrees (severally, not
jointly or jointly and severally) to make term loans in Dollars (collectively,
the "Canadian Term Loan") to Canadian Borrowers in an amount equal to such
Lender's Pro Rata Share of the Canadian Term Loan Amount. The principal of the
Canadian Term Loan shall be repaid on the following dates and in the following
amounts:

-7-

--------------------------------------------------------------------------------




Date
Installment Amount
September 30, 2015
$75,000
December 31, 2015
$75,000
March 31, 2016
$75,000
June 30, 2016
$75,000
September 30, 2016
$75,000
December 31, 2016
$75,000
March 31, 2017
$75,000
June 30, 2017
$75,000
September 30, 2017
$75,000
December 31, 2017
$75,000
March 31, 2018
$75,000
June 30, 2018
$75,000
September 30, 2018
$75,000
December 31, 2018
$75,000
March 31, 2019
$75,000
June 30, 2019
$75,000
September 30, 2019
$75,000
December 31, 2019
$75,000
March 31, 2020
$75,000



The outstanding unpaid principal balance and all accrued and unpaid interest on
the Canadian Term Loan shall be due and payable on the earlier of (i) the
Maturity Date, and (ii) the date of the acceleration of the Canadian Term Loan
in accordance with the terms hereof. Any principal amount of the Canadian Term
Loan that is repaid or prepaid may not be reborrowed. All principal of, interest
on, and other amounts payable in respect of the Canadian Term Loan shall
constitute Obligations hereunder.
2.3.    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Applicable Agent and
received by Applicable Agent no later than 10:00 a.m. (i) on the Business Day
that is the requested Funding Date in the case of a request for a Swing Loan,
and (ii) on the Business Day that is 1 Business Day prior to the requested
Funding Date in the case of all other requests, specifying in each case, (A) the
amount of such Borrowing and whether such Borrowing is for the account of US
Borrowers or Canadian Borrowers (and if for Canadian Borrowers, in CAD or
Dollars), and (B) the requested Funding Date (which shall be a Business Day);
provided, that Applicable Agent may, in its sole discretion, elect to accept as
timely requests that are received later than 10:00 a.m. on the applicable
Business Day. At Applicable Agent's election, in lieu of delivering the
above-described written request, any Authorized Person may give Applicable Agent
telephonic notice of such request by the required time. In such circumstances,
Borrowers agree that any such telephonic notice will be confirmed in writing
within 24 hours of the giving of such telephonic notice, but the failure to
provide such written confirmation shall not affect the validity of the request.
Borrowings for the

-8-

--------------------------------------------------------------------------------




account of US Borrowers shall be denominated in Dollars and Borrowings for the
account of Canadian Borrowers shall be denominated in CAD or Dollars at Canadian
Borrowers' election as indicated above.
(b)    Making of Swing Loans. In the case of a request for a Revolving Loan and
so long as either (i) (A) in the case of a request for a Canadian Swing Loan,
the aggregate Dollar Equivalent amount of Canadian Swing Loans made since the
last Settlement Date, minus all payments or other amounts applied to Canadian
Swing Loans since the last Settlement Date, plus the amount of the requested
Canadian Swing Loan does not exceed $100,000, (B) in the case of a request for a
US Swing Loan, the aggregate amount of US Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to US Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed $500,000, or (ii) Applicable Swing Lender, in its sole discretion,
agrees to make a Swing Loan notwithstanding the foregoing limitation, Applicable
Swing Lender shall make a Revolving Loan (any such Revolving Loan made by
Canadian Swing Lender pursuant to this Section 2.3(b) to Canadian Borrowers
being referred to as a "Canadian Swing Loan" and any such Revolving Loan made by
US Swing Lender pursuant to this Section 2.3(b) to US Borrowers being referred
to as "US Swing Loan") available to Applicable Borrower on the Funding Date
applicable thereto by transferring immediately available funds in the amount of
such requested Borrowing to the applicable Designated Account. Each Swing Loan
shall be deemed to be a Revolving Loan hereunder and shall be subject to all the
terms and conditions (including Section 3) applicable to other Revolving Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to Applicable Swing Lender solely for its own account. Subject to the provisions
of Section 2.3(d)(ii), no Applicable Swing Lender shall make and no Applicable
Swing Lender shall be obligated to make any Swing Loan if such Swing Lender has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed US
Availability (in the case of a US Borrowing) or Canadian Availability (in the
case of a Canadian Borrowing) on such Funding Date. No Applicable Swing Lender
shall otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Canadian Swing Loans
shall constitute Canadian Revolving Loans and Canadian Obligations, and bear
interest at the rate applicable from time to time to Canadian Revolving Loans
that are Base Rate Loans. The US Swing Loans shall constitute US Revolving Loans
and US Obligations, and bear interest at the rate applicable from time to time
to US Revolving Loans that are Base Rate Loans.
(c)    Making of Revolving Loans.
(i)    In the event that Applicable Swing Lender is not obligated to make a
Swing Loan, then after receipt of a request for a Borrowing pursuant to Section
2.3(a), Applicable Agent shall notify the Applicable Lenders by telecopy,
telephone, email, or other electronic form of transmission, of the requested
Borrowing (and whether such Borrowing is for the account of US Borrowers or
Canadian Borrowers); such notification to be sent on the Business Day that is 1
Business Day prior to the requested Funding Date. If Applicable Agent has
notified the Lenders of a requested Borrowing on the Business Day that is 1
Business Day prior to the Funding Date,

-9-

--------------------------------------------------------------------------------




then each Applicable Lender shall make the amount of such Lender's Pro Rata
Share of the requested Borrowing available to Applicable Agent in immediately
available funds, to Applicable Agent's Account, not later than 10:00 a.m. on the
Business Day that is the requested Funding Date. After Applicable Agent's
receipt of the proceeds of such Revolving Loans from the Lenders, Applicable
Agent shall make the proceeds thereof available to Applicable Borrower on the
applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Applicable Agent to the applicable Designated Account;
provided, that, subject to the provisions of Section 2.3(d)(ii), no Lender shall
have an obligation to make any Revolving Loan, if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed US Availability (in
the case of a US Borrowing) or Canadian Availability (in the case of a Canadian
Borrowing) on such Funding Date.
(ii)    Unless Applicable Agent receives notice from a Lender prior to 9:30 a.m.
on the Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Applicable Agent has notified the Lenders of a requested
Borrowing that such Lender will not make available as and when required
hereunder to Applicable Agent for the account of Applicable Borrower the amount
of that Lender's Pro Rata Share of the Borrowing, Applicable Agent may assume
that each Lender has made or will make such amount available to Applicable Agent
in immediately available funds on the Funding Date and Applicable Agent may (but
shall not be so required), in reliance upon such assumption, make available to
Applicable Borrower a corresponding amount. If, on the requested Funding Date,
any Lender shall not have remitted the full amount that it is required to make
available to Applicable Agent in immediately available funds and if Applicable
Agent has made available to Applicable Borrower such amount on the requested
Funding Date, then such Lender shall make the amount of such Lender's Pro Rata
Share of the requested Borrowing available to Applicable Agent in immediately
available funds, to Applicable Agent's Account, no later than 10:00 a.m. on the
Business Day that is the first Business Day after the requested Funding Date (in
which case, the interest accrued on such Lender's portion of such Borrowing for
the Funding Date shall be for Applicable Agent's separate account). If any
Lender shall not remit the full amount that it is required to make available to
Applicable Agent in immediately available funds as and when required hereby and
if Applicable Agent has made available to the Applicable Borrower, such amount,
then that Lender shall be obligated to immediately remit such amount to
Applicable Agent, together with interest at the applicable Defaulting Lender
Rate for each day until the date on which such amount is so remitted. A notice
submitted by Applicable Agent to any Lender with respect to amounts owing under
this Section 2.3(c)(ii) shall be conclusive, absent manifest error. If the
amount that a Lender is required to remit is made available to Applicable Agent,
then such payment to Applicable Agent shall constitute such Lender's US
Revolving Loans (in the case of Revolving Loans for the account of US Borrowers)
or Canadian Revolving Loans (in the case of Revolving Loans for the account of
Canadian Borrowers) for all purposes of this Agreement. If such amount is not
made available to Applicable Agent on the Business Day following the Funding
Date, Applicable Agent will notify Administrative Borrower of such failure to
fund and, upon demand by Applicable Agent, US Borrowers (in the case of US
Revolving Loans) or Canadian Borrowers (in the case of Canadian Revolving Loans)
shall pay such amount to Applicable Agent for Applicable Agent's Account,
together with interest thereon for each day elapsed since the date of such

-10-

--------------------------------------------------------------------------------




Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Revolving Loans composing such Borrowing.
(d)    Protective Advances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of an Event of Default, or (B) that any of the other applicable conditions
precedent set forth in Section 3 are not satisfied, Applicable Agent hereby is
authorized by Borrowers and the Lenders, from time to time, in Applicable
Agent's sole discretion, to make US Revolving Loans to, or for the benefit of,
US Borrowers, and Canadian Revolving Loans to, or for the benefit of, Canadian
Borrowers, in each case, on behalf of the Applicable Revolving Lenders, that
Applicable Agent, in its Permitted Discretion, deems necessary or desirable
(1) to preserve or protect the Collateral, or any portion thereof, or (2) to
enhance the likelihood of repayment of the Obligations (other than the Bank
Product Obligations) (the US Revolving Loans described in this Section 2.3(d)(i)
shall be referred to as "US Protective Advances" and the Canadian Revolving
Loans described in this Section 2.3(d)(i) shall be referred to as "Canadian
Protective Advances"). Notwithstanding the foregoing, the aggregate Dollar
Equivalent amount of all Protective Advances outstanding at any one time shall
not exceed $2,500,000.
(ii)    Each US Protective Advance shall be deemed to be a US Revolving Loan
hereunder and each Canadian Protective Advance shall be deemed a Canadian
Revolving Loan hereunder, except that no Protective Advance shall be eligible to
be a Non-Base Rate Loan and, prior to Settlement therefor, all payments on the
Protective Advances shall be payable to Applicable Agent solely for its own
account. The US Protective Advances shall be repayable on demand, constitute US
Obligations hereunder, and bear interest at the rate applicable from time to
time to US Revolving Loans that are Base Rate Loans, and the Canadian Protective
Advances shall be repayable on demand, constitute Canadian Obligations
hereunder, and bear interest at the rate applicable from time to time to
Canadian Revolving Loans that are Base Rate Loans. The provisions of this
Section 2.3(d) are for the exclusive benefit of Canadian Agent, US Agent,
Canadian Swing Lender, US Swing Lender, and the Lenders and are not intended to
benefit Borrowers (or any other Loan Party) in any way.
(e)    Settlement. It is agreed that each Lender's funded portion of (i) the US
Revolving Loans is intended by the Lenders to equal, at all times, such Lender's
Pro Rata Share of the outstanding US Revolving Loans and (ii) the Canadian
Revolving Loans is intended by the Lenders to equal, at all times, such Lender's
Pro Rata Share of the outstanding Canadian Revolving Loans. Such agreement
notwithstanding, Canadian Agent, US Agent, Canadian Swing Lender, US Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans, the Swing Loans, and the Protective Advances shall take place
on a periodic basis in accordance with the following provisions:
(i)    Each of Canadian Agent and US Agent shall request settlement
("Settlement") with the Lenders on a weekly basis, or on a more frequent basis
if so determined by Applicable Agent in its sole discretion (1) on behalf of US
Swing Lender, with respect to the

-11-

--------------------------------------------------------------------------------




outstanding US Swing Loans, (2) on behalf of the Canadian Swing Lender, with
respect to the outstanding Canadian Swing Loans, (3) for itself, with respect to
the outstanding applicable Protective Advances, and (4) with respect to
Borrowers' or any of their Subsidiaries' payments or other amounts received, as
to each by notifying the Lenders by telecopy, telephone, or other similar form
of transmission, of such requested Settlement, no later than 2:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the "Settlement Date"). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
US Revolving Loans (including US Swing Loans and US Protective Advances), and
Canadian Revolving Loans (including Canadian Swing Loans and Canadian Protective
Advances) for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(g)): (y) if the amount of
the applicable Revolving Loans (including applicable Swing Loans and applicable
Protective Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender's Pro Rata Share of the applicable Revolving Loans (including
applicable Swing Loans and applicable Protective Advances) as of a Settlement
Date, then Applicable Agent shall, by no later than 12:00 p.m. on the Settlement
Date, transfer in immediately available funds to a Deposit Account of such
Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the US Revolving Loans (including US Swing Loans and US Protective
Advances) or the Canadian Revolving Loans (including Canadian Swing Loans and
Canadian Protective Advances), as applicable, and (z) if the amount of the
applicable Revolving Loans (including applicable Swing Loans and applicable
Protective Advances) made by a Lender is less than such Lender's Pro Rata Share
of the applicable Revolving Loans (including applicable Swing Loans and
applicable Protective Advances) as of a Settlement Date, such Lender shall no
later than 12:00 p.m. on the Settlement Date transfer in immediately available
funds to Applicable Agent's Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the US Revolving Loans (including US Swing Loans and US Protective Advances)
and Canadian Revolving Loans (including Canadian Swing Loans and Canadian
Protective Advances). Such amounts made available to Applicable Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loans or applicable Protective Advances and,
together with the portion of such Swing Loans or such Protective Advances
representing the Applicable Swing Lender's Pro Rata Share thereof, shall
constitute Revolving Loans of such Lenders. If any such amount is not made
available to Applicable Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, such Applicable Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.
(ii)    In determining whether a Lender's balance of the applicable Revolving
Loans, applicable Swing Loans, and applicable Protective Advances is less than,
equal to, or greater than such Lender's Pro Rata Share of the applicable
Revolving Loans, applicable Swing Loans, and applicable Protective Advances as
of a Settlement Date, Applicable Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Applicable Agent with respect to principal, interest, fees payable
by Borrowers and allocable to the Lenders hereunder, and proceeds of applicable
Collateral.

-12-

--------------------------------------------------------------------------------




(iii)    Between Settlement Dates, Canadian Agent and US Agent, to the extent
Protective Advances or Swing Loans are outstanding, may pay over to Applicable
Agent or the Applicable Swing Lender, as applicable, any payments or other
amounts received by Applicable Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the applicable Revolving Loans,
for application to the Protective Advances or Swing Loans. Between Settlement
Dates, Canadian Agent and US Agent, to the extent no Protective Advances or
Swing Loans are outstanding, may pay over to the Applicable Swing Lender any
payments or other amounts received by Applicable Agent, that in accordance with
the terms of this Agreement would be applied to the reduction of the Revolving
Loans, for application to Applicable Swing Lender's Pro Rata Share of the
applicable Revolving Loans. If, as of any Settlement Date, payments or other
amounts of Parent or its Subsidiaries received since the then immediately
preceding Settlement Date have been applied to an Applicable Swing Lender's Pro
Rata Share of the applicable Revolving Loans other than to its Swing Loans, as
provided for in the previous sentence, such Applicable Swing Lender shall pay to
Applicable Agent for the accounts of the Lenders, and such Applicable Agent
shall pay to the Lenders (other than a Defaulting Lender if Applicable Agent has
implemented the provisions of Section 2.3(g)), to be applied to the outstanding
applicable Revolving Loans of such Lenders, an amount such that each such Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the applicable Revolving Loans. During the period between
Settlement Dates, each Applicable Swing Lender with respect to Swing Loans, each
Applicable Agent with respect to Protective Advances, and each Lender with
respect to the Revolving Loans other than Swing Loans and Protective Advances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by each Applicable Swing Lender,
Applicable Agent, or the Lenders, as applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, each of Canadian Agent and US Agent
shall be entitled to refrain from remitting settlement amounts to the Defaulting
Lender and, instead, shall be entitled to elect to implement the provisions set
forth in Section 2.3(g).
(f)    Notation. Each of Canadian Agent and US Agent, as a non-fiduciary agent
for Borrowers, shall maintain a register showing the principal amount of the
Revolving Loans (and portion of the Term Loans, as applicable) and interest,
owing to each Lender, including the Swing Loans owing to the Applicable Swing
Lender, and Protective Advances owing to Applicable Agent, and the interests
therein of each Lender, from time to time and such register shall, absent
manifest error, conclusively be presumed to be correct and accurate. Such
register shall be substantially similar to the Register, and shall conform and
be subject to the provisions of Section 13.1(h) in order to establish that
Borrowers' obligations hereunder are in registered form for purposes of Section
5f.103-1(c) of the United States Treasury Regulations.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(iii), Applicable Agent
shall not be obligated to transfer to a Defaulting Lender any payments made by
any Borrower to such Applicable Agent for the Defaulting Lender's benefit or any
proceeds of Collateral that would otherwise be remitted hereunder to the
Defaulting Lender, and, in the absence of such transfer

-13-

--------------------------------------------------------------------------------




to the Defaulting Lender, Applicable Agent shall transfer any such payments or
proceeds (A) pertaining to or securing Canadian Obligations (and not securing
the US Obligations), (i) first, to Canadian Swing Lender to the extent of any
Canadian Swing Loans that were made by Canadian Swing Lender and that were
required to be, but were not, paid by the Defaulting Lender, (ii) second, to
Canadian Issuing Bank, to the extent of the portion of a Canadian Letter of
Credit Disbursement that was required to be, but was not, paid by the Defaulting
Lender, (iii) third, to each Non-Defaulting Lender ratably in accordance with
their Canadian Revolver Commitments (but, in each case, only to the extent that
such Defaulting Lender's portion of a Canadian Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (iv) fourth, to a
suspense account maintained by Applicable Agent, the proceeds of which shall be
retained by Applicable Agent and may be made available to be re-advanced to or
for the benefit of Canadian Borrowers (upon the request of Canadian Borrowers
and subject to the conditions set forth in Section 3.2) as if such Defaulting
Lender had made its portion of Canadian Revolving Loans (or other funding
obligations) hereunder, and (v) fifth, from and after the date on which all
other Canadian Obligations have been paid in full, to such Defaulting Lender in
accordance with tier 12 of Section 2.4(b)(iii)(A), and (B) pertaining to or
securing US Obligations, (i) first, to US Swing Lender to the extent of any US
Swing Loans that were made by US Swing Lender and that were required to be, but
were not, paid by the Defaulting Lender, (ii) second, to US Issuing Bank, to the
extent of the portion of a US Letter of Credit Disbursement that was required to
be, but was not, paid by the Defaulting Lender, (iii) third, ratably to each
Non-Defaulting Lender ratably in accordance with their US Revolver Commitments
(but, in each case, only to the extent that such Defaulting Lender's portion of
a US Revolving Loan (or other funding obligation) was funded by such other
Non-Defaulting Lender) and to each Non-Defaulting Lender ratably in accordance
with their Delayed Draw Term Loan Commitments (but, in each case, only to the
extent that such Defaulting Lender's portion of a Delayed Draw Term Loan was
funded by such other Non-Defaulting Lender), (iv) fourth, to a suspense account
maintained by Applicable Agent, the proceeds of which shall be retained by
Applicable Agent and may be made available to be re-advanced to or for the
benefit of US Borrowers (upon the request of US Borrowers and subject to the
applicable conditions set forth in Section 3) as if such Defaulting Lender had
made its portion of US Revolving Loans or the Delayed Draw Term Loan (or other
funding obligations) hereunder, as applicable, and (v) fifth, from and after the
date on which all other US Obligations have been paid in full, to such
Defaulting Lender in accordance with tier 14 of Section 2.4(b)(iii)(B). Subject
to the foregoing, Applicable Agent may hold and, in its discretion, re-lend to
Applicable Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by Applicable Agent for the account of such
Defaulting Lender. Solely for the purposes of voting or consenting to matters
with respect to the Loan Documents (including the calculation of Pro Rata Share
in connection therewith), for the purpose of calculating the fee payable under
Section 2.10(b), and for the purpose of calculating the fee payable under
Section 2.10(c), such Defaulting Lender shall be deemed not to be a "Lender" and
such Lender's Commitment shall be deemed to be zero; provided, that the
foregoing shall not apply to any of the matters governed by Section 14.1(a)(i)
through (iii). The provisions of this Section 2.3(g) shall remain effective with
respect to such Defaulting Lender until the earlier of (y) the date on which all
of the Non-Defaulting Lenders, Canadian Agent, US Agent, Issuing Banks, and
Borrowers shall have waived, in writing, the application of this Section 2.3(g)
to such Defaulting Lender, or (z) the date on which such Defaulting Lender makes
payment of all amounts that it was obligated to fund hereunder, pays to
Applicable Agent all amounts owing by Defaulting Lender in respect of the
amounts that it was

-14-

--------------------------------------------------------------------------------




obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by Applicable Agent pursuant to Section
2.3(g)(ii) shall be released to Applicable Borrowers). The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Canadian Agent, US Agent, any Issuing Bank, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of any Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups' or Borrowers'
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
(ii)    If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
(A)    such Defaulting Lender's Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the applicable Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (x) the
sum of all Non-Defaulting Lenders' Canadian Revolving Loan Exposures plus such
Defaulting Lender's Canadian Swing Loan Exposure and Canadian Letter of Credit
Exposure does not exceed the total of all Non-Defaulting Lenders' Canadian
Revolver Commitments, (y) the sum of all Non-Defaulting Lenders' US Revolving
Loan Exposures plus such Defaulting Lender's US Swing Loan Exposure and US
Letter of Credit Exposure does not exceed the total of all Non-Defaulting
Lenders' US Revolver Commitments, and (z) the conditions set forth in Section
3.2 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Applicable Borrower shall within one Business Day
following notice by Agent (x) first, prepay such Defaulting Lender's Swing Loan
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) and (y) second, cash collateralize such

-15-

--------------------------------------------------------------------------------




Defaulting Lender's Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above), pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to Agent, for so long as such Letter of Credit Exposure is
outstanding; provided, that Borrowers shall not be obligated to cash
collateralize any Defaulting Lender's Letter of Credit Exposure if such
Defaulting Lender is also an Issuing Bank;
(C)    if Applicable Borrower cash collateralizes any portion of such Defaulting
Lender's Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), such
Borrowers shall not be required to pay any Letter of Credit Fees to Applicable
Agent for the account of such Defaulting Lender pursuant to Section 2.6(b) with
respect to such cash collateralized portion of such Defaulting Lender's Letter
of Credit Exposure during the period such Letter of Credit Exposure is cash
collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders' Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender's Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of any Issuing Bank or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Applicable Issuing Bank until such portion of such Defaulting Lender's Letter of
Credit Exposure is cash collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, no Applicable Swing Lender
shall be required to make any Swing Loan and no Issuing Bank shall be required
to issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or
(y) Applicable Swing Lender or Applicable Issuing Bank, as applicable, has not
otherwise entered into arrangements reasonably satisfactory to Applicable Swing
Lender or Applicable Issuing Bank, as applicable, and Borrowers to eliminate
such Lender's or such Issuing Bank's risk with respect to the Defaulting
Lender's participation in such Swing Loans or Letters of Credit; and
(G)    Applicable Agent may release any cash collateral provided by Borrowers
pursuant to this Section 2.3(g)(ii) to Applicable Issuing Bank and such Issuing
Bank may apply any such cash collateral to the payment of such Defaulting
Lender's Pro Rata Share of any Letter of Credit Disbursement that is not
reimbursed by Applicable Borrower pursuant to Section 2.11(d).
(iii)    If any Lender with a US Revolver Commitment is a Defaulting Lender,
then any Affiliate of such Lender with a Canadian Revolver Commitment shall be
deemed to be a Defaulting Lender and if any Lender with a Canadian Revolver
Commitment is a Defaulting

-16-

--------------------------------------------------------------------------------




Lender, then any Affiliate of such Lender with a US Revolver Commitment shall be
deemed to be a Defaulting Lender.
(h)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
2.4.    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrowers.
(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Applicable Agent's Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 1:30 p.m. on the
date specified herein. Any payment received by Applicable Agent later than 1:30
p.m. shall be deemed to have been received (unless Applicable Agent, in its sole
discretion, elects to credit it on the date received) on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.
(ii)    Unless Applicable Agent receives notice from the Administrative Borrower
prior to the date on which any payment is due to the Lenders that Borrowers will
not make such payment in full as and when required, Applicable Agent may assume
that Borrowers have made (or will make) such payment in full to Applicable Agent
on such date in immediately available funds and Applicable Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent Borrowers do not make such payment in full to Applicable Agent on the
date when due, each Lender severally shall repay to Applicable Agent on demand
such amount distributed to such Lender, together with interest thereon at the
Defaulting Lender Rate for each day from the date such amount is distributed to
such Lender until the date repaid.
(iii)    The US Revolving Loans and other US Obligations (unless such other US
Obligations expressly provide otherwise) shall be made and repaid in Dollars.
The Canadian Revolving Loans and other Canadian Obligations (unless such other
Canadian Obligations expressly provide otherwise) shall be made in Dollars or
Canadian Dollars, as selected by Administrative Borrower as provided herein. All
such Canadian Obligations advanced or denominated in Dollars shall be repaid in
Dollars and all such Canadian Obligations advanced or denominated in Canadian
Dollars shall be repaid in Canadian Dollars.
(b)    Apportionment and Application.
(iii)    So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest

-17-

--------------------------------------------------------------------------------




payments received by Applicable Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Applicable Agent (other than fees or expenses that are for
Applicable Agent's separate account or for the separate account of an Applicable
Issuing Bank) shall be apportioned ratably among the Lenders having a Pro Rata
Share of the type of Commitment or Obligation to which a particular fee or
expense relates.
(iv)    Subject to Section 2.2(d), Section 2.4(b)(v), Section 2.4(d)(ii), and
Section 2.4(e), all payments in respect of Canadian Obligations to be made
hereunder by Canadian Borrowers shall be remitted to Canadian Agent and all such
payments, and all proceeds of Collateral securing Canadian Obligations (other
than Collateral of US Loan Parties also securing US Obligations) received by
Canadian Agent, shall be applied, so long as no Application Event has occurred
and is continuing and except as otherwise provided herein with respect to
Defaulting Lenders, to reduce the balance of the Canadian Revolving Loans
outstanding and, thereafter, to Canadian Borrowers (to be wired to the Canadian
Designated Account) or such other Person entitled thereto under applicable law.
Subject to Section 2.2(d), Section 2.4(b)(v), Section 2.4(d)(ii) and Section
2.4(e), all payments in respect of US Obligations to be made hereunder by US
Borrowers shall be remitted to US Agent and all such payments, and all proceeds
of Collateral securing US Obligations received by US Agent, shall be applied, so
long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, first, to reduce
the balance of the US Revolving Loans outstanding and second, to reduce the
balance of the Canadian Revolving Loans, and thereafter, to US Borrowers (to be
wired to the US Designated Account) or such other Person entitled thereto under
applicable law. For the avoidance of doubt, notwithstanding anything to the
contrary contained herein or any other Loan Document, no payment received from
Canadian Borrowers or any other Subsidiary that is a CFC shall support or shall
be applied to any obligation of a United States person within the meaning of
Section 956(c) of the IRS if doing so would result in adverse tax consequences
to the Loan Parties or the costs to the Loan Parties of providing such guarantee
are unreasonably excessive (as reasonably determined by Agent in consultation
with Borrowers) in relation to the benefits to Agent and Lenders afforded
thereby.
(v)    At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent, Canadian Agent or US Agent, and all proceeds of
Collateral received by Applicable Agent shall be applied as follows:
(A)    All payments in respect of Canadian Obligations and all proceeds of
Collateral securing the Canadian Obligations (other than Collateral of US Loan
Parties securing the US Obligations) shall be applied as follows:
1)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent, Canadian Agent or Canadian
Issuing Bank under the Loan Documents in respect of Canadian Obligations, until
paid in full,
2)    second, to pay any fees or premiums then due to Agent, Canadian Agent or
Canadian Issuing Bank under the Loan Documents in respect of Canadian
Obligations until paid in full,

-18-

--------------------------------------------------------------------------------




3)    third, to pay interest due in respect of all Canadian Protective Advances
until paid in full,
4)    fourth, to pay the principal of all Canadian Protective Advances until
paid in full,
5)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents in respect of Canadian Obligations, until paid in full,
6)    sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents in respect of Canadian Obligations until paid in full,
7)    seventh, to pay interest accrued in respect of the Canadian Swing Loans
until paid in full,
8)    eighth, to pay the principal of all Canadian Swing Loans until paid in
full,
9)    ninth, ratably, to pay interest accrued in respect of the Canadian
Revolving Loans (other than Canadian Protective Advances) and the Canadian Term
Loan until paid in full,
10)    tenth, ratably, (i) to pay the principal of all Canadian Revolving Loans
until paid in full, (ii) to Canadian Agent, to be held by Canadian Agent, for
the benefit of Canadian Issuing Bank (and for the ratable benefit of each of the
Lenders that have an obligation to pay to Canadian Agent, for the account of
Canadian Issuing Bank, a share of each Canadian Letter of Credit Disbursement),
as cash collateral in an amount up to 105% of the Canadian Letter of Credit
Usage (to the extent permitted by applicable law, such cash collateral shall be
applied to the reimbursement of any Canadian Letter of Credit Disbursement as
and when such disbursement occurs and, if a Canadian Letter of Credit expires
undrawn, the cash collateral held by Canadian Agent in respect of such Canadian
Letter of Credit shall, to the extent permitted by applicable law, be reapplied
pursuant to this Section 2.4(b)(iii)(A), beginning with tier (A)(1) hereof,
(iii) up to $1,000,000 in the aggregate (after taking into account any amounts
previously paid pursuant to this clause (iii) during the continuation of the
applicable Application Event), ratably, to the Bank Product Providers based upon
amounts then certified by the applicable Bank Product Provider to Canadian Agent
(in form and substance satisfactory to Canadian Agent) to be due and payable to
such Bank Product Providers on account of Canadian Bank Product Obligations, and
(iv) to pay the outstanding principal balance of the Canadian Term Loan (in the
inverse order of the maturity of the installments due thereunder) until the
Canadian Term Loan is paid in full,
11)    eleventh, to pay any other Canadian Obligations other than Canadian
Obligations owed to Defaulting Lenders (including being paid, ratably, to the
Bank Product Providers on account of all amounts then due and payable in respect
of Canadian Bank Product Obligations, with any balance to be paid to Canadian
Agent, to be held by Canadian Agent,

-19-

--------------------------------------------------------------------------------




for the ratable benefit of such Bank Product Providers, as cash collateral
(which cash collateral may be released by Canadian Agent to the applicable Bank
Product Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to Canadian Bank
Product Obligations owed to the applicable Bank Product Provider as and when
such amounts first become due and payable and, if and at such time as all such
Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Canadian Agent in respect of such Canadian Bank Product
Obligations shall be reapplied pursuant to this Section 2.4(b)(iii), beginning
with tier (A)(1) hereof.
12)    twelfth, ratably to pay any Canadian Obligations owed to Defaulting
Lenders; and
13)    thirteenth, to Canadian Borrowers (to be wired to the Canadian Designated
Account) or such other Person entitled thereto under applicable law.
(B)    All payments in respect of US Obligations and all proceeds of Collateral
securing the US Obligations received by US Agent shall be applied as follows:
1)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent, US Agent or US Issuing Bank
under the Loan Documents in respect of US Obligations, until paid in full,
2)    second, to pay any fees or premiums then due to Agent, US Agent or US
Issuing Bank under the Loan Documents in respect of US Obligations until paid in
full,
3)    third, to pay interest due in respect of all US Protective Advances until
paid in full,
4)    fourth, to pay the principal of all US Protective Advances until paid in
full,
5)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents in respect of US Obligations, until paid in full,
6)    sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents in respect of US Obligations until paid in full,
7)    seventh, to pay interest accrued in respect of the US Swing Loans until
paid in full,
8)    eighth, to pay the principal of all US Swing Loans until paid in full,
9)    ninth, ratably, to pay interest accrued in respect of the US Revolving
Loans (other than US Protective Advances) and the US Term Loan until paid in
full,

-20-

--------------------------------------------------------------------------------




10)    tenth, ratably (i) to pay the principal of all US Revolving Loans until
paid in full, (ii) to US Agent, to be held by US Agent, for the benefit of US
Issuing Bank (and for the ratable benefit of each of the Lenders that have an
obligation to pay to US Agent, for the account of US Issuing Bank, a share of
each US Letter of Credit Disbursement), as cash collateral in an amount up to
105% of the US Letter of Credit Usage (to the extent permitted by applicable
law, such cash collateral shall be applied to the reimbursement of any US Letter
of Credit Disbursement as and when such disbursement occurs and, if a US Letter
of Credit expires undrawn, the cash collateral held by US Agent in respect of
such US Letter of Credit shall, to the extent permitted by applicable law, be
reapplied pursuant to this Section 2.4(b)(iii)(B), beginning with tier (B)(1)
hereof), (iii) up to $2,000,000 in the aggregate (after taking into account any
amounts previously paid pursuant to this clause (iii) during the continuation of
the applicable Application Event) ratably to the Bank Product Providers based
upon amounts then certified by the applicable Bank Product Provider to US Agent
(in form and substance satisfactory to US Agent) to be due and payable to such
Bank Product Providers on account of US Bank Product Obligations, and (iv) to
pay the outstanding principal balance of the US Term Loan (in the inverse order
of the maturity of the installments due thereunder) until the US Term Loan is
paid in full,
11)    eleventh, to pay any US Obligations (such US Obligations to be paid as
set forth in and in the order set forth in clause (1) through clause (10) of
Section 2.4(b)(iii)(A)) arising as a result of any guaranty or joint and several
liability by a US Loan Party of the Canadian Obligations (and if no amounts are
due under any such guaranty or joint and several liability, to cash
collateralize the obligations under such guaranty or joint and several liability
unless the Canadian Revolver Commitments of Lenders to make Canadian Revolving
Loans have terminated and the Canadian Obligations have been paid in full),
12)    twelfth, ratably, to pay any other US Obligations, other than US
Obligations owed to Defaulting Lenders (including being paid, ratably, to the
Bank Product Providers on account of all amounts then due and payable in respect
of US Bank Product Obligations, with any balance to be paid to US Agent, to be
held by US Agent, for the ratable benefit of such Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to US Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by US Agent in respect
of such US Bank Product Obligations shall be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (B)(1) hereof),
13)    thirteenth, to pay any Obligations set forth in clause (11) of Section
2.4(b)(iii)(A) arising as a result of any guaranty or joint and several
liability by a US Loan Party of the Canadian Obligations (and if no amounts are
due under any such guaranty or joint and several liability, to cash
collateralize the obligations under such guaranty or joint and several liability
unless the Canadian Revolver Commitments of Lenders to make Canadian Revolving
Loans have terminated and the Canadian Obligations have been paid in full);
14)    fourteenth, ratably to pay any US Obligations owed to Defaulting Lenders;

-21-

--------------------------------------------------------------------------------




15)    fifteenth, to pay Obligations set forth in clause (12) of Section
2.4(b)(iii)(A) arising as a result of any guaranty or joint and several
liability by a US Loan Party of the Canadian Obligations (and if no amounts are
due under any such guaranty or joint and several liability, to cash
collateralize the obligations under such guaranty or joint and several liability
unless the Canadian Revolver Commitments of Lenders to make Canadian Revolving
Loans have terminated and the Canadian Obligations have been paid in full); and
16)    sixteenth, to US Borrowers (to be wired to the US Designated Account) or
such other Person entitled thereto under applicable law.
(vi)    Applicable Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).
(vii)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by any
Borrower to Applicable Agent and specified by any Borrower to be for the payment
of specific Obligations then due and payable (or prepayable) under any provision
of this Agreement or any other Loan Document.
(viii)    For purposes of Section 2.4(b)(iii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(ix)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Commitments.
(iii)    Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Canadian Borrowers may reduce the Canadian Revolver Commitments
to an amount (which may be zero) not less than the sum of (A) the Canadian
Revolver Usage as of such date, plus (B) the principal amount of all Canadian
Revolving Loans not yet made as to which a request has been given by Canadian
Borrowers under Section 2.3(a), plus (C) the amount of all Canadian Letters of
Credit not yet issued as to which a request has been given by Canadian Borrowers
pursuant to Section 2.11(a). Each such reduction shall be in an amount which is
not less than $250,000 (unless the Canadian Revolver Commitments are being
reduced to zero and the amount of the Canadian Revolver Commitments in effect
immediately prior to such reduction are less than $250,000), shall be made by
providing not less than 10 Business Days prior written

-22-

--------------------------------------------------------------------------------




notice to Canadian Agent, and shall be irrevocable. Once reduced, the Canadian
Revolver Commitments may not be increased. Each such reduction of the Canadian
Revolver Commitments shall reduce the Canadian Revolver Commitments of each
Lender proportionately in accordance with its ratable share thereof. US
Borrowers may reduce the US Revolver Commitments to an amount (which may be
zero) not less than the sum of (A) the US Revolver Usage as of such date, plus
(B) the principal amount of all US Revolving Loans not yet made as to which a
request has been given by US Borrowers under Section 2.3(a), plus (C) the amount
of all US Letters of Credit not yet issued as to which a request has been given
by US Borrowers pursuant to Section 2.11(a) plus (D) the Canadian Revolver Usage
as of such date, plus (E) the Dollar Equivalent of the principal amount of all
Canadian Revolving Loans not yet made as to which a request has been given by
Canadian Borrowers under Section 2.3(a), plus (F) the Dollar Equivalent of the
amount of all Canadian Letters of Credit not yet issued as to which a request
has been given by Canadian Borrowers pursuant to Section 2.11(a). Each such
reduction shall be in an amount which is not less than $1,000,000 (unless the US
Revolver Commitments are being reduced to zero and the amount of the US Revolver
Commitments in effect immediately prior to such reduction are less than
$1,000,000), shall be made by providing not less than 10 Business Days prior
written notice to US Agent, and shall be irrevocable. Once reduced, the US
Revolver Commitments may not be increased. Each such reduction of the US
Revolver Commitments shall reduce the US Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof.
(iv)    Term Loan Commitments. The Canadian Term Loan Commitments shall
terminate upon the making of the Canadian Term Loan. The US Term Loan
Commitments shall terminate upon the making of the US Term Loan. The Delayed
Draw Term Loan Commitments shall terminate on the Delayed Draw Term Loan
Commitment Termination Date, if not earlier pursuant to the terms of this
Agreement.
(d)    Optional Prepayments.
(v)    Revolving Loans. Applicable Borrowers may prepay the principal of any US
Revolving Loan or Canadian Revolving Loan, as the case may be, at any time in
whole or in part.
(vi)    Term Loan. Applicable Borrowers may, upon at least 10 Business Days'
prior written notice to Applicable Agent, prepay the principal of the US Term
Loan or the Canadian Term Loan, as the case may be, in whole or in part. Each
prepayment made pursuant to this Section 2.4(d)(ii) shall be accompanied by the
payment of accrued interest to the date of such payment on the amount prepaid.
Each such prepayment shall be applied against the remaining installments of
principal due on the US Term Loan or the Canadian Term Loan, as the case may be,
on a pro rata basis (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date shall constitute an installment).
(e)    Mandatory Prepayments.
(i)    Overadvances. If, at any time, (A) the sum of Revolver Usage on such date
plus the aggregate principal amount of the Term Loans outstanding on such date
exceeds the Credit Amount as of such date (based upon the most recent Credit
Amount Certificate delivered

-23-

--------------------------------------------------------------------------------




by Administrative Borrower to Agent), (B) the US Revolver Usage on such date
exceeds the US Maximum Revolver Amount, or (C) the Canadian Revolver Usage on
such date exceeds the Canadian Maximum Revolver Amount, then Applicable
Borrowers shall promptly, but in any event, within 1 Business Day of
Administrative Borrower's receipt of notice of such Overadvance from Agent,
prepay the US Obligations and/or the Canadian Obligations, as applicable, in
accordance with Section 2.4(f)(i) in an amount equal to the amount of such
excess.
(ii)    Dispositions. Within 1 Business Day of the date of receipt by Parent or
any of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Parent or any of its Subsidiaries of assets (including
insurance proceeds and proceeds from casualty losses or condemnations, but
excluding proceeds from sales or dispositions which qualify as Permitted
Dispositions under clauses (a), (b), (c), (d), (e), (i), (j), (k), (l), (m), or
(n) of the definition of Permitted Dispositions), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(ii) or Section 2.4(f)(iii), as applicable, in an amount equal to 100% of
such Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such sales or dispositions;
provided that, so long as (A) no Default or Event of Default shall have occurred
and is continuing or would result therefrom, (B) Administrative Borrower shall
have given Agent prior written notice of Borrowers' intention to apply such
monies to the costs of replacement of the properties or assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other assets useful in the business of Parent or its Subsidiaries including, for
the avoidance of doubt, Permitted Acquisitions, (C) the monies are held in a
Deposit Account in which Agent has a perfected first-priority security interest,
and (D) Parent or its Subsidiary, as applicable, complete such replacement,
purchase, or construction within 270 days after the initial receipt of such
monies, then the Borrower or Subsidiary whose assets were the subject of such
disposition shall have the option to apply such monies to the costs of
replacement of the assets that are the subject of such sale or disposition or
the costs of purchase or construction of other assets useful in the business of
such Borrower or such Subsidiary unless and to the extent that such applicable
period shall have expired without such replacement, purchase, or construction
being made or completed, in which case, any amounts remaining in the Deposit
Account referred to in clause (C) above shall be paid to Agent and applied in
accordance with Section 2.4(f)(ii) or Section 2.4(f)(iii), as applicable;
provided, that no Borrower nor any of its Subsidiaries shall have the right to
use such Net Cash Proceeds to make such replacements, purchases, or construction
in excess of $500,000 in any given fiscal year. Nothing contained in this
Section 2.4(e)(ii) shall permit Parent or any of its Subsidiaries to sell or
otherwise dispose of any assets other than in accordance with Section 6.4.
(iii)    Extraordinary Receipts. Within 1 Business Day of the date of receipt by
Parent or any of its Subsidiaries of any Extraordinary Receipts, Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) or Section 2.4(f)(iii), as applicable, in an amount equal to
100% of such Extraordinary Receipts, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts.
(iv)    Indebtedness. Within 1 Business Day of the date of incurrence by Parent
or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)

-24-

--------------------------------------------------------------------------------




(ii) or Section 2.4(f)(iii), as applicable, in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such incurrence.
The provisions of this Section 2.4(e)(iv) shall not be deemed to be implied
consent to any such incurrence otherwise prohibited by the terms of this
Agreement.
(v)    [Reserved].
(vi)    Excess Cash Flow. Within 10 days of delivery to Agent of audited annual
financial statements pursuant to Section 5.1, commencing with the delivery to
Agent of the financial statements for Parent's fiscal year ended December 31,
2015 or, if such financial statements are not delivered to Agent on the date
such statements are required to be delivered pursuant to Section 5.1, within 10
days after the date such statements were required to be delivered to Agent
pursuant to Section 5.1, Borrowers shall (A) if such financial statements
demonstrate that the Leverage Ratio of Parent and its Subsidiaries as of the end
of such fiscal year was greater than 3.5:1.0, prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f)(iv) in an amount
equal to (1) 50% of the Excess Cash Flow of Parent and its Subsidiaries for such
fiscal year, minus (2) the aggregate amount of all voluntary prepayments in
respect of the outstanding principal balance of the Term Loans made by Borrowers
during such fiscal year, (B) if such financial statements demonstrate that the
Leverage Ratio of Parent and its Subsidiaries as of the end of such fiscal year
was less than or equal to 3.5:1.0 but greater than 2.0:1.0, prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(iv) in an amount equal to (1) 25% of the Excess Cash Flow of Parent and
its Subsidiaries for such fiscal year, minus (2) the aggregate amount of all
voluntary prepayments in respect of the outstanding principal balance of the
Term Loans made by Borrowers during such fiscal year, and (C) if such financial
statements demonstrate that the Leverage Ratio of Parent and its Subsidiaries as
of the end of such fiscal year was 2.0:1.0 or less, then no prepayment shall be
required; provided, that any Excess Cash Flow payment made pursuant to this
Section 2.4(e)(vi) shall exclude the portion of Excess Cash Flow that is
attributable to the target of a Permitted Acquisition and that accrued prior to
the closing date of such Permitted Acquisitions; provided further, that in the
case of the fiscal year ended December 31, 2015, Borrowers shall only be
obligated to prepay the outstanding principal amount of the Obligations in an
amount equal to the applicable percentage of the Excess Cash Flow of Parent and
its Subsidiaries for the period commencing on July 1, 2015 and ending on
December 31, 2015.
(f)    Application of Payments.
(iv)    Each prepayment pursuant to clause (A) of Section 2.4(e)(i) shall,
(y) so long as no Application Event shall have occurred and be continuing, be
applied, first, with respect to any payment by US Borrowers, to the outstanding
principal amount of the US Revolving Loans and/or with respect to any payment by
Canadian Borrowers, to the outstanding principal amount of the Canadian
Revolving Loans, in each case until paid in full, second, with respect to any
payment by US Borrowers, to cash collateralize the US Letters of Credit in an
amount equal to 105% of the then outstanding US Letter of Credit Usage and/or
with respect to any payment by Canadian Borrowers, to cash collateralize the
Canadian Letters of Credit in an amount equal to 105% of the then outstanding
Canadian Letter of Credit Usage, and third, with respect to any payment by US
Borrowers, to the outstanding principal balance of the US Term Loan and/or, with
respect

-25-

--------------------------------------------------------------------------------




to any payment by Canadian Borrowers, to the outstanding principal balance of
the Canadian Term Loan, in each case until paid in full, and (z) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(iii). Each prepayment pursuant to clause (B)
of Section 2.4(e)(i) shall, (y) so long as no Application Event shall have
occurred and be continuing, be applied, first, to the outstanding principal
amount of the US Revolving Loans until paid in full, second, to cash
collateralize the US Letters of Credit in an amount equal to 105% of the then
outstanding US Letter of Credit Usage, and third, to the outstanding principal
balance of the US Term Loan until paid in full, and (z) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii). Each prepayment pursuant to clause (C) of Section 2.4(e)(i)
shall, (y) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the
Canadian Revolving Loans until paid in full, second, to cash collateralize the
Canadian Letters of Credit in an amount equal to 105% of the then outstanding
Canadian Letter of Credit Usage, and third, to the outstanding principal amount
of the Canadian Term Loan until paid in full, and (z) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii). Each such prepayment of the applicable Term Loan shall be
applied against the remaining installments of principal of such Term Loan on a
pro rata basis (for the avoidance of doubt, any amount that is due and payable
on the Maturity Date shall constitute an installment).
(v)    Each prepayment pursuant to (A) Section 2.4(e)(ii) as a result of a sale
of disposition by a US Loan Party, (B) Section 2.4(e)(iii) as a result of
receipt of Extraordinary Receipts by a US Loan Party, or (C) Section 2.4(e)(iv)
as a result of an incurrence of Indebtedness by a US Loan Party, shall (1) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the US Term Loan until paid in
full, second, to the outstanding principal amount of the US Revolving Loans
(without a corresponding permanent reduction in the US Maximum Revolver Amount),
until paid in full, and third, to cash collateralize the US Letters of Credit in
an amount equal to 105% of the then outstanding US Letter of Credit Usage
(without a corresponding permanent reduction in the US Maximum Revolver Amount),
and (2) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(iii). Each such prepayment of
the US Term Loan shall be applied against the remaining installments of
principal of the US Term Loan on a pro rata basis (for the avoidance of doubt,
any amount that is due and payable on the Maturity Date shall constitute an
installment).
(vi)    Each prepayment pursuant to (A) Section 2.4(e)(ii) as a result of a sale
of disposition by a Canadian Loan Party (other than, unless the US Obligations
have been paid in full, any Canadian Loan Party organized in the United States),
(B) 2.4(e)(iii) as a result of receipt of Extraordinary Receipts by a Canadian
Loan Party (other than, unless the US Obligations have been paid in full, any
Canadian Loan Party organized in the United States), or (C) 2.4(e)(iv) as a
result of an incurrence of Indebtedness by a Canadian Loan Party (other than,
unless the US Obligations have been paid in full, any Canadian Loan Party
organized in the United States) shall (1) so long as no Application Event shall
have occurred and be continuing, be applied, first, to the outstanding principal
amount of the Canadian Term Loan until paid in full, second, to the outstanding
principal amount of the Canadian Revolving Loans (without a corresponding
permanent reduction in the Canadian Maximum Revolver Amount), until paid in
full, and third, to cash collateralize the Canadian Letters of Credit in an
amount equal to 105% of the then outstanding Canadian Letter of

-26-

--------------------------------------------------------------------------------




Credit Usage (without a corresponding permanent reduction in the Canadian
Maximum Revolver Amount), and (2) if an Application Event shall have occurred
and be continuing, be applied in the manner set forth in Section 2.4(b)(iii).
Each such prepayment of the Canadian Term Loan shall be applied against the
remaining installments of principal of the Canadian Term Loan on a pro rata
basis (for the avoidance of doubt, any amount that is due and payable on the
Maturity Date shall constitute an installment).
(vii)    Each prepayment pursuant to Section 2.4(e)(vi) shall (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the US Term Loan until paid in full, second,
to the outstanding principal amount of the Canadian Term Loan until paid in
full, third, to the outstanding principal amount of the US Revolving Loans
(without a corresponding permanent reduction in the US Maximum Revolver Amount),
until paid in full, fourth, to the outstanding principal amount of the Canadian
Revolving Loans (without a corresponding permanent reduction in the Canadian
Maximum Revolver Amount), until paid in full, fifth, to cash collateralize the
US Letters of Credit in an amount equal to 105% of the then outstanding US
Letter of Credit Usage (with a corresponding permanent reduction in the US
Maximum Revolver Amount), and sixth, to cash collateralize the Canadian Letters
of Credit in an amount equal to 105% of the then outstanding Canadian Letter of
Credit Usage (without a corresponding permanent reduction in the Canadian
Maximum Revolver Amount), and (B) if an Application Event shall have occurred
and be continuing, be applied in the manner set forth in Section 2.4(b)(iii).
Each such prepayment of the applicable Term Loan shall be applied against the
remaining installments of principal of such Term Loan on a pro rata basis (for
the avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment).
2.5.    Promise to Pay; Promissory Notes.
(d)    Each Borrower agrees to pay the Lender Group Expenses owing by such
Borrower on the earlier of (i) the first day of the month following the date on
which the applicable Lender Group Expenses were first incurred or (ii) the date
on which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the applicable
Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause
(ii)). Each Borrower promises to pay all of the Obligations (including
principal, interest, premiums, if any, fees, costs, and expenses (including
Lender Group Expenses)) owing by such Borrower in full on the Maturity Date or,
if earlier, on the date on which such Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.
(e)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event,
Applicable Borrowers shall execute and deliver to such Lender the requested
promissory notes payable to the order of such Lender in a form furnished by
Agent and reasonably satisfactory to each such Borrower. Thereafter, the portion
of the Commitments and Loans evidenced by such promissory notes and

-27-

--------------------------------------------------------------------------------




interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the order of the payee named therein.
2.6.    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c),
(v)    all US Obligations (except for undrawn US Letters of Credit) that have
been charged to the US Loan Account pursuant to the terms hereof shall bear
interest as follows:
(H)    if the relevant US Obligation is a Non-Base Rate Loan, at a per annum
rate equal to the US Libor Rate plus the Non-Base Rate Margin, and
(I)    otherwise, at a per annum rate equal to the US Base Rate plus the Base
Rate Margin; and
(vi)    all Canadian Obligations (except for undrawn Canadian Letters of Credit)
that have been charged to the Canadian Loan Account pursuant to the terms hereof
shall bear interest as follows:
(A)    if the relevant Canadian Obligation is a Non-Base Rate Loan denominated
in Canadian Dollars, at a per annum rate equal to the Canadian BA Rate plus the
Non-Base Rate Margin,
(B)    if the relevant Canadian Obligation is a Non-Base Rate Loan denominated
in Dollars, at a per annum rate equal to the US LIBOR Rate plus the Non-Base
Rate Margin,
(C)    if the relevant Canadian Obligation is a Base Rate Loan denominated in
Canadian Dollars or otherwise a Canadian Obligation denominated in Canadian
Dollars, at a per annum rate equal to the Canadian Prime Rate plus the Base Rate
Margin,
(D)    if the relevant Canadian Obligation is a Base Rate Loan denominated in
Dollars or otherwise a Canadian Obligation denominated in Dollars, at a per
annum rate equal to the Canadian Prime Rate plus the Base Rate Margin, and
(E)    otherwise, at a per annum rate equal to the US Base Rate plus the Base
Rate Margin.
(b)    Letter of Credit Fee. US Borrowers shall pay US Agent (for the ratable
benefit of the US Revolving Lenders), a Letter of Credit fee (the "US Letter of
Credit Fee") (which fee shall be in addition to the fronting fees and
commissions, other fees, charges and expenses set forth in Section 2.11(k)) that
shall accrue at a per annum rate equal to the Non-Base Rate Margin times the
undrawn amount of all outstanding US Letters of Credit. Canadian Borrowers shall
pay Canadian Agent (for the ratable benefit of the Canadian Revolving Lenders),
a Letter of Credit fee (the "Canadian Letter of Credit Fee") (which fee shall be
in addition to the fronting fees and commissions, other fees, charges and
expenses set forth in Section 2.11(k)) that shall accrue at a

-28-

--------------------------------------------------------------------------------




per annum rate equal to the Non-Base Rate Margin times the undrawn amount of all
outstanding Canadian Letters of Credit.
(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at the election of the Required Lenders,
(vii)    all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and
(viii)    the US Letter of Credit Fee and the Canadian Letter of Credit Fee each
shall be increased to 2 percentage points above the per annum rate otherwise
applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k), or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month and
(ii) all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred or (y) the date on
which demand therefor is made by US Agent or Canadian Agent (it being
acknowledged and agreed that any charging of such costs, expenses or Lender
Group Expenses to the applicable Loan Account pursuant to the provisions of the
following sentence shall be deemed to constitute a demand for payment thereof
for the purposes of this subclause (y)). Each Borrower hereby authorizes
Applicable Agent, from time to time without prior notice to Borrowers, to charge
to the Loan Account applicable to such Borrower (A) (x) on the first day of each
month, all interest accrued during the prior month on the Revolving Loans and/or
the Term Loan owing by such Borrower hereunder and (y) on the date due pursuant
to Section 2.12(a), all interest accrued in respect of Non-Base Rate Loans,
(B) on the first day of each month, all Letter of Credit Fees owing by such
Borrower accrued or chargeable hereunder during the prior month, (C) as and when
incurred or accrued, all fees and costs owing by such Borrower or any other
applicable Loan Party provided for in Section 2.10(a) or (d), (D) on the first
day of each month, the Unused Line Fee owing by such Borrower accrued during the
prior month pursuant to Section 2.10(b), (E) on the first day of each month, the
Unused Delayed Draw Term Loan Fee owing by such Borrowers accrued during the
prior month pursuant to Section 2.10(c), (F) as and when due and payable, all
other fees payable hereunder or under any of the other Loan Documents owing by
such Borrower or any other applicable Loan Party, (G) as and when incurred or
accrued, the fronting fees and all commissions, other fees, charges and expenses
provided for in Section 2.11(k) owing by such Borrower, (H) as and when incurred
or accrued, all other Lender Group Expenses owing by such Borrower or any other
applicable Loan Party, and (I) as and when due and payable by such Borrower or
any other applicable Loan Party all other payment obligations payable under any
Loan Document or any Bank Product Agreement (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products). All amounts
(including interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document or under any Bank
Product Agreement) charged to the applicable Loan Account shall

-29-

--------------------------------------------------------------------------------




thereupon constitute Revolving Loans hereunder for the account of Applicable
Borrowers, shall constitute Obligations hereunder of such Borrowers, and shall
initially accrue interest at the rate then applicable to Revolving Loans that
are Base Rate Loans (unless and until converted into Non-Base Rate Loans in
accordance with the terms of this Agreement).
(e)    Computation.
(i)    All interest and fees chargeable under the Loan Documents shall be
computed on the basis of a 360 day year, in each case, for the actual number of
days elapsed in the period during which the interest or fees accrue, other than
for Base Rate Loans, which shall be calculated on the basis of a 365 or 366 day
year, as applicable, for the actual number of days elapsed in the period during
which the interest accrues. In the event the Base Rate is changed from time to
time hereafter, the rates of interest hereunder based upon the applicable Base
Rate automatically and immediately shall be increased or decreased by an amount
equal to such change in the applicable Base Rate.
(ii)    For the purposes of the Interest Act (Canada), the yearly rate of
interest to which any rate calculated on the basis of a period of time different
from the actual number of days in the year (360 days, for example) is equivalent
is the stated rate multiplied by the actual number of days in the year (365 or
366, as applicable) and divided by the number of days in the shorter period (360
days, in the example). The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principle of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
2.7.    Crediting Payments. The receipt of any payment item by Applicable Agent
shall not be required to be considered a payment on account unless such payment
item is a wire transfer of immediately available federal funds made to
Applicable Agent's Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Borrowers shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Applicable
Agent only if it is received into Applicable Agent's Account on a Business Day
on or before 1:30 p.m. If any payment item is received into Applicable Agent's
Account on a non-Business Day or after 1:30 p.m. on a Business Day (unless
Applicable Agent, in its sole discretion, elects to credit it on the date
received),

-30-

--------------------------------------------------------------------------------




it shall be deemed to have been received by Applicable Agent as of the opening
of business on the immediately following Business Day.
2.8.    Designated Accounts. Each Applicable Agent is authorized to make the
Revolving Loans and the Term Loans, and each Issuing Bank is authorized to issue
the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d). US Borrowers agree to
establish and maintain the US Designated Account with the US Designated Account
Bank for the purpose of receiving the proceeds of the US Revolving Loans and the
Delayed Draw Term Loan requested by US Borrowers and made by US Agent or the
Lenders hereunder. Unless otherwise agreed by US Agent and US Borrowers, any US
Revolving Loan, US Swing Loans or Delayed Draw Term Loan requested by US
Borrowers and made by US Agent or the Lenders hereunder shall be made to the US
Designated Account. Canadian Borrowers agrees to establish and maintain the
Canadian Designated Account with the Canadian Designated Account Bank for the
purpose of receiving the proceeds of the Canadian Revolving Loans requested by
Canadian Borrowers and made by Canadian Agent or the Lenders hereunder. Unless
otherwise agreed by Canadian Agent and Canadian Borrowers, any Canadian
Revolving Loan or Canadian Swing Loan requested by Canadian Borrowers and made
by Canadian Agent or the Lenders hereunder shall be made to the Canadian
Designated Account.
2.9.    Maintenance of Loan Account; Statements of Obligations. US Agent shall
maintain an account on its books in the name of US Borrowers (the "US Loan
Account") on which US Borrowers will be charged with the US Term Loan
(including, for the avoidance of doubt, the Delayed Draw Term Loan), all US
Revolving Loans (including US Protective Advances and US Swing Loans) made by US
Agent, US Swing Lender or the Lenders to US Borrowers or for US Borrowers'
account, the US Letters of Credit issued or arranged by US Issuing Bank for US
Borrowers' account, and with all other US Obligations hereunder or under the
other Loan Documents, including, accrued interest, fees and expenses, and Lender
Group Expenses with respect thereto. In accordance with Section 2.7, the US Loan
Account will be credited with all payments received by US Agent from US
Borrowers or for US Borrowers' account. Canadian Agent shall maintain an account
on its books in the name of Canadian Borrowers (the "Canadian Loan Account") on
which Canadian Borrowers will be charged with the Canadian Term Loan, all
Canadian Revolving Loans (including Canadian Protective Advances and Canadian
Swing Loans) made by Canadian Agent, Canadian Swing Lender, or the Lenders to
Canadian Borrowers or for Canadian Borrowers' account, the Canadian Letters of
Credit issued or arranged by Canadian Issuing Bank for Canadian Borrowers'
account, and with all other Canadian Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses. In accordance with Section 2.7, the Canadian Loan Account will be
credited with all payments received by Canadian Agent from Canadian Borrowers or
for Canadian Borrowers' account. Canadian Agent and US Agent shall make
available to Borrowers monthly statements regarding the Loan Accounts, including
the principal amount of the Term Loans and the Revolving Loans, interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and a summary itemization of all charges and expenses constituting Lender Group
Expenses accrued hereunder or under the other Loan Documents, and each such
statement, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between

-31-

--------------------------------------------------------------------------------




Borrowers and the Lender Group unless, within 30 days after Applicable Agent
first makes such a statement available to Borrowers, Administrative Borrower
shall deliver to Applicable Agent written objection thereto describing the error
or errors contained in such statement.
2.10.    Fees.
(a)    Agent Fees. Borrowers shall pay to Agent, US Agent and/or Canadian Agent
for the account of Agent, US Agent and/or Canadian Agent, as applicable, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
(b)    Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the "Unused Line Fee") in an amount
equal to 0.50% per annum times the result of (i) the aggregate amount of the
Revolver Commitments, less (ii) the average daily amount of the Revolver Usage
during the immediately preceding month (or portion thereof), which Unused Line
Fee shall be due and payable, in arrears, on the first day of each month from
and after the Closing Date up to the first day of the month prior to the date on
which the Obligations are paid in full and on the date on which the Obligations
are paid in full.
(c)    Unused Delayed Draw Term Loan Fee. US Borrowers shall pay to Agent, for
the ratable account of each Delayed Draw Term Loan Lender, an unused Delayed
Draw Term Loan fee (the "Unused Delayed Draw Term Loan Fee") in an amount equal
to 0.50% per annum times the result of (i) the aggregate amount of the Delayed
Draw Term Loan Commitments, less (ii) the average daily principal amount of
outstanding Delayed Draw Term Loans during the immediately preceding month (or
portion thereof), which Delayed Draw Term Loan Fee shall be due and payable, in
arrears, on the first day of each month from and after the Closing Date up to
the first day of the month prior to the date on which the Obligations are paid
in full and on the date on which the Obligations are paid in full.
(d)    Financial Examination and Other Fees. Borrowers shall pay to Agent,
financial examination, appraisal and valuation fees and charges, as and when
incurred or chargeable, as follows: (i) a fee of $1,000 per day, per examiner,
plus reasonable out-of-pocket expenses (including travel, meals, and lodging)
for each financial examination of any Borrower or its Subsidiaries performed by
personnel employed by Agent to assess Parent's or its Subsidiaries'
business/recurring revenue valuation, (ii) the actual charges paid or incurred
by Agent (but in any event, no less than a charge of $1,000 per day, per
examiner, plus reasonable out-of-pocket expenses paid or incurred by Agent) if
it elects to employ the services of one or more third Persons to assess Parent's
or its Subsidiaries' business/recurring revenue valuation; provided, that so
long as no Event of Default shall have occurred and be continuing, Borrowers
shall not be obligated to reimburse Agent for more than 1 financial examination,
more than 1 appraisal of the Collateral, and more than 1 business/recurring
revenue valuation during any calendar year.
2.11.    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of the Administrative Borrower made in accordance herewith, and prior to the
Maturity Date, each Applicable Issuing Bank agrees to issue, or to cause an
Underlying Issuer (including, as Issuing

-32-

--------------------------------------------------------------------------------




Bank's agent) to issue, Letters of Credit for the account of Applicable Borrower
or any other Loan Party. If Applicable Issuing Bank, at its option, elects to
cause an Underlying Issuer to issue a requested Letter of Credit, then such
Issuing Bank agrees that it will enter into arrangements relative to the
reimbursement of such Underlying Issuer (which may include, among other means,
by becoming an applicant with respect to such Letter of Credit or entering into
undertakings or other arrangements that provide for reimbursement of such
Underlying Issuer with respect to drawings under such Letter of Credit; each
such obligation or undertaking, irrespective of whether in writing, a
"Reimbursement Undertaking") with respect to Letters of Credit issued by such
Underlying Issuer for the account of Applicable Borrower. By submitting a
request to Applicable Issuing Bank for the issuance of a Letter of Credit, the
Administrative Borrower shall be deemed to have requested that (i) such Issuing
Bank issue or (ii) an Underlying Issuer issue the requested Letter of Credit
(and, in such case, to have requested such Issuing Bank to issue a Reimbursement
Undertaking with respect to such requested Letter of Credit). Each Borrower
acknowledges and agrees that any Applicable Borrower is and shall be deemed to
be an applicant with respect to each Underlying Letter of Credit. Each request
for the issuance of a Letter of Credit, or the amendment, renewal, or extension
of any outstanding Letter of Credit, shall be irrevocable and shall be made in
writing by an Authorized Person and delivered to Applicable Issuing Bank via
telefacsimile or other electronic method of transmission reasonably acceptable
to such Issuing Bank and reasonably in advance of the requested date of
issuance, amendment, renewal, or extension. Each such request shall be in form
and substance reasonably satisfactory to Applicable Issuing Bank and (i) shall
specify (A) the amount of such Letter of Credit and whether such Letter of
Credit is a US Letter of Credit or a Canadian Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the name and address of
the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit, and (ii) shall be accompanied by such Issuer Documents as
Applicable Agent, Applicable Issuing Bank or Underlying Issuer may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that such Issuing Bank or Underlying Issuer generally
requests for Letters of Credit in similar circumstances. Each Applicable Issuing
Bank's records of the content of any such request will be conclusive. Anything
contained herein to the contrary notwithstanding, Applicable Issuing Bank may,
but shall not be obligated to, issue or cause the issuance of a Letter of Credit
or to issue a Reimbursement Undertaking in respect of an Underlying Letter of
Credit, in either case, that supports the obligations of Parent or one of its
Subsidiaries in respect of (x) a lease of real property to the extent that the
face amount of such Letter of Credit or the amount of such Reimbursement
Undertaking exceeds the highest rent (including all rent-like charges) payable
under such lease for a period of one year, or (y) an employment contract to the
extent that the face amount of such Letter of Credit or the amount of such
Reimbursement Undertaking exceeds the highest compensation payable under such
contract for a period of one year.
(b)    no Issuing Bank shall have any obligation to issue a Letter of Credit or
a Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:

-33-

--------------------------------------------------------------------------------




(i)    the Dollar Equivalent of the Canadian Letter of Credit Usage would exceed
$250,000;
(ii)    the Dollar Equivalent of the Canadian Letter of Credit Usage would
exceed the Canadian Maximum Revolver Amount less the Dollar Equivalent of the
outstanding amount of the Canadian Revolving Loans (including Canadian Swing
Loans);
(iii)    the Dollar Equivalent of the Canadian Letter of Credit Usage would
exceed the Credit Amount at such time less the sum of (x) the Dollar Equivalent
of the outstanding principal balance of the Revolving Loans (including Swing
Loans) at such time plus (y) the outstanding principal balance of the Term Loans
at such time;
(iv)    the US Letter of Credit Usage would exceed $500,000;
(v)    the US Letter of Credit Usage would exceed the US Maximum Revolver Amount
less the outstanding amount of US Revolving Loans (including US Swing Loans); or
(vi)    the US Letter of Credit Usage would exceed the Credit Amount at such
time less the sum of (x) the outstanding principal balance of the Revolving
Loans (including Swing Loans) at such time plus (y) the outstanding principal
balance of the Term Loan at such time.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, no Issuing Bank shall be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender's Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) such Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Applicable
Borrowers to eliminate such Issuing Bank's risk with respect to the
participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include Applicable Borrowers cash collateralizing such
Defaulting Lender's Letter of Credit Exposure in accordance with Section
2.3(g)(ii). Additionally, no Issuing Bank shall have any obligation to issue a
Letter of Credit or a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, if (A) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit or Reimbursement
Undertaking or Underlying Issuer from issuing such Letter of Credit, or any law
applicable to such Issuing Bank or Underlying Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank or Underlying Issuer shall prohibit or
request that such Issuing Bank or Underlying Issuer refrain from the issuance of
letters of credit generally or such Letter of Credit or Reimbursement
Undertaking (as applicable) in particular, (B) the issuance of such Letter of
Credit would violate one or more policies of such Issuing Bank or Underlying
Issuer applicable to letters of credit generally, or (C) amounts demanded to be
paid under any Letter of Credit will or may not be in United States Dollars or
Canadian Dollars.
(d)    Any Applicable Issuing Bank (other than Wells Fargo or any of its
Affiliates) shall notify Applicable Agent in writing no later than the Business
Day immediately following the Business Day on which such Issuing Bank issued any
Letter of Credit; provided that (i) until

-34-

--------------------------------------------------------------------------------




Applicable Agent advises any such Issuing Bank that the provisions of Section
3.2 are not satisfied, or (ii) unless the aggregate amount of the Letters of
Credit issued in any such week exceeds such amount as shall be agreed by
Applicable Agent and such Issuing Bank, such Issuing Bank shall be required to
so notify Applicable Agent in writing only once each week of the Letters of
Credit issued by such Issuing Bank during the immediately preceding week as well
as the daily amounts outstanding for the prior week, such notice to be furnished
on such day of the week as Applicable Agent and such Issuing Bank may agree.
Each Letter of Credit shall be in form and substance reasonably acceptable to
Applicable Issuing Bank, including the requirement that the amounts payable
thereunder must be payable in Dollars, with respect to Letters of Credit issued
for the account of US Loan Parties, or CAD, with respect to Letters of Credit
issued for the account of Canadian Loan Parties (other than Canadian Loan
Parties organized in the United States), as applicable. If Applicable Issuing
Bank makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Applicable Borrowers shall pay to
Applicable Agent an amount equal to the applicable Letter of Credit Disbursement
on the Business Day such Letter of Credit Disbursement is made and, in the
absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Revolving Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Revolving Loan hereunder, Applicable Borrowers' obligation to pay
the amount of such Letter of Credit Disbursement to Applicable Issuing Bank
shall be automatically converted into an obligation to pay the resulting
Revolving Loan. Promptly following receipt by Applicable Agent of any payment
from any Borrower pursuant to this paragraph, Applicable Agent shall distribute
such payment to Applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.11(e) to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Applicable Revolving Lender agrees to fund its
Pro Rata Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on
the same terms and conditions as if Applicable Borrowers had requested the
amount thereof as a Revolving Loan and Applicable Agent shall promptly pay to
Applicable Issuing Bank the amounts so received by it from the Applicable
Revolving Lenders. By the issuance of a Letter of Credit or a Reimbursement
Undertaking (or an amendment, renewal, or extension of a Letter of Credit or a
Reimbursement Undertaking) and without any further action on the part of any
Issuing Bank or Applicable Revolving Lenders, Applicable Issuing Bank shall be
deemed to have granted to each Applicable Revolving Lender, and each Applicable
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Applicable Issuing Bank and each Reimbursement
Undertaking, in an amount equal to its Pro Rata Share of such Letter of Credit
or Reimbursement Undertaking, and each such Revolving Lender agrees to pay to
Applicable Agent, for the account of Applicable Issuing Bank, such Revolving
Lender's Pro Rata Share of any Letter of Credit Disbursement made by such
Issuing Bank or an Underlying Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Applicable Revolving
Lender hereby absolutely and unconditionally agrees to pay to Applicable Agent,
for the account of Applicable Issuing Bank, such Revolving Lender's Pro Rata
Share of each Letter of Credit Disbursement made by such Issuing

-35-

--------------------------------------------------------------------------------




Bank or an Underlying Issuer and not reimbursed by Applicable Borrower on the
date due as provided in Section 2.11(d), or of any reimbursement payment that is
required to be refunded (or that Applicable Agent or such Issuing Bank elects,
based upon the advice of counsel, to refund) to any Borrower for any reason.
Each Applicable Revolving Lender acknowledges and agrees that its obligation to
deliver to Applicable Agent, for the account of Applicable Issuing Bank, an
amount equal to its respective Pro Rata Share of each Letter of Credit
Disbursement pursuant to this Section 2.11(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Revolving Lender fails to make
available to Applicable Agent the amount of such Revolving Lender's Pro Rata
Share of a Letter of Credit Disbursement as provided in this Section, such
Revolving Lender shall be deemed to be a Defaulting Lender and Applicable Agent
(for the account of such Applicable Issuing Bank) shall be entitled to recover
such amount on demand from such Revolving Lender together with interest thereon
at the Defaulting Lender Rate until paid in full.
(f)    Each Borrower, jointly and severally, agrees to indemnify, defend and
hold harmless each member of the Lender Group (including each Issuing Bank and
its branches, Affiliates, and correspondents), each Underlying Issuer and each
such Person's respective directors, officers, employees, attorneys and agents
(each, including each Issuing Bank, a "Letter of Credit Related Person") (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable and documented fees and disbursements
of attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any such Letter of
Credit Related Person (other than Taxes, which shall be governed by Section 16)
(the "Letter of Credit Indemnified Costs"), and which arise out of or in
connection with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to any Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;

-36-

--------------------------------------------------------------------------------




(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(ix)    any Issuing Bank's performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or
(x)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
in each case, including that resulting from the Letter of Credit Related
Person's own negligence; provided, however, that (A) such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Letter of Credit Related Person claiming indemnity,
and (B) no such indemnity from a Canadian Loan Party (other than any Canadian
Loan Party that is a Domestic Subsidiary) shall extend to Letter of Credit
Indemnified Costs incurred or awarded with respect to a US Letter of Credit.
Borrowers hereby agree to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this Section
2.11(f) pursuant to the terms set forth herein. If and to the extent that the
obligations of Borrowers under this Section 2.11(f) are unenforceable for any
reason, Borrowers agree to make the maximum contribution to the Letter of Credit
Indemnified Costs permissible under applicable law. This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.
(g)    The liability of any Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused by such Issuing Bank's or Underlying Issuer's gross negligence or willful
misconduct in (i) honoring a presentation under a Letter of Credit that on its
face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining Drawing Documents presented under a Letter of Credit.
Each Issuing Bank and any Underlying Issuer shall be deemed to have acted with
due diligence and reasonable care if such Issuing Bank's or Underlying Issuer's
conduct, as applicable, is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrowers' aggregate remedies against any
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrowers to the
Applicable

-37-

--------------------------------------------------------------------------------




Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to US Revolving Loans or Canadian Revolving Loans (as applicable)
that are Base Rate Loans hereunder. Borrowers shall take action to avoid and
mitigate the amount of any damages claimed against any Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing any Issuing Bank to effect a cure.
(h)    Applicable Borrowers are responsible for preparing or approving the final
text of the Letter of Credit as issued by an Issuing Bank or Underlying Issuer,
irrespective of any assistance such Issuing Bank or any applicable Underlying
Issuer may provide such as drafting or recommending text or by such Issuing
Bank's or Underlying Issuer's use or refusal to use text submitted by Applicable
Borrower. Each Borrower is solely responsible for the suitability of the Letter
of Credit for such Borrower's purposes. With respect to any Letter of Credit
containing an "automatic amendment" to extend the expiration date of such Letter
of Credit, Applicable Issuing Bank or any applicable Underlying Issuer, in its
sole and absolute discretion, may give notice of nonrenewal of such Letter of
Credit and, if Applicable Borrower does not at any time want such Letter of
Credit to be renewed, the Administrative Borrower will so notify Applicable
Agent and such Issuing Bank at least 15 calendar days before such Issuing Bank
is required to notify the beneficiary of such Letter of Credit or any advising
bank of such nonrenewal pursuant to the terms of such Letter of Credit.
(i)    Each Borrower's reimbursement and payment obligations under this Section
2.11 are absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)    any Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;
(iv)    any Issuing Bank or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;

-38-

--------------------------------------------------------------------------------




(v)    the existence of any claim, set-off, defense or other right that
Borrowers or any other Person may have at any time against any beneficiary, any
assignee of proceeds, any Issuing Bank or any other Person;
(vi)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Borrowers' reimbursement and other payment obligations and
liabilities, arising under, or in connection with, any Letter of Credit, whether
against any Issuing Bank, the beneficiary or any other Person; or
(vii)    the fact that any Default or Event of Default shall have occurred and
be continuing;
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release any Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against such Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to such Issuing Bank arising under, or in connection
with, this Section 2.11 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, no Applicable
Issuing Bank, Underlying Issuer or any other Letter of Credit Related Person (if
applicable) shall be responsible to any Borrower for, and each Applicable
Issuing Bank's and each Underlying Issuer's rights and remedies against each
Borrower and the obligation of each Borrower to reimburse Issuing Bank and each
Underlying Issuer for each drawing under each Letter of Credit shall not be
impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than any Applicable Issuing Bank's or any Underlying Issuer's
determination that such Drawing Document appears on its face substantially to
comply with the terms and conditions of the Letter of Credit);

-39-

--------------------------------------------------------------------------------




(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that any Applicable Issuing Bank or any Underlying
Issuer in good faith believes to have been given by a Person authorized to give
such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where any Applicable Issuing Bank or any
Underlying Issuer has issued, confirmed, advised or negotiated such Letter of
Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by any Applicable Issuing Bank or any Underlying Issuer if
subsequently such Applicable Issuing Bank or such Underlying Issuer or any court
or other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by any
Applicable Issuing Bank or any Underlying Issuer to have been made in violation
of international, federal, state or local restrictions on the transaction of
business with certain prohibited Persons;
provided, however, that, subject to Section 2.11(g) above, the foregoing shall
not relieve the Applicable Issuing Bank or any other Letter of Credit Related
Person (if applicable) from liability to the Borrowers to the extent liability
may be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Applicable Issuing Bank or such other Letter of Credit Related
Person.

-40-

--------------------------------------------------------------------------------




(k)    Applicable Borrowers shall pay immediately upon demand to Applicable
Agent for the account of Applicable Issuing Bank as non-refundable fees,
commissions, and charges (it being acknowledged and agreed that any charging of
such fees, commissions, and charges to the applicable Loan Account pursuant to
the provisions of Section 2.6(d) shall be deemed to constitute a demand for
payment thereof for the purposes of this Section 2.11(k)): (i) a fronting fee
which shall be imposed by Applicable Issuing Bank upon the issuance of each
Letter of Credit of .250% per annum of the face amount thereof, plus (ii) any
and all other customary commissions, fees and charges then in effect imposed by,
and any and all expenses incurred by, Applicable Issuing Bank, or by any
adviser, confirming institution or entity or other nominated person, relating to
Letters of Credit, at the time of issuance of any Letter of Credit and upon the
occurrence of any other activity with respect to any Letter of Credit (including
transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations).
(l)    If by reason of (x) any Change in Law, or (y) compliance by any Issuing
Bank or any other member of the Lender Group, or Underlying Issuer with any
direction, request, or requirement (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Board of Governors as from time to time in effect (and any successor
thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on any Issuing Bank or any other member of the
Lender Group any other condition regarding any Letter of Credit,
and the result of the foregoing is to increase, directly or indirectly, the cost
to any Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Applicable Agent may,
at any time within a reasonable period after the additional cost is incurred or
the amount received is reduced, notify Borrowers, and Applicable Borrower shall
pay within 30 days after demand therefor, such amounts as Applicable Agent may
specify to be necessary to compensate Applicable Issuing Bank or any other
member of the Lender Group for such additional cost or reduced receipt, together
with interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided, that
(A) no Borrower shall be required to provide any compensation pursuant to this
Section 2.11(l) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrowers,
and (B) if an event or circumstance giving rise to such amounts is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The determination by Applicable Agent of
any amount due pursuant to this Section 2.11(l), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto. For the avoidance of doubt, this Section 2.11(l)
shall not apply with respect to Indemnified Taxes or Excluded Taxes.
(m)    Unless otherwise expressly agreed by Applicable Issuing Bank and
Applicable Borrower when a Letter of Credit is issued, (i) the rules of the ISP
and the UCP shall

-41-

--------------------------------------------------------------------------------




apply to each standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each commercial Letter of Credit.
(n)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
2.12.    Non-Base Rate Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the "Non-Base Rate Option") to have interest on all or
a portion of the Revolving Loans or the Term Loans be charged (whether at the
time when made (unless otherwise provided herein), upon conversion from a Base
Rate Loan to a Non-Base Rate Loan, or upon continuation of a Non-Base Rate Loan
as a Non-Base Rate Loan) at a rate of interest based upon the Non-Base Rate.
Interest on Non-Base Rate Loans shall be payable on the earliest of (i) the last
day of the Interest Period applicable thereto; provided, that, subject to the
following clauses (ii) and (iii), in the case of any Interest Period greater
than 3 months in duration, interest shall be payable at 3 month intervals after
the commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless the Administrative Borrower properly has
exercised the Non-Base Rate Option with respect thereto, the interest rate
applicable to such Non-Base Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, at the written
election of the Required Lenders, Borrowers no longer shall have the option to
request that Revolving Loans bear interest at a rate based upon the Non-Base
Rate.
(b)    Non-Base Rate Election.
(i)    Borrowers may, at any time and from time to time, so long as
Administrative Borrower not has received a notice from Applicable Agent (which
notice Applicable Agent may elect to give or not give in its discretion unless
Applicable Agent is directed to give such notice by the Required Lenders, in
which case, it shall give the notice to Administrative Borrower), after the
occurrence and during the continuance of an Event of Default, to terminate the
right of Borrowers to exercise the Non-Base Rate Option during the continuance
of such Event of Default, elect to exercise the Non-Base Rate Option by
notifying Applicable Agent prior to 11:00 a.m. at least 1 Business Day prior to
the commencement of the proposed Interest Period (the "Non-Base Rate Deadline").
Notice of US Borrowers' or Canadian Borrowers' election of the Non-Base Rate
Option by such Borrower for a permitted portion of the Revolving Loans and an
Interest Period pursuant to this Section shall be made by delivery to Applicable
Agent of a Non-Base Rate Notice received by Applicable Agent before the Non-Base
Rate Deadline, or by telephonic notice received by Applicable Agent before the
Non-Base Rate Deadline (to be confirmed by delivery to Applicable Agent of a
Non-Base Rate Notice received by Applicable Agent prior to 5:00 p.m. on the same
day).

-42-

--------------------------------------------------------------------------------




Promptly upon its receipt of each such Non-Base Rate Notice, Applicable Agent
shall provide a copy thereof to each of the affected Lenders.
(ii)    Each Non-Base Rate Notice shall be irrevocable and binding on Borrowers.
In connection with each Non-Base Rate Loan, US Borrowers, if such Non-Base Rate
Loan is a US Revolving Loan, or Canadian Borrowers, if such Non-Base Rate Loan
is a Canadian Revolving Loan, shall indemnify, defend, and hold Applicable Agent
and the applicable Lenders harmless against any loss, cost, or expense actually
incurred by Applicable Agent or any Lender as a result of (A) the payment of any
principal of any such Non-Base Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of such Non-Base Rate Loan other than on the last
day of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any Non-Base Rate Loan on the date specified in any
Non-Base Rate Notice delivered pursuant hereto (such losses, costs, or expenses,
"Funding Losses"). A certificate of Applicable Agent or a Lender delivered to
Borrowers setting forth in reasonable detail any amount or amounts that
Applicable Agent or such Lender is entitled to receive pursuant to this Section
2.12 shall be conclusive absent manifest error. US Borrowers, if such Non-Base
Rate Loan is a US Revolving Loan, or Canadian Borrowers, if such Non-Base Rate
Loan is a Canadian Revolving Loan, shall pay such amount to Applicable Agent or
the Lender, as applicable, within 30 days of the date of its receipt of such
certificate. If a payment of a Non-Base Rate Loan on a day other than the last
day of the applicable Interest Period would result in a Funding Loss, Applicable
Agent may, in its sole discretion at the request of the Administrative Borrower,
hold the amount of such payment as cash collateral in support of the Obligations
until the last day of such Interest Period and apply such amounts to the payment
of the applicable Non-Base Rate Loan on such last day, it being agreed that
Applicable Agent has no obligation to so defer the application of payments to
any Non-Base Rate Loan and that, in the event that Applicable Agent does not
defer such application, such Borrower shall be obligated to pay any resulting
Funding Losses.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 7 Non-Base Rate Loans in effect at any given time. Borrowers
may only may exercise the Non-Base Rate Option for proposed Non-Base Rate Loans
of at least (A) $500,000, with respect to Non-Base Rate Loans constituting US
Obligations, and (B) $100,000, with respect to Non-Base Rate Loans constituting
Canadian Obligations.
(c)    Conversion. Borrowers may convert Non-Base Rate Loans to Base Rate Loans
at any time; provided, that in the event that Non-Base Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any prepayment through the required
application by Applicable Agent of any payments or proceeds of Collateral in
accordance with Section 2.4(b) or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, each Applicable Borrower shall
indemnify, defend, and hold Applicable Agent and the Lenders and their
Participants harmless against any and all Funding Losses in accordance with
Section 2.12 (b)(ii).

-43-

--------------------------------------------------------------------------------




(d)    Special Provisions Applicable to Non-Base Rate.
(i)    The applicable Non-Base Rate may be adjusted by Applicable Agent with
respect to any Lender on a prospective basis to take into account any additional
or increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs, in each case, due to changes in applicable law
occurring subsequent to the commencement of the then applicable Interest Period,
including any Changes in Law (including any changes in tax laws (but excluding
Indemnified Taxes and Excluded Taxes)) and changes in the reserve requirements
imposed by the Board of Governors, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at the
Non-Base Rate. In any such event, the affected Lender shall give Borrowers and
Applicable Agent notice of such a determination and adjustment and Applicable
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrowers may, by notice to such
affected Lender (A) require such Lender to furnish to Borrowers a statement
setting forth in reasonable detail the basis for adjusting such Non-Base Rate
and the method for determining the amount of such adjustment, or (B) repay the
Non-Base Rate Loans of such Lender with respect to which such adjustment is made
(together with any amounts due under Section 2.12(b)(ii)).
(ii)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
Non-Base Rate Loans or to continue such funding or maintaining, or to determine
or charge interest rates at the Non-Base Rate, such Lender shall give notice of
such changed circumstances to Applicable Agent and Borrowers and Applicable
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any Non-Base Rate Loans of such Lender that are outstanding, the date
specified in such Lender's notice shall be deemed to be the last day of the
Interest Period of such Non-Base Rate Loans, and interest upon the Non-Base Rate
Loans of such Lender thereafter shall accrue interest at the rate then
applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to elect
the Non-Base Rate Option until such Lender determines that it would no longer be
unlawful or impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Canadian Agent nor US Agent, nor any Lender, nor
any of their Participants, is required actually to acquire eurodollar deposits
to fund or otherwise match fund any Obligation as to which interest accrues at
the applicable Non-Base Rate.
2.13.    Capital Requirements.
(a)    If, after the date hereof, any Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by such Issuing Bank or such Lender,
or their respective parent bank holding companies, with any guideline, request
or directive of any Governmental Authority regarding capital adequacy (whether
or not having the force of law), has the effect of reducing the return on such
Issuing Bank's, such Lender's, or such holding companies' capital as a
consequence of such Issuing Bank's or such Lender's commitments hereunder to a
level below that which such Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration such Issuing Bank's, such Lender's, or such holding

-44-

--------------------------------------------------------------------------------




companies' then existing policies with respect to capital adequacy and assuming
the full utilization of such entity's capital) by any amount deemed by such
Issuing Bank or such Lender to be material, then such Issuing Bank or such
Lender may notify Borrowers and Agent thereof. Following receipt of such notice,
Borrowers agree to pay any Issuing Bank or such Lender on demand the amount of
such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by such Issuing Bank or such Lender of
a statement in the amount and setting forth in reasonable detail such Issuing
Bank's or such Lender's calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, such Issuing Bank or such Lender
may use any reasonable averaging and attribution methods. Failure or delay on
the part of any Issuing Bank or any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of any Issuing Bank's or such
Lender's right to demand such compensation; provided that Borrowers shall not be
required to compensate any Issuing Bank or a Lender pursuant to this Section for
any reductions in return incurred more than 180 days prior to the date that such
Issuing Bank or such Lender notifies Borrowers of such Change in Law giving rise
to such reductions and of such Lender's intention to claim compensation
therefor; provided further that if such claim arises by reason of the Change in
Law that is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. For the avoidance
of doubt, this Section 2.13(a) shall not apply with respect to Indemnified Taxes
or Excluded Taxes.
(b)    If any Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or such Lender, an "Affected Lender"), then
such Affected Lender shall use reasonable efforts to promptly designate a
different one of its lending offices or to assign its rights and obligations
hereunder to another of its offices or branches, if (i) in the reasonable
judgment of such Affected Lender, such designation or assignment would eliminate
or reduce amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining Non-Base Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers' obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrowers to obtain Non-Base Rate Loans, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior
to the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain Non-Base Rate Loans, may designate a different
Issuing Bank or substitute a Lender, in each case, reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender and such Affected
Lender's commitments hereunder (a "Replacement Lender"), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and

-45-

--------------------------------------------------------------------------------




commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be "Issuing Bank" or a "Lender" (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be "Issuing Bank" or a "Lender" (as the case may be) for purposes of this
Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this Section
2.13 if it shall not at the time be the general policy or practice of Issuing
Bank or such Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.
2.14.    Delayed Draw Term Loan.
(a)    Subject to the terms and conditions of this Agreement, at the election of
and on a date (which shall be a Business Day) identified by Administrative
Borrower during the term of this Agreement but prior to the Delayed Draw Term
Loan Commitment Termination Date, each Lender with a Delayed Draw Term Loan
Commitment agrees (severally, not jointly or jointly and severally) to make a
delayed draw term loan in Dollars to US Borrowers (each such advance a "Delayed
Term Loan Draw" and collectively, the "Delayed Draw Term Loan") in an amount
equal to such Lender's Pro Rata Share of the Delayed Draw Term Loan Amount;
provided, that (a) the aggregate principal amount of each Delayed Draw Term Loan
Draw shall not be less than $2,500,000, and, in any event, shall be in an amount
which is an integral multiple of $500,000, (b) after giving effect to any such
Delayed Term Loan Draw, the aggregate original principal amount of the Delayed
Term Loan Draws shall not exceed the Delayed Draw Term Loan Amount, and (c) the
conditions precedent set forth in Section 3 shall have been satisfied.
(b)    A request for a Delayed Term Loan Draw shall be made in writing by an
Authorized Person and delivered to Agent (such written request, a "Delayed Draw
Term Loan Notice") and shall specify the amount of the requested Delayed Term
Loan Draw, the Delayed Draw Term Loan Funding Date, and the target of the
Permitted Acquisition that will be consummated with the proceeds of the
requested Delayed Term Loan Draw concurrently upon receipt thereof. The Delayed
Draw Term Loan Notice must be received by Agent no later than ten (10) Business
Days prior to the Delayed Draw Term Loan Funding Date and shall be accompanied
by such other documentation as Agent shall request in its Permitted Discretion.
(c)    The Delayed Draw Term Loan made hereunder shall constitute and shall be a
part of the US Term Loan under, and shall be entitled to all the benefits
afforded by this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from any guarantees and the
security interests created by the Loan Documents that secure the US Term Loan.
Borrowers shall take any actions reasonably required by Agent to ensure and
demonstrate that the Liens and security interests granted by the Loan Documents
continue to be

-46-

--------------------------------------------------------------------------------




perfected under the Code or otherwise after giving effect to funding of any
Delayed Term Loan Draw.
2.15.    Accordion.
(a)    At any time during the period from and after the Closing Date through but
excluding the date that is the 4 year anniversary of the Closing Date, at the
option of Administrative Borrower (but subject to the conditions set forth in
clause (b) below), the US Term Loan Amount and/or the Canadian Term Loan Amount
may be increased by an amount in the aggregate for all such increases of the US
Term Loan Amount and the Canadian Term Loan not to exceed the Available Increase
Amount (each such increase, an "Increase"). Agent shall invite each applicable
Lender to increase its Pro Rata Share of the US Term Loan Amount or the Canadian
Term Loan Amount (as the case may be) (it being understood that no Lender shall
be obligated to increase its Pro Rata Share of the US Term Loan Amount or the
Canadian Term Loan Amount) in connection with a proposed Increase at the
interest margin proposed by applicable Borrowers, and if sufficient Lenders do
not agree to increase their Pro Rata Share of the US Term Loan Amount or the
Canadian Term Loan Amount (as the case may be) in connection with such proposed
Increase, then Applicable Agent or applicable Borrowers may invite any
prospective lender who is reasonably satisfactory to Applicable Agent and
applicable Borrowers to become a Lender in connection with a proposed Increase.
Any Increase shall be in an amount of at least $5,000,000 and integral multiples
of $1,000,000 in excess thereof. In no event may the US Term Loan Amount and the
Canadian Term Loan Amount be increased pursuant to this Section 2.15 on more
than 2 occasions in the aggregate for all such Increases. Additionally, for the
avoidance of doubt, it is understood and agreed that in no event shall the
Dollar Equivalent of the aggregate amount of the Increases to the US Term Loan
Amount and the Canadian Term Loan Amount exceed $15,000,000.
(b)    Each of the following shall be conditions precedent to any Increase of
the US Term Loan Amount or the Canadian Term Loan Amount and the making of the
additional portion of the US Term Loan (each, an "Additional Portion of the US
Term Loan" and collectively, the "Additional Portions of the US Term Loan") or
the additional portion of the Canadian Term Loan (each an "Additional Portion of
the Canadian Term Loan" and collectively, the "Additional Portions of the
Canadian Term Loan") in connection therewith:
(xi)    Agent or Borrowers have obtained the commitment of one or more Lenders
(or other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
"Increase Joinder"), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,
(xii)    each of the conditions precedent set forth in Section 3.2 are
satisfied,
(xiii)    Borrowers have delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for Parent and its Subsidiaries
evidencing compliance on a pro forma basis with Section 7 for the 4 fiscal
quarters (on a quarter-by-quarter basis) immediately following the proposed date
of the applicable Increase, and

-47-

--------------------------------------------------------------------------------




(xiv)    Borrowers shall have reached agreement with the Lenders (or prospective
lenders) making the Additional Portion of the US Term Loan with respect to the
interest margins applicable to the Additional Portion of the US Term Loan (which
interest margins may be higher than, equal to, or lower than the interest
margins applicable to the US Term Loan set forth in this Agreement immediately
prior to the date of the making of such Additional Portion of the US Term Loan,
as applicable (the date of the effectiveness of the making of such Additional
Portion of the US Term Loan, as applicable, the "Increase Date")) and shall have
communicated the amount of such interest margins to Agent. Any Increase Joinder
may, with the consent of Agent, Borrowers and the Lenders or prospective lenders
agreeing to the proposed Increase, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate to effectuate the
provisions of this Section 2.15 (including any amendment necessary to effectuate
the interest margins for the Additional Portion of the US Term Loan). Anything
to the contrary contained herein notwithstanding, if the interest margin that is
to be applicable to the Additional Portion of the US Term Loan is higher than
the interest margin applicable to the US Term Loan hereunder immediately prior
to the applicable Increase Date (the amount by which the interest margin is
higher, the "Excess"), then the interest margin applicable to the US Term Loan
immediately prior to the Increase Date shall be increased by the amount of the
Excess, effective on the applicable Increase Date, and without the necessity of
any action by any party hereto.
(c)    Anything to the contrary contained herein notwithstanding, each
Additional Portion of the US Term Loan shall be repaid in installments on the
following dates and in the following amounts (it being understood and agreed
that only such installment payments arising after such Additional Portion of the
US Term Loan is made shall be required to be paid, but such installment payments
shall be in addition to the payments required to be paid pursuant to Section
2.2):
Date
Installment Amount
September 30, 2015 and the last day of each fiscal quarter thereafter to and
including March 31, 2020
1.25% of the aggregate Additional Portions of the US Term Loan made pursuant to
Section 2.15 on or prior to such date



The outstanding unpaid principal balance and all accrued and unpaid interest on
such Additional Portion of the US Term Loan shall be due and payable on the
earlier of (i) the Maturity Date, and (ii) the date of the acceleration of the
US Term Loan in accordance with the terms hereof.
(d)    Anything to the contrary contained herein notwithstanding, each
Additional Portion of the Canadian Term Loan shall be repaid in installments on
the following dates and in the following amounts (it being understood and agreed
that only such installment payments arising after such Additional Portion of the
Canadian Term Loan is made shall be required to be paid, but such installment
payments shall be in addition to the payments required to be paid pursuant to
Section 2.2):

-48-

--------------------------------------------------------------------------------




Date
Installment Amount
September 30, 2015 and the last day of each fiscal quarter thereafter to and
including March 31, 2020
1.25% of the aggregate Additional Portions of the Canadian Term Loan made
pursuant to Section 2.15 on or prior to such date



The outstanding unpaid principal balance and all accrued and unpaid interest on
such Additional Portion of the Canadian Term Loan shall be due and payable on
the earlier of (i) the Maturity Date, and (ii) the date of acceleration of the
Canadian Term Loan in accordance with the terms hereof.
(e)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to the US Term Loan shall be deemed,
unless the context otherwise requires, to include any Additional Portion of the
US Term Loan made pursuant to the increased US Term Loan Amount pursuant to this
Section 2.15, and unless otherwise specifically provided herein, all references
in this Agreement and any other Loan Document to the Canadian Term Loan shall be
deemed, unless the context otherwise requires, to include any Additional Portion
of the Canadian Term Loan made pursuant to the increased Canadian Term Loan
Amount pursuant to this Section 2.15.
(f)    Any additional US Term Loan and any additional US Term Loan Amount
established pursuant to this Section 2.15 shall constitute and shall be a part
of the US Term Loan and US Term Loan Amount under, and shall be entitled to all
the benefits afforded by this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from any guarantees
and the security interests created by the Loan Documents, and any additional
Canadian Term Loan and any additional Canadian Term Loan amount established
pursuant to this Section 2.15 shall constitute and become a part of the Canadian
Term Loan and Canadian Term Loan Amount under, and shall be entitled to all the
benefits afforded by this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from any guarantees
and security interests created by the Loan Documents. Borrowers shall take any
actions reasonably required by Agent to ensure and demonstrate that the Liens
and security interests granted by the Loan Documents continue to be perfected
under the Code or otherwise after giving effect to the establishment of any such
new US Term Loan Amount and any such new Canadian Term Loan Amount.
2.16.    Joint and Several Liability of US Borrowers.
(a)    Each US Borrower is accepting joint and several liability hereunder and
under the other Loan Documents executed by US Borrowers in consideration of the
financial accommodations to be provided by the Lender Group under this
Agreement, for the mutual benefit, directly and indirectly, of each US Borrower
and in consideration of the undertakings of the other US Borrowers hereunder.
(b)    Each US Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other US Borrowers, with respect to the payment
and performance of all of the Obligations (including any Obligations arising
under this Section 2.16), it being the intention of the parties

-49-

--------------------------------------------------------------------------------




hereto that all the Obligations shall be the joint and several obligations of
each US Borrower without preferences or distinction among them.
(c)    If and to the extent that any US Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other US Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
(d)    The Obligations of each US Borrower under the provisions of this Section
2.16 constitute the absolute and unconditional, full recourse Obligations of
each US Borrower enforceable against each US Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.16(d)) or any other circumstances whatsoever.
(e)    Except as otherwise expressly provided in this Agreement, each US
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Revolving Loans, Term Loans or Letters of Credit issued under or
pursuant to this Agreement, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each US Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any US Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any US Borrower. Without
limiting the generality of the foregoing, each US Borrower assents to any other
action or delay in acting or failure to act on the part of any Agent or Lender
with respect to the failure by any US Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.16 afford grounds for terminating, discharging or relieving
any US Borrower, in whole or in part, from any of its Obligations under this
Section 2.16, it being the intention of each US Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each US
Borrower under this Section 2.16 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each US
Borrower under this Section 2.16 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other US Borrower or
any Agent or Lender.

-50-

--------------------------------------------------------------------------------




(f)    Each US Borrower represents and warrants to Agent and Lenders that it is
currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each US Borrower further represents and
warrants to Agent and Lenders that it has read and understands the terms and
conditions of the Loan Documents. Each US Borrower hereby covenants that such US
Borrower will continue to keep informed of Borrowers' financial condition and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.
(g)    The provisions of this Section 2.16 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all US Borrowers as often as occasion therefor may arise
and without requirement on the part of Agent, any member of the Lender Group,
any Bank Product Provider, or any of their successors or assigns first to
marshal any of its or their claims or to exercise any of its or their rights
against any Person or to exhaust any remedies available to it or them against
any Person or to resort to any other source or means of obtaining payment of any
of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.16 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Agent or any Lender upon the
insolvency, bankruptcy or reorganization of any US Borrower, or otherwise, the
provisions of this Section 2.16 will forthwith be reinstated in effect, as
though such payment had not been made.
(h)    Each US Borrower hereby agrees that it will not enforce any of its rights
of contribution or subrogation against any other US Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full. Any claim which any US Borrower may have against any
other US Borrower with respect to any payments to any Agent or any member of the
Lender Group hereunder or under any of the Bank Product Agreements is hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any US Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether, securities or other property, shall be made to any other US Borrower
therefor.
(i)    Each US Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, it will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such US Borrower until the Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, such US Borrower shall collect, enforce
or receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by US Borrower as trustee for Agent, and such
US Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

-51-

--------------------------------------------------------------------------------




2.17.    Joint and Several Liability of Canadian Borrowers,
(a)    Each Canadian Borrower is accepting joint and several liability hereunder
and under the other Loan Documents executed by Canadian Borrowers in
consideration of the financial accommodations to be provided by the Lender Group
under this Agreement, for the mutual benefit, directly and indirectly, of each
Canadian Borrower and in consideration of the undertakings of the other Canadian
Borrowers hereunder.
(b)    Each Canadian Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Canadian Borrowers, with respect to the
payment and performance of all of the Canadian Obligations (including any
Canadian Obligations arising under this Section 2.17), it being the intention of
the parties hereto that all the Canadian Obligations shall be the joint and
several obligations of each Canadian Borrower without preferences or distinction
among them.
(c)    If and to the extent that any Canadian Borrower shall fail to make any
payment with respect to any of the Canadian Obligations as and when due or to
perform any of the Obligations in accordance with the terms thereof, then in
each such event the other Canadian Borrowers will make such payment with respect
to, or perform, such Canadian Obligation until such time as all of the
Obligations are paid in full.
(d)    The Canadian Obligations of each Canadian Borrower under the provisions
of this Section 2.17 constitute the absolute and unconditional, full recourse
Canadian Obligations of each Canadian Borrower enforceable against each Canadian
Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of the provisions of this Agreement
(other than this Section 2.17(d)) or any other circumstances whatsoever.
(e)    Except as otherwise expressly provided in this Agreement, each Canadian
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Revolving Loans, Term Loans or Letters of Credit issued under or
pursuant to this Agreement, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Canadian Borrower hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or Lenders at any time or times in
respect of any default by any Canadian Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Canadian
Borrower. Without limiting the generality of the foregoing, each Canadian
Borrower assents to any other action or delay in acting or failure to act on the
part of any Agent or Lender with respect to the failure by any Canadian Borrower
to comply with any of its respective

-52-

--------------------------------------------------------------------------------




Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.17 afford grounds for terminating, discharging or relieving any
Canadian Borrower, in whole or in part, from any of its Obligations under this
Section 2.17, it being the intention of each Canadian Borrower that, so long as
any of the Obligations hereunder remain unsatisfied, the Obligations of each
Canadian Borrower under this Section 2.17 shall not be discharged except by
performance and then only to the extent of such performance. The Canadian
Obligations of each Canadian Borrower under this Section 2.17 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Canadian Borrower or any Agent or Lender.
(f)    Each Canadian Borrower represents and warrants to Agent and Lenders that
it is currently informed of the financial condition of Borrowers and of all
other circumstances which a diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations. Each Canadian Borrower further
represents and warrants to Agent and Lenders that it has read and understands
the terms and conditions of the Loan Documents. Each Canadian Borrower hereby
covenants that such Canadian Borrower will continue to keep informed of
Borrowers' financial condition and of all other circumstances which bear upon
the risk of nonpayment or nonperformance of the Obligations.
(g)    The provisions of this Section 2.17 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Canadian Borrowers as often as occasion therefor may
arise and without requirement on the part of Agent, any member of the Lender
Group, any Bank Product Provider, or any of their successors or assigns first to
marshal any of its or their claims or to exercise any of its or their rights
against any Person or to exhaust any remedies available to it or them against
any Person or to resort to any other source or means of obtaining payment of any
of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.17 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Agent or any Lender upon the
insolvency, bankruptcy or reorganization of any Canadian Borrower, or otherwise,
the provisions of this Section 2.17 will forthwith be reinstated in effect, as
though such payment had not been made.
(h)    Each Canadian Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Canadian Borrower with
respect to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to Agent or Lenders with respect to any of
the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full. Any claim which any Canadian Borrower
may have against any other Canadian Borrower with respect to any payments to any
Agent or any member of the Lender Group hereunder or under any of the Bank
Product Agreements is hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full of the Obligations and, in
the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization

-53-

--------------------------------------------------------------------------------




or other similar proceeding under the laws of any jurisdiction relating to any
Canadian Borrower, its debts or its assets, whether voluntary or involuntary,
all such Obligations shall be paid in full before any payment or distribution of
any character, whether, securities or other property, shall be made to any other
Canadian Borrower therefor.
(i)    Each Canadian Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, it will not demand, sue for
or otherwise attempt to collect any indebtedness of any other Borrower owing to
such Canadian Borrower until the Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, such Canadian Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by Canadian Borrower as trustee for
Agent, and such Canadian Borrower shall deliver any such amounts to Agent for
application to the Obligations in accordance with Section 2.4(b).
3.
CONDITIONS; TERM OF AGREEMENT.

3.1.    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).
3.2.    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder, any
portion of the Delayed Draw Term Loan hereunder, or any Additional Portion of
the US Tem Loan (or to extend any other credit hereunder) at any time shall be
subject to the following conditions precedent:
(i)    the representations and warranties of Parent and/or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and
(j)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.
3.3.    Maturity. This Agreement shall continue in full force and effect for a
term ending on the Maturity Date.
3.4.    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be

-54-

--------------------------------------------------------------------------------




required to repay all of the Obligations in full. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations
and termination of the Commitments) shall relieve or discharge any Loan Party of
its duties, obligations, or covenants hereunder or under any other Loan Document
and Agent's Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full and the
Commitments have been terminated. When all of the Obligations have been paid in
full and the Lender Group's obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers' sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent's Liens and all notices of security interests
and liens previously filed by Agent.
3.5.    Early Termination by Borrowers. Borrowers have the option, at any time
upon 10 Business Days prior written notice to Agent, to terminate this Agreement
and terminate the Commitments hereunder by repaying to Agent all of the
Obligations in full. The foregoing notwithstanding, (a) Borrowers may rescind
termination notices relative to proposed payments in full of the Obligations
with the proceeds of third party Indebtedness or equity financings if the
closing for such issuance or incurrence does not happen on or before the date of
the proposed termination (in which case, a new notice shall be required to be
sent in connection with any subsequent termination), and (b) Borrowers may
extend the date of termination at any time with the consent of Agent (which
consent shall not be unreasonably withheld or delayed).
3.6.    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do without obtaining the consent of the other
members of the Lender Group), shall constitute an Event of Default).
4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each of Parent
and each Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties

-55-

--------------------------------------------------------------------------------




that already are qualified or modified by materiality in the text thereof) as of
such earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:
4.1.    Due Organization and Qualification; Subsidiaries.
(k)    Each Loan Party (i) is duly organized or incorporated and existing and in
good standing (where applicable) under the laws of the jurisdiction of its
organization or incorporation, (ii) is qualified to do business in any province
or state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.
(l)    As of the Closing Date, set forth on Schedule 4.1(b) to the Disclosure
Letter is a complete and accurate description of the authorized Equity Interests
of Parent, by class, and, as of the Closing Date, a description of the number of
shares of each such class that are issued and outstanding.
(m)    Set forth on Schedule 4.1(c) to the Disclosure Letter (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the direct
and indirect Subsidiaries of Parent, showing: (i) the number of shares of each
class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Parent. All of the
outstanding Equity Interests of each such Subsidiary has been validly issued and
is fully paid and non-assessable.
(n)    Except as set forth on Schedule 4.1(d) to the Disclosure Letter, there
are no subscriptions, options, warrants, or calls relating to any shares of
Parent's (as of the Closing Date) or any of Parent's Subsidiaries' Equity
Interests, including any right of conversion or exchange under any outstanding
security or other instrument, and no Borrower is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire (i) any
shares of its Equity Interests or (ii) any security convertible into or
exchangeable for any of its Equity Interests.
4.2.    Due Authorization; No Conflict.
(g)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(h)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not (i) violate any
material provision of federal, state, provincial or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict,

-56-

--------------------------------------------------------------------------------




breach or default could individually or in the aggregate reasonably be expected
to have a Material Adverse Effect, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any holder of
Equity Interests of a Loan Party or any approval or consent of any Person under
any material agreement of any Loan Party, other than consents or approvals that
have been obtained and that are still in force and effect and except, in the
case of material agreements, for consents or approvals, the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Effect.
4.3.    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect and except for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.
4.4.    Binding Obligations; Perfected Liens.
(g)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.
(h)    Agent's Liens are validly created, perfected (with respect solely to
Liens the creation and perfection of which are governed by the UCC, other than
(i) in respect of motor vehicles that are subject to a certificate of title,
(ii) money, (iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms of the Security
Documents, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
3.6 hereof or Section 7(k)(iv) of the US Guaranty and Security Agreement, and
subject only to (i) the filing of financing statements, (ii) the US Copyright
Security Agreement, and (iii) the recordation of the Mortgages, in each case, in
the appropriate filing offices), and first priority Liens, subject only to
Permitted Liens which are non-consensual Permitted Liens, permitted purchase
money Liens, or the interests of lessors under Capital Leases.
4.5.    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
material assets reflected in their most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements to the extent permitted hereby. All of such
assets are free and clear of Liens except for Permitted Liens.

-57-

--------------------------------------------------------------------------------




4.6.    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of any Borrower threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) to the Disclosure Letter sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
with asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $250,000 that, as of the Closing Date, is
pending or, threatened in writing against a Loan Party or any of its
Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status, as of the Closing Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of the
Loan Parties' and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.
4.7.    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any applicable laws, rules, regulations, executive orders, or
codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
4.8.    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrowers
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties' and their Subsidiaries' consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since December
31, 2014, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect with respect to
the Loan Parties and their Subsidiaries, taken as a whole.
4.9.    Solvency.
(o)    The US Loan Parties, on a consolidated basis, are Solvent, and the
Canadian Loan Parties, on a consolidated basis, are Solvent.
(p)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10.    Employee Benefits.

-58-

--------------------------------------------------------------------------------




(f)    No Loan Party, none of its Subsidiaries, nor any of their respective
ERISA Affiliates maintains or contributes to any Benefit Plan or any Canadian
Defined Benefit Pension Plan.
(g)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Employee Benefit Plan
complies with, and has been operated in accordance with, all applicable laws
(including ERISA and the IRC) and the terms of such Employee Benefit Plan, (ii)
each Employee Benefit Plan intended be qualified under Section 401 of the IRC
has received a determination letter or opinion letter from the Internal Revenue
Service that can be currently relied upon, and (iii) no Loan Party has any
liability for damages, fines, penalties, excise taxes or other similar amount
with respect to an Employee Benefit Plan.
4.11.    Environmental Condition. To each Borrower's knowledge, no Loan Party's
nor any of its Subsidiaries' properties or assets has ever been used by a Loan
Party, its Subsidiaries, or by previous owners or operators in the disposal of,
or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to each Borrower's knowledge, no Loan Party's
nor any of its Subsidiaries' properties or assets has ever been designated or
identified in any manner pursuant to any environmental protection statute as a
Hazardous Materials disposal site, (c) no Loan Party nor any of its Subsidiaries
has received notice that a Lien arising under any Environmental Law has attached
to any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
4.12.    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrowers' industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers' industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on March 20, 2015 represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent,
Borrowers' good faith estimate, on the date such Projections are delivered, of
the Loan Parties' and their Subsidiaries' future performance for the periods
covered thereby based upon assumptions believed by Borrowers to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to significant uncertainties and contingencies, many of
which are beyond

-59-

--------------------------------------------------------------------------------




the control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrowers'
good faith estimate, projections or forecasts based on methods and assumptions
which Borrowers believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).
4.13.    Patriot Act and Anti-Money Laundering & Anti-Terrorism. To the extent
applicable, each Loan Party is in compliance, in all material respects, with the
(a) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (b) Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001)
(the "Patriot Act"), and (c) Canadian Anti-Money Laundering & Anti-Terrorism
Legislation. No part of the proceeds of the loans made hereunder will be used by
any Loan Party or any of their Affiliates, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
4.14.    Indebtedness. Set forth on Schedule 4.14 to the Disclosure Letter is a
true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.
4.15.    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
income and federal tax returns and reports of each Loan Party and its
Subsidiaries and all other material state, provincial, territorial and other tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes shown on such tax returns
to be due and payable and all other material assessments, fees and other
governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all
material taxes not yet due and payable. No Borrower knows of any proposed tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.
4.16.    Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing

-60-

--------------------------------------------------------------------------------




or carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.
4.17.    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal, state, provincial or territorial statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. No Loan
Party nor any of its Subsidiaries is a "registered investment company" or a
company "controlled" by a "registered investment company" or a "principal
underwriter" of a "registered investment company" as such terms are defined in
the Investment Company Act of 1940.
4.18.    OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
4.19.    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened in writing
against Parent or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened in writing against
Parent or its Subsidiaries which arises out of or under any collective
bargaining agreement, in each case that could reasonably be expected to result
in a material liability, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened in writing against Parent or
its Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of any Borrower, after due inquiry, no
union representation question existing with respect to the employees of Parent
or its Subsidiaries and no union organizing activity taking place with respect
to any of the employees of Parent or its Subsidiaries. None of Parent or its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state, provincial or
territorial law, which remains unpaid or unsatisfied. The hours worked and
payments made to employees of Parent and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from Parent or its Subsidiaries on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Parent, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
4.20.    [Intentionally Omitted].
4.21.    Leases. Each Loan Party and each of its Subsidiaries enjoys peaceful
and undisturbed possession under all leases material to their business and to
which they are parties or under which they are operating, and, subject to
Permitted Protests, all of such material leases are

-61-

--------------------------------------------------------------------------------




valid and subsisting and no material default by the applicable Loan Party or its
Subsidiaries exists under any of them.
4.22.    Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrowers and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.
5.
AFFIRMATIVE COVENANTS.

Parent and each Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations:
5.1.    Financial Statements, Reports, Certificates. Borrowers (a) will deliver
to Agent (with copies to each Lender), each of the financial statements,
reports, and other items set forth on Schedule 5.1 no later than the times
specified therein, (b) agrees that no Subsidiary of a Loan Party will have a
fiscal year different from that of Parent, (c) agree to maintain a system of
accounting that enables Borrowers to produce financial statements in accordance
with GAAP, and (d) agree that they will, and will cause each other Loan Party
to, maintain its billing systems and practices substantially as in effect as of
the Closing Date and make material modifications thereto only with prior notice
to, and with the consent of, Agent.
5.2.    [Intentionally Omitted].
5.3.    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, each Borrower will, and will cause each of its Subsidiaries and Parent to,
at all times preserve and keep in full force and effect such Person's valid
existence and good standing in its jurisdiction of organization or incorporation
(unless not applicable to such jurisdiction) and, except as could not reasonably
be expected to result in a Material Adverse Effect, good standing (unless not
applicable to such jurisdiction) with respect to all other jurisdictions in
which it is qualified to do business and any rights, franchises, permits,
licenses, accreditations, authorizations, or other approvals material to their
businesses.
5.4.    Maintenance of Properties. Each Borrower will, and will cause each of
its Subsidiaries and Parent to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).
5.5.    Taxes. Each Borrower will, and will cause each of its Subsidiaries and
Parent to, pay in full before delinquency or before the expiration of any
extension period all material governmental assessments and taxes imposed,
levied, or assessed against it, or any of its assets or in respect of any of its
income, assets, businesses, or franchises, except to the extent that the
validity of such governmental assessment or tax is the subject of a Permitted
Protest. Except as provided in the prior sentence, each Borrower will, and will
cause each of its Subsidiaries to, make timely payment or deposit of all such
tax payments and material withholding taxes required of it and them

-62-

--------------------------------------------------------------------------------




by applicable laws, including those laws concerning FICA, FUTA, state
disability, and local, state, provincial, territorial and federal income taxes.
5.6.    Insurance. Each Borrower will, and will cause each of its Subsidiaries
and Parent to, at Borrowers' expense, maintain insurance respecting each
Borrower's and its Subsidiaries' assets wherever located, covering liabilities,
losses or damages as are customarily insured against by other Persons engaged in
the same or similar businesses and similarly situated and located. All such
policies of insurance shall be with financially sound and reputable insurance
companies acceptable to Agent (it being agreed that, as of the Closing Date,
Travelers Indemnity Company of America is acceptable to Agent) and in such
amounts as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and located and, in any
event, in amount, adequacy, and scope reasonably satisfactory to Agent (it being
agreed that the amount, adequacy, and scope of the policies of insurance of
Parent and its Subsidiaries in effect as of the Closing Date are acceptable to
Agent). All property insurance policies covering the Collateral are to be made
payable to Agent for the benefit of Agent and the Lenders, as their interests
may appear, in case of loss, pursuant to a standard loss payable endorsement
with a standard non-contributory "lender" or "secured party" clause and are to
contain such other provisions as Agent may reasonably require to fully protect
the Lenders' interest in the Collateral and to any payments to be made under
such policies. All certificates of property and general liability insurance are
to be delivered to Agent, with the loss payable (but only in respect of
Collateral) and additional insured endorsements in favor of Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation. Borrowers
shall give Agent prompt notice of any loss exceeding $250,000 covered by its or
its Subsidiaries' casualty or business interruption insurance. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right, upon notice to Administrative Borrower, to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
5.7.    Inspection.
(e)    Each Borrower will, and will cause each of its Subsidiaries and Parent
to, permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of a Borrower shall be allowed to be present) at such reasonable
times and intervals as Agent or any Lender, as applicable, may designate and, so
long as no Event of Default has occurred and is continuing, with reasonable
prior notice to Borrowers, during regular business hours and not more than two
times during any fiscal year of Parent.
(f)    Each Borrower will, and will cause each of its Subsidiaries and Parent
to, permit Agent and each of its duly authorized representatives or agents to
conduct appraisals and

-63-

--------------------------------------------------------------------------------




business/recurring revenue valuations at such reasonable times and intervals as
Agent may designate. So long as no Event of Default has occurred and is
continuing, Agent agrees to provide Administrative Borrower with a copy of the
report for any such valuation upon request by Borrowers so long as (i) such
report exists, (ii) the third person employed by Agent to perform such valuation
consents to such disclosure, and (iii) Borrowers execute and deliver to Agent a
non-reliance letter reasonably satisfactory to Agent.
5.8.    Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries and Parent to, comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
5.9.    Environmental. Each Borrower will, and will cause each of its
Subsidiaries and Parent to,
(h)    Keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(i)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(j)    Promptly notify Agent of any release of which any Borrower has knowledge
of a Hazardous Material in any reportable quantity from or onto property owned
or operated by Parent or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and
(k)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Parent or its Subsidiaries, (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against Parent or its
Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.
5.10.    Disclosure Updates. Each Borrower will, promptly and in no event later
than 5 Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

-64-

--------------------------------------------------------------------------------




5.11.    Formation of Subsidiaries. Each Borrower will, at the time that any
Loan Party forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date, (i) within 10 days of such formation
or acquisition provide written notice to Agent of such formation or acquisition
and (ii) within 30 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) (a) at the election of Agent, cause
such new Subsidiary that is a Domestic Subsidiary or a Subsidiary organized
under the laws of Canada or any territory or province thereof to provide to
Agent a joinder to this Agreement pursuant to which such new Subsidiary becomes
a US Borrower or a Canadian Borrower, as applicable, hereunder and assumes all
obligations and liabilities of US Borrowers or Canadian Borrowers hereunder, as
applicable, and agrees to be bound by all of the provisions of the Credit
Agreement as if it had been an original signatory thereto as a US Borrower or a
Canadian Borrower, as applicable, (b) cause such new Subsidiary to provide to
Agent a joinder to the US Guaranty and Security Agreement and the Canadian
Guarantee and Security Agreement, as applicable, together with such other
security agreements (including mortgages with respect to any Real Property owned
in fee of such new Subsidiary with a fair market value greater than $1,000,000),
as well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary unless expressly not required by the Loan
Documents); provided, that, the joinder to the US Guaranty and Security
Agreement and such other security agreements shall not provide for a guaranty of
the US Obligations and the Liens granted thereunder shall not secure the US
Obligations, in each case with respect to any Subsidiary of Parent that is a CFC
if providing such guaranty or such security agreements would result in adverse
tax consequences or if the costs to the Loan Parties of providing such guaranty
or such security agreements are unreasonably excessive (as reasonably determined
by Agent in consultation with Borrowers) in relation to the benefits to Agent
and the Lenders of the security or guarantee of US Obligations afforded thereby
(with any such joinder, guarantee, pledge or security interest immediately
terminating as and when such adverse tax consequences arise or exist),
(c) provide, or cause the applicable Loan Party to provide, to Agent a pledge
agreement (or an addendum to the US Guaranty and Security Agreement or the
Canadian Guarantee and Security Agreement, as applicable) and appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary in form and substance
reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of Parent that
is a CFC (and none of the Equity Interests of any Subsidiary of such CFC) shall
be required to be pledged as security for the Obligations if pledging a greater
amount would result in adverse tax consequences or if the costs to the Loan
Parties of providing such pledge are unreasonably excessive (as reasonably
determined by Agent in consultation with Borrowers) in relation to the benefits
to Agent and the Lenders of the security afforded thereby (which pledge, if
reasonably requested by Agent, shall be governed by the laws of the jurisdiction
of such Subsidiary) (with any such joinder, guarantee, pledge or security
interest immediately terminating as and when such adverse tax consequences arise
or exist), and (d) provide to Agent all other documentation, including one or
more opinions of counsel reasonably satisfactory to Agent, which, in its
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance, flood certification documentation or other documentation with respect
to all Real Property owned in fee and subject

-65-

--------------------------------------------------------------------------------




to a mortgage). Any document, agreement, or instrument executed or issued
pursuant to this Section 5.11 shall constitute a Loan Document.
5.12.    Further Assurances. Each Borrower will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent, execute
or deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the "Additional Documents") that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent's Liens in
all of the assets of the Loan Parties (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal) to create and perfect Liens
in favor of Agent in any Real Property acquired by any Borrower or any other
Loan Party with a fair market value in excess of $1,000,000, and in order to
fully consummate all of the transactions contemplated hereby and under the other
Loan Documents; provided, that the foregoing shall not apply to any Subsidiary
of Parent that is a CFC if providing such Additional Documents in order to
create, perfect and continue perfection or to better perfect such Agent's Liens
as security for the US Obligations would result in adverse tax consequences or
if the costs to the Loan Parties of providing such documents are unreasonably
excessive (as reasonably determined by Agent in consultation with Borrowers) in
relation to the benefits of Agent and the Lenders of the security afforded
thereby (with any such joinder, guarantee, pledge or security interest
immediately terminating as and when such adverse tax consequences arise or
exist). To the maximum extent permitted by applicable law, if any Borrower or
any other Loan Party refuses or fails to execute or deliver any reasonably
requested Additional Documents within a reasonable period of time following the
request to do so, each Borrower and each other Loan Party hereby authorizes
Agent to execute any such Additional Documents in the applicable Loan Party's
name and authorizes Agent to file such executed Additional Documents in any
appropriate filing office. In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Parent and its
Subsidiaries, including all of the outstanding capital Equity Interests of each
Borrower and its Subsidiaries (subject to exceptions and limitations contained
in the Loan Documents with respect to the Equity Interests and assets of CFCs as
security for the US Obligations).
5.13.    Lender Meetings. Borrower will cause Parent, within 90 days after the
close of each fiscal year of Parent, at the request of Agent or of the Required
Lenders and upon reasonable prior notice, to hold a meeting (at a mutually
agreeable location and time or, at the option of Agent, by conference call) with
all Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
Parent and its Subsidiaries and the projections presented for the current fiscal
year of Parent.
5.14.    Bank Products. On or before the 120th day after the Closing Date (or
such longer period agreed to by Agent in writing), the Loan Parties shall
establish their primary depository and treasury management relationships in the
United States with Wells Fargo or one or more of its Affiliates and will
maintain such depository and treasury management relationships at all times
during the term of the Agreement.

-66-

--------------------------------------------------------------------------------




5.15.    Hedge Agreements. For so long as Wells Fargo is a Lender, during the
term of this Agreement, the Loan Parties shall offer Wells Fargo, or one or more
of its Affiliates, the first opportunity to bid for all interest rate
protection, currency hedge agreements, foreign exchange agreements, or commodity
hedge agreements to be entered into by any Borrower or one of its Subsidiaries.
6.
NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:
6.1.    Indebtedness. Each Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
6.2.    Liens. Each Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
6.3.    Restrictions on Fundamental Changes. Each Borrower will not, and will
not permit any of its Subsidiaries to,
(a)    Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between US Loan Parties, (ii) any
merger or amalgamation between Canadian Loan Parties (other than any Canadian
Loan Party organized in a jurisdiction located within the United States);
provided, that with respect to both clauses (i) and (ii), (A) if any US Borrower
is a party to such merger, such US Borrower must be the surviving entity, (B) if
any Canadian Borrower is a party to such merger or amalgamation, such Canadian
Borrower must be the surviving entity (or, in the case of an amalgamation, the
continuing corporation resulting therefrom must be liable for the Canadian
Obligations of Canadian Borrowers under the Loan Documents) and (C) no merger
may occur between Parent and any Canadian Borrower, and in any merger between
Parent and a US Borrower, Parent must be the surviving entity of any such
merger, (iii) any merger or amalgamation between a Loan Party and a Subsidiary
of such Loan Party that is not a Loan Party so long as such Loan Party is the
surviving entity of any such merger or amalgamation (or, in the case of an
amalgamation, the continuing corporation resulting therefrom must be liable for
the Obligations of such Loan Party under the Loan Documents immediately prior to
giving effect to such amalgamation), (iv) any merger or amalgamation between
Subsidiaries of Parent that are not Loan Parties, and (v) Parent may change the
rights or preferences of its Equity Interests so long as all of its Equity
Interests are Qualified Equity Interests,
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any

-67-

--------------------------------------------------------------------------------




Equity Interests) of such liquidating or dissolving Loan Party or Subsidiary are
transferred to a Loan Party that is not liquidating or dissolving; provided,
that (A) in the event of the liquidation or dissolution of any US Borrower, all
of the assets (including any interest in any Equity Interests) shall be
transferred to a US Borrower that is not liquidating or dissolving and (B) in
the event of the liquidation or dissolution of any Canadian Borrower, all of the
assets (including any interest in any Equity Interests) shall be transferred to
a Canadian Borrower that is not liquidating or dissolving, or
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4.
6.4.    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement (other than an
(i) agreement that is entered into concurrently with the delivery of a notice of
early termination of the Commitments and payment in full of all of the
Obligations pursuant to Section 3.5 and the proceeds of such sale, lease,
license assignment, transfer or other disposition will be used to pay all of the
Obligations in full and (ii) agreement that expressly conditions such Borrower's
or its Subsidiary's obligation to close or consummate such conveyance, sale,
lease, license, assignment or other disposition upon receipt by the Loan Parties
of the applicable consent required pursuant to Section 14.1) to convey, sell,
lease, license, assign, transfer or otherwise dispose of) any of its or their
assets.
6.5.    Nature of Business. Each Borrower will not, and will not permit any of
its Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 to the Disclosure Letter or acquire any properties or
assets that are not reasonably related or ancillary to the conduct of such
business activities; provided, that the foregoing shall not prevent Parent and
its Subsidiaries from engaging in any business that is reasonably related or
ancillary to its or their business.
6.6.    Prepayments and Amendments. Each Borrower will not, and will not permit
any of its Subsidiaries to,
(g)    Except in connection with Refinancing Indebtedness permitted by Section
6.1,
(xv)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances and (C) so
long as no Default or Event of Default shall have occurred and be continuing or
would result therefrom, Permitted Purchase Money Indebtedness in an aggregate
amount not to exceed $500,000 in any fiscal year, or
(xvi)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

-68-

--------------------------------------------------------------------------------




(h)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances,
(C) Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition
of Permitted Indebtedness, and (D) any other Permitted Indebtedness but only so
long as, with respect to this clause (D), the amendment, modification or change
of such terms or provisions does not involve (1) the payment terms (including
any provisions regarding interest rates, principal or interest payment or
prepayment amounts, total principal amounts or similar or related terms and
provisions) of or subordination provisions respecting any such Permitted
Indebtedness or (2) any other provisions of such Permitted Indebtedness except
to the extent that (x) no Default or Event of Default exists at the time or
results by virtue of any such amendment, modification or other alteration and
(y) such amendment, modification or other alteration could not reasonably be
expected to be materially adverse to the interests of Agent and Lenders, or
(ii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
6.7.    Restricted Payments. Each Borrower will not, and will not permit any of
its Subsidiaries to make any Restricted Payment; provided, that, so long as it
is permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,
(q)    Parent may make Restricted Payments to current or former employees,
officers, consultants, or directors of Parent or any of its Subsidiaries (or any
spouses, ex-spouses, or estates of any of the foregoing) on account of
repurchases or redemptions of Equity Interests of Parent held by such Persons,
provided, that the aggregate amount of such Restricted Payments made by Parent
during the term of this Agreement plus the amount of Indebtedness outstanding
under clause (l) of the definition of Permitted Indebtedness, does not exceed
$500,000 in the aggregate,
(r)    Parent may make Restricted Payments to current or former employees,
officers, consultants, or directors of Parent or any of its Subsidiaries (or any
spouses, ex-spouses, or estates of any of the foregoing), solely in the form of
forgiveness of Indebtedness of such Persons owing to Parent on account of
repurchases of the Equity Interests of Parent held by such Persons; provided
that such Indebtedness was incurred by such Persons solely to acquire Equity
Interests of Parent,
(s)    Parent may make Restricted Payments of cash in lieu of fractional shares
upon conversion of convertible securities or upon any stock dividend, stock
split or combination or business combination, so long as such conversion, stock
dividend or stock split is not prohibited by Section 6.12.

-69-

--------------------------------------------------------------------------------




(t)    Parent may exchange Qualified Equity Interests for other Qualified Equity
Interests; provided, that cash payment may be made by Parent in exchange for
fractional shares,
(u)    Parent may make the non-cash Restricted Payments of Equity Interests of
Parent deemed to occur upon the exercise of stock options or warrants to the
extent such Equity Interests represent a portion of the exercise price for such
stock options or warrants, and Parent may make cash payments in connection with
the satisfaction of related withholding tax obligations,
(v)    Parent may make Restricted Payments to purchase, repurchase, redeem,
defease, acquire or retire for value Equity Interests of Parent in an aggregate
amount not to exceed $5,000,000 in the aggregate from and after the Closing
Date; provided, further¸ that immediately before and immediately after giving
effect to each such Restricted Payment the sum of Availability plus Qualified
Cash shall exceed $20,000,000,
(w)    Parent may, in connection with any Permitted Acquisition, receive or
accept the return to Parent or any of the Loan Parties of Equity Interests of
Parent constituting a portion of the Purchase Price for such Permitted
Acquisition in settlement of indemnification claims, and
(x)    Parent may make Restricted Payments with proceeds from substantially
concurrent issuances of Equity Interests.
6.8.    Accounting Methods. Each Borrower will not, and will not permit any of
its Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).
6.9.    Investments. Each Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.
6.10.    Transactions with Affiliates. Each Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of Parent or any of its Subsidiaries
except for:
(d)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Parent or its Subsidiaries, on the one
hand, and any Affiliate of Parent or its Subsidiaries, on the other hand, so
long as such transactions are (i) fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by Parent or its
Subsidiaries in excess of $500,000 for any single transaction or series of
related transactions; provided, that such prior disclosure to Agent shall not be
required with respect to any transaction between or among Parent and its
Subsidiaries that is otherwise permitted hereunder, and (ii) no less favorable,
taken as a whole, to Parent or its Subsidiaries, as applicable, than would be
obtained in an arm's length transaction with a non-Affiliate,
(e)    so long as it has been approved by Parent's or its applicable
Subsidiary's board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of Parent or its applicable Subsidiary,

-70-

--------------------------------------------------------------------------------




(f)    so long as it has been approved by Parent's or its applicable
Subsidiary's board of directors (or comparable governing body) in accordance
with applicable law, the payment of reasonable compensation, severance, or
employee benefit arrangements to employees, officers, consultants and outside
directors of Parent and its Subsidiaries in the ordinary course of business and
consistent with industry practice,
(g)    transactions permitted by Section 6.1, Section 6.3, Section 6.7 or
Section 6.9, or any Permitted Intercompany Advance, and
(h)    transactions pursuant to the agreements set forth on Schedule 6.10 to the
Disclosure Letter.
6.11.    Use of Proceeds. Each Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of (a) any Delayed Draw Term Loan or Additional
Portion of the US Term Loan made hereunder for any purpose other than the
payment of all or a portion of the purchase price payable in connection with a
Permitted Acquisition consummated substantially concurrently with the Borrowing
of such Delayed Draw Term Loan or Additional Portion of the US Term Loan, (b)
any loan made hereunder for any purpose other than (i) on the Closing Date,
(x) to repay, in full, the outstanding principal, accrued interest, and accrued
fees and expenses owing under or in connection with the Existing Credit
Facility, and (y) to pay the fees, costs, and expenses incurred in connection
with this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, in each case, as set forth in the Funds Flow Agreement, and
(ii) on the Closing Date and thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted purposes, including without
limitation for Borrowers' working capital, capital expenditures and general
corporate needs (including that no part of the proceeds of the loans made to
Borrowers will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors).
6.12.    Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Parent, each Borrower will not, and will
not permit any of its Subsidiaries to issue or sell or enter into any agreement
or arrangement for the issuance or sale of any of its Equity Interests (other
than Equity Interests issued by a Subsidiary of Parent and required to be
pledged to Agent pursuant to the terms of the Loan Documents).
6.13.    [Intentionally Omitted].
6.14.    Canadian Pension Plans. No Loan Party shall: (i) contribute to or
assume an obligation to contribute to any Canadian Defined Benefit Pension Plan,
without the prior written consent of Agent; or (ii) acquire an interest in any
Person if such Person sponsors, maintains or contributes to, or at any time in
the five-year period preceding such acquisition has sponsored, maintained, or
contributed to a Canadian Defined Benefit Pension Plan, without the prior
written consent of Agent.
6.15.    Reserved.

-71-

--------------------------------------------------------------------------------




6.16.    Applications Under the CCAA and BIA. Parent, each other Loan Party and
their respective Subsidiaries acknowledge that its business and financial
relationships with the Lenders are unique from its relationship with any other
of its creditors. Parent, each other Loan Party and their respective
Subsidiaries agree that it shall not file any plan of arrangement under the CCAA
or proposal under the BIA which provides for, or would permit, directly or
indirectly, the Lenders to be classified with any other creditors of Parent, any
other Loan Party or their respective Subsidiaries for purposes of such CCAA plan
of arrangement, BIA proposal or otherwise.
7.
FINANCIAL COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until termination of
all of the Commitments and payment in full of the Obligations, Parent and the
Borrowers will:
(i)    Minimum Liquidity/Fixed Charge Coverage Ratio. (i) Prior to the FCCR
Covenant Triggering Date, maintain Liquidity at all times of at least
$10,000,000 (which automatically shall be reduced to $8,000,000 commencing upon
the last day of the first quarter for which Borrowers achieve TTM EBITDA,
measured on a quarter-end basis, of at least $8,000,000), and (ii) commencing on
the FCCR Covenant Triggering Date, have a Fixed Charge Coverage Ratio, measured
on each March 31, June 30, September 30 and December 31 of at least 1.10 to 1.00
for the 4 quarter period ending on each such date.
(j)    Minimum EBITDA/Leverage Ratio. (i) Prior to Leverage Ratio Covenant
Triggering Date, achieve EBITDA, measured on a quarter-end basis for each
Reference Period ending after the Closing Date, of at least the amount set forth
in the following table for the applicable period set forth opposite thereto:

-72-

--------------------------------------------------------------------------------




Applicable Period
Applicable Amount
March 31, 2015
$1,000,000
June 30, 2015
$1,000,000
September 30, 2015
$1,500,000
December 31, 2015
$2,500,000
March 31, 2016
$3,750,000
June 30, 2016
$4,750,000
September 30, 2016
$5,650,000
December 31, 2016
$6,000,000
March 31, 2017
$6,500,000
June 30, 2017
$7,000,000
September 30, 2017
$7,500,000
December 31, 2017
$8,250,000
March 31, 2018
$8,500,000
June 30, 2018
$9,000,000
September 30, 2018
$9,500,000
December 31, 2018 and each March 31, June 30, September 30 and December 31
thereafter
$10,000,000



and (ii) commencing on the Leverage Ratio Covenant Triggering Date, have a
Leverage Ratio, measured on a quarter-end basis, of not greater than the
applicable ratio set forth in the following table for the applicable date set
forth opposite thereto:

-73-

--------------------------------------------------------------------------------




Applicable Date
Applicable Ratio
September 30, 2016
4.00 to 1.00
December 31, 2016
4.00 to 1.00
March 31, 2017
3.75 to 1.00
June 30, 2017
3.50 to 1.00
September 30, 2017
3.25 to 1.00
December 31, 2017
3.00 to. 1.00
March 31, 2018
2.75 to 1.00
June 30, 2018
2.50 to 1.00
September 30, 2018
2.50 to 1.00
December 31, 2018
2.25 to 1.00
March 31, 2019 and each June 30, September 30, December 31 and March 31
thereafter
2.00 to 1.00



8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:
8.1.    Payments. If Borrowers fail to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;
8.2.    Covenants. If any Loan Party or any of its Subsidiaries:
(c)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 5.1, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower's
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss such Borrower's affairs, finances, and
accounts with officers and employees of such Borrower), 5.10, 5.11, 5.13, or
5.14 of this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of
this Agreement, (iv) Section 7 of the US Guaranty and Security Agreement, or
(v) Section 7 of the Canadian Guarantee and Security Agreement;

-74-

--------------------------------------------------------------------------------




(d)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization) 5.4, 5.5, 5.8 and 5.12 of this Agreement and such
failure continues for a period of 10 days after the earlier of (i) the date on
which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Borrowers by Agent; or
(e)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent;
8.3.    Judgments. If one or more judgments, orders, or awards for the payment
of money involving an aggregate amount of $500,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 30 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;
8.4.    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;
8.5.    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
8.6.    Default Under Other Agreements. If there is a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party's or any of its Subsidiaries'
Indebtedness involving an aggregate amount of $500,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party's or its Subsidiary's obligations
thereunder.
8.7.    Representations, etc. If any warranty, representation, certificate,
statement or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and

-75-

--------------------------------------------------------------------------------




warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.8.    Guaranty. If the obligation of any Guarantor under the guaranty
contained in the US Guaranty and Security Agreement or the Canadian Guarantee
and Security Agreement is limited or terminated by operation of law or by such
Guarantor (other than as expressly permitted by or in accordance with the terms
of this Agreement.
8.9.    Security Documents. If the US Security Documents, the Canadian Security
Documents, or any other Loan Document that purports to create a Lien, shall, for
any reason, fail or cease to create a valid and perfected and, except to the
extent of Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby, except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, or (b) as the result of an action or failure to act on the part of
Agent;
8.10.    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or
8.11.    Change of Control. A Change of Control shall occur.
9.
RIGHTS AND REMEDIES.

9.1.    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(f)    (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (ii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Applicable Agent to be held as security for
Borrowers' reimbursement obligations for drawings that may subsequently occur
under issued and outstanding Letters of Credit;

-76-

--------------------------------------------------------------------------------




(g)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of any Applicable Swing
Lender to make Swing Loans, and (iii) the obligation of any Issuing Bank to
issue Letters of Credit; and
(h)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Applicable Agent to
be held as security for Borrowers' reimbursement obligations in respect of
drawings that may subsequently occur under issued and outstanding Letters of
Credit, and (2) Bank Product Collateralization to be held as security for
Borrowers' or their Subsidiaries' obligations in respect of outstanding Bank
Products), without presentment, demand, protest, notice or other requirements of
any kind, all of which are expressly waived by Parent and Borrowers.
9.2.    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the PPSA or UCC, as applicable, by law,
or in equity. No exercise by the Lender Group of one right or remedy shall be
deemed an election, and no waiver by the Lender Group of any Event of Default
shall be deemed a continuing waiver. No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.
10.
WAIVERS; INDEMNIFICATION.

10.1.    Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.
10.2.    The Lender Group's Liability for Collateral. Each Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the UCC and the PPSA, the Lender Group shall not in any way or manner be liable
or responsible for: (i) the safekeeping of the Collateral, (ii) any loss or
damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrowers.

-77-

--------------------------------------------------------------------------------




10.3.    Indemnification. Each Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons and each Participant
(each, an "Indemnified Person") harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable and documented fees and disbursements of attorneys, experts,
or consultants and all other reasonable and documented costs and expenses
actually incurred in connection therewith or in connection with the enforcement
of this indemnification (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution and delivery (provided that Borrowers shall not be liable for
costs and expenses (including attorneys' fees) of any Lender (other than Wells
Fargo) incurred in advising, structuring, drafting, reviewing, administering or
syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Parent's and its Subsidiaries' compliance with the
terms of the Loan Documents (provided, that the indemnification in this clause
(a) shall not extend to (i) disputes solely between or among the Lenders that do
not involve any acts or omissions of any Loan Party, or (ii) disputes solely
between or among the Lenders and their respective Affiliates that do not involve
any acts or omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by Section
16), (b) with respect to any actual or prospective investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, the making of any
Loans or issuance of any Letters of Credit hereunder, or the use of the proceeds
of the Loans or the Letters of Credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Borrower or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Borrower or any of its Subsidiaries (each and all of the foregoing, the
"Indemnified Liabilities"). The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this Section
10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

-78-

--------------------------------------------------------------------------------




11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Parent, Administrative Borrower, any other Borrower or Agent, as the
case may be, they shall be sent to the respective address set forth below:
If to Parent, Administrative Borrower or any other Borrower:
c/o Administrative Borrower 
UPLAND SOFTWARE, INC. 
Frost Tower 
401 Congress Avenue, Suite 1850
Austin, Texas 78701 
Attn: Michael D. Hill 
Fax No.: (512) 960-1001 
Email: mhill@uplandsoftware.com
 
 
with copies to:
WILSON SONSINI GOODRICH
& ROSATI, P.C. 
650 Page Mill Road
Palo Alto, California 94304
Attn: Andrew J. Hirsch, Esq.
Fax No.: (650) 493-6811
Email: AHirsch@wsgr.com
 
 
If to Agent, US Agent or Canadian Agent:
WELLS FARGO BANK, NATIONAL ASSOCIATION 
One Boston Place, 20th Floor
Boston, Massachusetts 02108
Attn: Technology Finance Manager
Fax No. (866) 365-0385
 
 
with copies to:
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA 
40 King Street West, 25th Floor
Suite 2500 
Toronto, Ontario M5H 3Y2 
Attn: Credit Officer 
Fax No. (866) 228-8782
 
 
 
GOLDBERG KOHN LTD. 
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: Maria T. McGuire, Esq.
Fax No.: (312) 863-7442




-79-

--------------------------------------------------------------------------------




Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(y)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(z)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, STATE OF NEW YORK;
PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH OF PARENT AND EACH BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
(aa)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND
EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN

-80-

--------------------------------------------------------------------------------




DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A "CLAIM"). EACH OF PARENT AND EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(bb)    EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, STATE OF NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(cc)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, CANADIAN SWING
LENDER, US SWING LENDER, ANY OTHER LENDER, ANY ISSUING BANK, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
(dd)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

-81-

--------------------------------------------------------------------------------




(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.
(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

-82-

--------------------------------------------------------------------------------




(v)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.
(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1.    Assignments and Participations.
(l)    (1) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an "Assignee"), with the prior written consent (such consent
not be unreasonably withheld or delayed) of:
(A)    Borrowers; provided, that no consent of Borrowers shall be required
(1) if an Event of Default has occurred and is continuing or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
natural persons) of a Lender;

-83-

--------------------------------------------------------------------------------




provided further, that Borrowers shall be deemed to have consented to a proposed
assignment unless they object thereto by written notice to Agent within 5
Business Days after having received notice thereof; and
(B)    Agent, Canadian Swing Lender, US Swing Lender and Issuing Banks.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made to a natural person,
(B)    no assignment may be made to a Loan Party or an Affiliate of a Loan
Party,
(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
(E)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,
(F)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent's separate account, a processing fee in the amount of $3,500,
and
(G)    in the case of an assignment or transfer by a Canadian Lender, there is a
corresponding assignment or transfer by the related US Lender (which may, in
certain circumstances be the same institution) to an Assignee with respect to
the transferred US Obligations who is related to the Assignee with respect to
the transferred Canadian Obligations (which may in certain circumstances be the
same institution) of an amount which bears the same proportion to the related US
Lender's Commitment as the amount assigned or transferred by the Canadian Lender
bears to the Canadian Lender's Commitment, and vice versa in the case of an
assignment or transfer by a US Lender,

-84-

--------------------------------------------------------------------------------




(H)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").
(m)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a "Lender" and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender's obligations
under Section 15 and Section 17.9(a).
(n)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(o)    Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

-85-

--------------------------------------------------------------------------------




(p)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
(q)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.
(r)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in

-86-

--------------------------------------------------------------------------------




this Agreement in favor of any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, or in favor of the Bank of Canada, and such Federal Reserve and the
Bank of Canada may enforce such pledge or security interest in any manner
permitted under applicable law.
(s)    Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain,
or cause to be maintained, a register (the "Register") on which it enters the
name and address of each Lender as the registered owner of any Term Loan (and
the principal amount thereof and stated interest thereon) held by such Lender
(each, a "Registered Loan"). Other than in connection with an assignment by a
Lender of all or any portion of its portion of any Term Loan to an Affiliate of
such Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrowers shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of its Term Loans
to an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrowers, shall maintain a register comparable to the Register. The Register
and the register described in the preceding sentence are intended to establish
that Borrowers' obligations hereunder are in registered form of purposes of
Section 5f.103-1(c) of the United States Treasury Regulations. The Register
shall be available for inspection by Borrowers at reasonable times and from time
to time upon reasonable prior written notice by Borrowers to Agent.
(t)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the "Participant Register"). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. Such Participant Register shall be substantially similar to the
Register and shall conform and be subject to provisions substantially similar to
Section 13.1(h), in order to establish that Borrowers' obligations hereunder are
in registered form for purposes of Section 5f.103-1(c) of the United States
Treasury Regulations.

-87-

--------------------------------------------------------------------------------




(u)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register in the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.
13.2.    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders' prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.
14.
AMENDMENTS; WAIVERS.

14.1.    Amendments and Waivers.
(d)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Parent or any
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by Agent at the written request of the
Required Lenders) and Borrowers, on behalf of all applicable Loan Parties that
are party thereto, and then any such waiver or consent shall be effective, but
only in the specific instance and for the specific purpose for which given;
provided, that no such waiver, amendment, or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:
(xvii)    increase the amount of or extend the expiration date of any Commitment
of any Lender or amend, modify, or eliminate the last sentence of Section
2.4(c)(i),
(xviii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(xix)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders) and (z) any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes hereof),
(xx)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(xxi)    amend, modify, or eliminate Section 3.1 or 3.2,

-88-

--------------------------------------------------------------------------------




(xxii)    amend, modify, or eliminate Section 15.11,
(xxiii)    other than as permitted by Section 15.11, release Agent's Lien in and
to any of the Collateral,
(xxiv)    amend, modify, or eliminate the definitions of "Required Lenders" or
"Pro Rata Share",
(xxv)    contractually subordinate any of Agent's Liens,
(xxvi)    other than in connection with a merger, amalgamation, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release any Borrower or any Guarantor from any
obligation for the payment of money or consent to the assignment or transfer by
any Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents,
(xxvii)    amend, modify, or eliminate any of the provisions of Section
2.4(b)(i), (ii) or (iii) or Section 2.4(e) or (f), or
(xxviii)    amend, modify, or eliminate any of the provisions of Section 13.1
with respect to assignments to, or participations with, Persons who are Loan
Parties or Affiliates of Loan Parties;
(e)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(iii)    the definition of, or any of the terms or provisions of, the Fee
Letter, without the written consent of Agent and Borrowers (and shall not
require the written consent of any of the Lenders),
(iv)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;
(f)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to an Issuing Bank, or any other rights or duties of an Issuing Bank
under this Agreement or the other Loan Documents, without the written consent of
such Issuing Bank, Agent, Borrowers, and the Required Lenders;
(g)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to a Canadian Swing Lender, US Swing Lender, or any other rights or
duties of Canadian Swing Lender or US Swing Lender under this Agreement or the
other Loan Documents, without the written consent of such Canadian Swing Lender
or US Swing Lender and Agent, Borrowers, and the Required Lenders; and

-89-

--------------------------------------------------------------------------------




(h)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.
14.2.    Replacement of Certain Lenders.
(i)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a "Non-Consenting Lender") or any Lender that made
a claim for compensation (a "Tax Lender") with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
(j)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender's or Tax Lender's, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.

-90-

--------------------------------------------------------------------------------




14.3.    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15.
AGENTS; THE LENDER GROUP.

15.1.    Appointment and Authorization of Agent, US Agent and Canadian Agent.
(k)    Each Lender hereby designates and appoints (i) Wells Fargo as its agent
as Agent and US Agent and (ii) WFCFCC as its agent as Canadian Agent, under this
Agreement and the other Loan Documents, and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) Agent, US Agent
or Canadian Agent, as applicable, to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent, US Agent or
Canadian Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent, US Agent
and Canadian Agent each agree to act as agent for and on behalf of the Lenders
(and the Bank Product Providers) on the conditions contained in this Section 15.
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document notwithstanding, Agent, US Agent and Canadian Agent shall
not have any duties or responsibilities, except those expressly set forth herein
or in the other Loan Documents, nor shall Agent, US Agent or Canadian Agent have
or be deemed to have any fiduciary relationship with any Lender (or Bank Product
Provider), and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent, US Agent or Canadian Agent. Without
limiting the generality of the foregoing, the use of the term "agent" in this
Agreement or the other Loan Documents with reference to Agent, US Agent or
Canadian Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, US Agent and Canadian Agent to act as the secured party under
each of the Loan Documents that create a Lien on any item of Collateral. Except
as expressly otherwise provided in this Agreement, Agent, US Agent or Canadian
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent, US Agent or Canadian Agent expressly is entitled
to take or assert under or pursuant to this Agreement and the other Loan
Documents. Without limiting the generality of the foregoing, or of any other
provision of the Loan Documents that provides rights or powers to Agent, Lenders

-91-

--------------------------------------------------------------------------------




agree that Agent, US Agent and Canadian Agent shall have the right to exercise
the following powers as long as this Agreement remains in effect: (a) maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Obligations, the Collateral, payments and proceeds
of Collateral, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Revolving Loans, for itself or on behalf of
Lenders, as provided in the Loan Documents, (d) exclusively receive, apply, and
distribute payments and proceeds of the Collateral as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent, US Agent or Canadian Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Parent or its Subsidiaries, the Obligations, the
Collateral, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent, US Agent
or Canadian Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
(l)    In addition, and without limiting any of the foregoing, for the purposes
of holding any security or hypothec granted by any Loan Party pursuant to the
laws of the Province of Québec to secure the prompt payment and performance of
all Obligations of any Loan Party, each of the Loan Parties, Lenders and Bank
Product Providers hereby irrevocably appoints and authorizes the Agents and, to
the extent necessary, ratifies the appointment and authorization of the Agents,
to act as the hypothecary representative of the Loan Parties, the Lenders and
Bank Product Providers as contemplated under Article 2692 of the Civil Code, and
to enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. The Attorney shall: (i) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to the Attorney
pursuant to any hypothec, applicable laws or otherwise, (ii) benefit from and be
subject to all provisions hereof with respect to the Agents mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Loan Parties, the Lenders and
Bank Product Providers, and (iii) be entitled to delegate from time to time any
of its powers or duties under any hypothec, on such terms and conditions as it
may determine from time to time. Any person who becomes a Lender and Bank
Product Provider shall, by its execution of an Assignment and Acceptance, be
deemed to have consented to and confirmed the Attorney as the person acting as
hypothecary representative holding the aforementioned hypothecs and to have
ratified, as of the date it becomes a Lender and Bank Product Provider, all
actions taken by the Attorney in such capacity. The substitution of an Agent
pursuant to the provisions of this Article shall also constitute the
substitution of the Attorney.
15.2.    Delegation of Duties. Agent, US Agent and Canadian Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Agent , US Agent and
Canadian Agent shall not be responsible for the negligence or misconduct of any
agent or attorney in fact that it selects as long as such selection was made
without gross negligence or willful misconduct.

-92-

--------------------------------------------------------------------------------




15.3.    Liability of Agents. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent, US Agent or Canadian Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Parent or its Subsidiaries or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lenders (or Bank
Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of Parent or its Subsidiaries.
15.4.    Reliance by Agents. Agent, US Agent and Canadian Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
telefacsimile or other electronic method of transmission, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrowers or counsel to any Lender), independent accountants and other
experts selected by Agent, US Agent or Canadian Agent. Agent, US Agent and
Canadian Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless Agent, US Agent or
Canadian Agent shall first receive such advice or concurrence of the Lenders as
it deems appropriate and until such instructions are received, Agent, US Agent
or Canadian Agent shall act, or refrain from acting, as it deems advisable. If
Agent, US Agent or Canadian Agent so requests, it shall first be indemnified to
its reasonable satisfaction by the Lenders (and, if it so elects, the Bank
Product Providers) against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. Agent,
US Agent and Canadian Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders (and Bank Product Providers).
15.5.    Notice of Default or Event of Default. No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to any Agent for the account of the Lenders and,
except with respect to Events of Default of which any Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Borrowers referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a "notice of default." Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which any Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its

-93-

--------------------------------------------------------------------------------




Participants, if any. Subject to Section 15.4, Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 9; provided, that unless and until Agent has
received any such request, Agents may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.
15.6.    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent, US Agent or Canadian Agent hereinafter taken,
including any review of the affairs of Parent, Borrowers and their Subsidiaries
or Affiliates, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender (or Bank Product Provider). Each Lender
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) to each Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such due
diligence, documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower or
any other Person party to a Loan Document, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower or
any other Person party to a Loan Document. Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, no Agent shall have any duty or responsibility to provide any Lender (or
Bank Product Provider) with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that no Agent has any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Lender (or Bank
Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into any
Agent's or its Affiliates' or representatives' possession before or after the
date on which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
15.7.    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys' fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and

-94-

--------------------------------------------------------------------------------




expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Parent or its Subsidiaries, each Lender hereby agrees
that it is and shall be obligated to pay to Agent such Lender's ratable thereof.
Whether or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so) from and against any and all
Indemnified Liabilities; provided, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers. The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of Agent.
15.8.    Agents in Individual Capacities. Wells Fargo, WFCFCC and their
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, provide Bank Products to, acquire Equity Interests in,
and generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent and its Subsidiaries and Affiliates
and any other Person party to any Loan Document as though Wells Fargo and WFCFCC
were not Agents hereunder, and, in each case, without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities,
Wells Fargo, WFCFCC or their respective Affiliates may receive information
regarding Parent or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Parent or
such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms "Lender" and "Lenders" include each
of Wells Fargo and WFCFCC in its individual capacity.
15.9.    Successor Agent. Each of Agent, Canadian Agent or US Agent may resign
as Agent, Canadian Agent or US Agent, respectively upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the

-95-

--------------------------------------------------------------------------------




Required Lenders) and Borrowers (unless such notice is waived by Borrowers) and
without any notice to the Bank Product Providers. If Agent, Canadian Agent or US
Agent resigns under this Agreement, the Required Lenders shall be entitled, with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent, Canadian Agent or US Agent for the
Lenders (and the Bank Product Providers). If, at the time that Agent's Canadian
Agent's or US Agent's resignation is effective, it is acting as an Issuing Bank,
Canadian Swing Lender or US Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank, Canadian Swing Lender or US Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit, to cause the Underlying Issuer to issue
Letters of Credit, or to make Swing Loans. If no successor Agent, Canadian Agent
or US Agent is appointed prior to the effective date of the resignation of
Agent, Canadian Agent or US Agent, as applicable, Agent, Canadian Agent or US
Agent, as applicable, may appoint, after consulting with the Lenders and
Borrowers, a successor Agent, Canadian Agent or US Agent, as applicable. If
Agent, Canadian Agent or US Agent has materially breached or failed to perform
any material provision of this Agreement or of applicable law, Required Lenders
may agree in writing to remove and replace Agent, Canadian Agent or US Agent, as
applicable, with a successor Agent, Canadian Agent or US Agent, as applicable,
from among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent, Canadian Agent or US Agent, as applicable,
hereunder, such successor Agent, Canadian Agent or US Agent, as applicable,
shall succeed to all the rights, powers, and duties of the retiring Agent,
Canadian Agent or US Agent, as applicable, and the term "Agent", "Canadian
Agent" or "US Agent" shall mean such successor Agent, Canadian Agent or US
Agent, as applicable, and the retiring Agent's Canadian Agent's or US Agent's,
as applicable, appointment, powers, and duties as Agent, Canadian Agent or US
Agent, as applicable, shall be terminated. After any retiring Agent's, Canadian
Agent's or US Agent's resignation hereunder as Agent, Canadian Agent or US
Agent, as applicable, the provisions of this Section 15 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent,
Canadian Agent or US Agent under this Agreement. If no successor Agent, Canadian
Agent or US Agent, as applicable, has accepted appointment as Agent, Canadian
Agent or US Agent, as applicable, by the date which is 30 days following a
retiring Agent's, Canadian Agent's or US Agent's notice of resignation, the
retiring Agent's, Canadian Agent's or US Agent's resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent, Canadian Agent or US Agent, as applicable, hereunder until such time, if
any, as the Lenders appoint a successor Agent, Canadian Agent or US Agent, as
applicable, as provided for above.
15.10.    Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent and its Subsidiaries and Affiliates
and any other Person party to any Loan Documents as though such Lender were not
a Lender hereunder without notice to or consent of the other members of the
Lender Group (or the Bank Product Providers). The other members of the Lender
Group acknowledge (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Parent or its Affiliates or

-96-

--------------------------------------------------------------------------------




any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Parent or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.
15.11.    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, US Agent or Canadian Agent to release any Lien on any Collateral (i) upon
the termination of the Commitments and payment and satisfaction in full by
Borrowers of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
the sale or disposition is permitted under Section 6.4 (and Agent may rely
conclusively on any certificate from any Borrower, without further inquiry, that
such sale or disposition is permitted under Section 6.4), (iii) constituting
property in which Parent or its Subsidiaries owned no interest at the time
Agent's, US Agent's or Canadian Agent's Lien was granted nor at any time
thereafter, (iv) constituting property leased or licensed to Parent or its
Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid or purchase authorized under this Section 15.11. The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to the sale of,
credit bid or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including Section 363 of the
Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC, the PPSA or any other
applicable law, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including Section
363 of the Bankruptcy Code, (b) credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any sale or other disposition thereof conducted under the provisions of the
PPSA, the UCC or any other applicable law, or (c) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any other sale or foreclosure conducted or consented to by Agent
in accordance with the PPSA, the UCC or any other applicable law in any judicial
action or proceeding or by the exercise of any legal or equitable remedy. In
connection with any such credit bid or purchase, (i) the Obligations owed to the
Lenders and the Bank Product Providers shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded,

-97-

--------------------------------------------------------------------------------




not credit bid, and not entitled to any interest in the Collateral that is the
subject of such credit bid or purchase) and the Lenders and the Bank Product
Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration. Except as provided above, Agent, US
Agent and Canadian Agent will not execute and deliver a release of any Lien on
any Collateral without the prior written authorization of (y) if the release is
of all or substantially all of the Collateral, all of the Lenders (without
requiring the authorization of the Bank Product Providers), or (z) otherwise,
the Required Lenders (without requiring the authorization of the Bank Product
Providers). Upon request by Agent or Borrowers at any time, the Lenders will
(and if so requested, the Bank Product Providers will) confirm in writing
Agent's, US Agent's or Canadian Agent's authority to release any such Liens on
particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent, US Agent and Canadian Agent shall not be
required to execute any document or take any action necessary to evidence such
release on terms that, in Agent's, US Agent's or Canadian Agent's opinion, could
expose Agent, US Agent or Canadian Agent to liability or create any obligation
or entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, US
Agent or Canadian Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by Agent, US Agent or Canadian Agent
under any Loan Document to the holder of any Permitted Lien on such property if
such Permitted Lien secures Permitted Purchase Money Indebtedness.
(b)    None of Agent, US Agent or Canadian Agent shall have any obligation
whatsoever to any of the Lenders (or the Bank Product Providers) (i) to verify
or assure that the Collateral exists or is owned by Parent or its Subsidiaries
or is cared for, protected, or insured or has been encumbered, (ii) to verify or
assure that Agent's, US Agent's or Canadian Agent's Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, (iii) to impose, maintain, increase,
reduce, implement, or eliminate any particular reserve hereunder or to determine
whether the amount of any reserve is appropriate or not, or (iv) to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent, US Agent or Canadian Agent pursuant to any of the
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent, US Agent and Canadian Agent may act in
any

-98-

--------------------------------------------------------------------------------




manner it may deem appropriate, in its sole discretion given Agent's, US Agent's
and Canadian Agent's own interest in the Collateral in its capacity as one of
the Lenders and that Agent, US Agent and Canadian Agent shall have no other duty
or liability whatsoever to any Lender (or Bank Product Provider) as to any of
the foregoing, except as otherwise expressly provided herein.
15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any deposit
accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment. For the
avoidance of doubt, no amounts received by any Lender with respect to payment,
foreclosure, setoff or otherwise, or proceeds of Collateral of the Canadian Loan
Parties (other than Collateral of US Borrowers also securing the US Obligations)
or payments with respect to Canadian Obligations shall be required to be shared
with or otherwise economically benefit the US Agent or Lenders with respect to
US Obligations in their capacities as such.
15.13.    Agency for Perfection. Agent, US Agent and Canadian Agent hereby
appoint Agent, US Agent, Canadian Agent and each other Lender (and each Bank
Product Provider) as its agent (and each Lender hereby accepts (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
accept) such appointment) for the purpose of perfecting Agent's, US Agent's and
Canadian Agent's Liens in assets which, in accordance with Article 8 or Article
9, as applicable, of the UCC, or any other provision of the PPSA, or other
applicable law, can be perfected by possession or control. Should any Lender
obtain possession or control of any such

-99-

--------------------------------------------------------------------------------




Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent's
request therefor shall deliver possession or control of such Collateral to
Agent, US Agent, Canadian Agent or in accordance with Agent's instructions.
15.14.    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15.    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent, US Agent and Canadian Agent to
enter into this Agreement and the other Loan Documents. Each member of the
Lender Group agrees (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to agree) that any action taken by Agent, US
Agent or Canadian Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent, US
Agent or Canadian Agent of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders (and such Bank Product Provider).
15.16.    Financial Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each financial examination report
respecting Parent or its Subsidiaries (each, a "Report") prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any financial
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent's and its Subsidiaries'
books and records, as well as on representations of Borrowers' personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other

-100-

--------------------------------------------------------------------------------




credit accommodations that the indemnifying Lender has made or may make to
Borrowers, or the indemnifying Lender's participation in, or the indemnifying
Lender's purchase of, a loan or loans of Borrowers, and (ii) to pay and protect,
and indemnify, defend and hold Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys' fees and costs)
incurred by Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.
(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Parent or its Subsidiaries to Agent that has not
been contemporaneously provided by Parent or such Subsidiary to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender's notice to Agent, whereupon
Agent promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Parent or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrowers a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.
15.17.    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent, US Agent or Canadian Agent in its capacity as such, and not by
or in favor of the Lenders, any and all obligations on the part of Agent, US
Agent or Canadian Agent (if any) to make any credit available hereunder shall
constitute the several (and not joint) obligations of the respective Lenders on
a ratable basis, according to their respective Commitments, to make an amount of
such credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
15.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group. No Lender shall be responsible to Borrowers or
any other Person for any failure by any other Lender (or Bank Product Provider)
to fulfill its obligations to make credit available hereunder, nor to advance
for such Lender (or Bank Product Provider) or on its behalf, nor to take any
other action on behalf of such Lender (or Bank Product Provider) hereunder or in
connection with the financing contemplated herein.
16.
WITHHOLDING TAXES.

16.1.    Payments. All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
If any deduction or withholding of any Tax is required from a payment made by
Borrowers hereunder or under any

-101-

--------------------------------------------------------------------------------




note or other Loan Document pursuant to applicable law, the Applicable Borrowers
or Agent shall be entitled to deduct or withhold such Tax and shall timely pay
such amount that is deducted or withheld to the appropriate Governmental
Authority, and in the event any deduction or withholding of Indemnified Taxes is
required, Borrowers shall comply with the next sentence of this Section 16.1. If
any Indemnified Taxes are so levied or imposed, Applicable Borrowers agree to
pay the full amount of such Indemnified Taxes and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement, any
note, or Loan Document, including any amount paid pursuant to this Section 16.1
after withholding or deduction for or on account of any Indemnified Taxes, will
not be less than the amount that would have been paid if no deduction or
withholding for Indemnified Taxes had been made. Borrowers will furnish to Agent
as promptly as possible after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of tax receipts or other reasonable
documentation evidencing such payment by Borrowers. Borrowers agree to pay any
present or future stamp, value added or documentary taxes or any other excise or
property taxes, charges, or similar levies that arise from any payment made
hereunder or from the execution, delivery, performance, recordation, or filing
of, or otherwise with respect to this Agreement or any other Loan Document. The
Loan Parties shall jointly and severally indemnify each Indemnified Person (as
defined in Section 10.3) (collectively a "Tax Indemnitee") for the full amount
of Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including, without limitation, any
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 16) imposed on, or paid by, such Tax Indemnitee and all
reasonable costs and expenses related thereto (including fees and disbursements
of attorneys and other tax professionals), as and when they are incurred and
irrespective of whether suit is brought, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Indemnified Taxes and additional amounts that a court of
competent jurisdiction finally determines to have resulted from the bad faith,
gross negligence or willful misconduct of such Tax Indemnitee); provided,
however, no Loan Party that is a CFC shall have any obligation to make an
indemnity payment, or have liability, under this Section 16.1, with respect to
an "obligation of a United States person" within the meaning of Section 956(c)
of the IRC and the Treasury Regulations promulgated thereunder (taking it
account any exceptions provided therein).  The obligations of the Loan Parties
under this Section 16 shall survive the termination of this Agreement, the
resignation and replacement of Agent, and the repayment of the Obligations.
16.2.    Exemptions.
(j)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of any Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a CFC related to any Borrower within the
meaning of

-102-

--------------------------------------------------------------------------------




Section 864(d)(4) of the IRC, and (B) a properly completed and executed IRS Form
W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper attachments);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(k)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.
(l)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
(m)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage

-103-

--------------------------------------------------------------------------------




amount, Agent will treat such Lender's or such Participant's documentation
provided pursuant to Section 16.2(a) or 16.2(c) as no longer valid. With respect
to such percentage amount, such Participant or Assignee may provide new
documentation, pursuant to Section 16.2(a) or 16.2(c), if applicable. Borrowers
agree that each Participant shall be entitled to the benefits of this Section 16
with respect to its participation in any portion of the Commitments and the
Obligations so long as such Participant complies with the obligations set forth
in this Section 16 with respect thereto; provided, that such Participant shall
not be entitled to receive any greater payment under Section 2.11(l), 2.12(d),
2.13(a) or this Section 16 with respect to such participation than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
(n)    If a payment made to a Lender hereunder or under any note or other Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to the Administrative Borrower and the
Agent at the time or times prescribed by law and at such time or times
reasonably requested by Administrative Borrower or the Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by the Borrower or the Agent as may be necessary for Administrative
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (e), "FATCA" shall include any amendments
made to FATCA after the date of this Agreement.
16.3.    Reductions.
(j)    If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.
(k)    If the IRS or any other Governmental Authority of the United States,
Canada or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation

-104-

--------------------------------------------------------------------------------




harmless) for all amounts paid, directly or indirectly, by Agent (or, in the
case of a Participant, to the Lender granting the participation), as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent (or, in the case of a
Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys' fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
16.4.    Refunds. If Agent, US Agent, Canadian Agent or a Lender determines, in
its good faith discretion, that it has received a refund of any Indemnified
Taxes to which Borrowers have paid additional amounts pursuant to this Section
16, so long as no Default or Event of Default has occurred and is continuing, it
shall pay over such refund to Borrowers (but only to the extent of payments
made, or additional amounts paid, by Borrowers under this Section 16 with
respect to Indemnified Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent, US Agent, Canadian Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrowers, upon the
request of Agent, US Agent, Canadian Agent or such Lender, agrees to repay the
amount paid over to Borrowers (plus any penalties, interest or other charges,
imposed by the applicable Governmental Authority, other than such penalties,
interest or other charges imposed as a result of the willful misconduct or gross
negligence of Agent, US Agent, Canadian Agent or such Lender hereunder) to
Agent, US Agent, Canadian Agent or such Lender in the event Agent or US Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything in this Agreement to the contrary, this Section 16
shall not be construed to require Agent, US Agent, Canadian Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrowers or any other Person.
17.
GENERAL PROVISIONS.

17.1.    Effectiveness. This Agreement shall be binding and deemed effective
when executed by Parent, each Borrower, Agent, and each Lender whose signature
is provided for on the signature pages hereof.
17.2.    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3.    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
17.4.    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

-105-

--------------------------------------------------------------------------------




17.5.    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider's being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.
17.6.    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

-106-

--------------------------------------------------------------------------------




17.7.    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
17.8.    Revival and Reinstatement of Obligations; Certain Waivers.
(a)    If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors' rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a "Voidable Transfer"), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys' fees of such member of the Lender Group or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and immediately be revived, reinstated, and restored and will exist and
(ii) Agent's Liens securing such liability shall be effective, revived, and
remain in full force and effect, in each case, as fully as if such Voidable
Transfer had never been made. If, prior to any of the foregoing, (A) Agent's
Liens shall have been released or terminated or (B) any provision of this
Agreement shall have been terminated or cancelled, Agent's Liens, or such
provision of this Agreement, shall be reinstated in full force and effect and
such prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligation of any Loan Party
in respect of such liability or any Collateral securing such liability.
(b)    Anything to the contrary contained herein notwithstanding, if Agent or
any Lender accepts a guaranty of only a portion of the Obligations pursuant to
any guaranty, Borrower hereby waives its right under Section 2822(a) of the
California Civil Code or any similar laws of any other applicable jurisdiction
to designate the portion of the Obligations satisfied by the applicable
guarantor's partial payment.

-107-

--------------------------------------------------------------------------------




17.9.    Confidentiality.
(c)    Agent, Canadian Agent, US Agent and Lenders each individually (and not
jointly or jointly and severally) agree that material, non-public information
regarding Parent and its Subsidiaries, their operations, assets, and existing
and contemplated business plans ("Confidential Information") shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent, Canadian Agent, US Agent and the Lenders to Persons who are not parties
to this Agreement, except: (i) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group and to employees,
directors and officers of any member of the Lender Group (the Persons in this
clause (i), "Lender Group Representatives") on a "need to know" basis in
connection with this Agreement and the transactions contemplated hereby and on a
confidential basis, (ii) to Subsidiaries and Affiliates of any member of the
Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrowers with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrowers pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent, Canadian Agent, US Agent or the
Lenders or the Lender Group Representatives), (viii) in connection with any
assignment, participation or pledge of any Lender's interest under this
Agreement, provided that prior to receipt of Confidential Information any such
assignee, participant, or pledgee shall have agreed in writing to receive such
Confidential Information either subject to the terms of this Section 17.9 or
pursuant to confidentiality requirements substantially similar to those
contained in this Section 17.9 (and such Person may disclose such Confidential
Information to Persons employed or engaged by them as described in clause (i)
above), (ix) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents; provided, that, prior to any disclosure to any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than any Borrower, Agent, any Lender, any
of their respective Affiliates, or their respective counsel), the disclosing
party agrees to provide Borrowers with prior written notice thereof, and (x) in

-108-

--------------------------------------------------------------------------------




connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document.
(d)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials so long as such information is otherwise
generally available to the public and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of Agent.
(e)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, "Borrower Materials") by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
"Platform") and certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a "Public Lender"). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked "PUBLIC" or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
and Canadian federal, state, provincial or territorial securities laws. All
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated as "Public Investor" (or another similar
term). Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked "PUBLIC" or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as "Public Investor" (or such other similar term).
17.10.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent, US
Agent, Canadian Agent, any Issuing Bank, or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of, or any accrued interest on,
any Loan or any fee or any other amount payable under this Agreement is
outstanding or unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or been terminated.
17.11.    Patriot Act and Anti-Money Laundering & Anti-Terrorism Compliance.
(a)    Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrowers that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify each

-109-

--------------------------------------------------------------------------------




Borrower in accordance with the Patriot Act. In addition, if Agent is required
by law or regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties' senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.
(b)    The Lenders may be subject to Canadian Anti-Money Laundering &
Anti-Terrorism Legislation and "know your customer" rules and regulations, and
they hereby notify Borrowers that in order to comply with such legislation,
rules and regulations, they may be, among other things, required to obtain
verify and record information pertaining to Borrowers, which information may
relate to among other things, the names, addresses, corporate directors,
corporate registration numbers, corporate tax numbers, corporate shareholders
and banking transactions of Borrowers. Borrowers hereby agree to take such
actions and to provide, upon request, such information and access to information
regarding Borrowers that is required to enable the Lenders to comply with such
Canadian Anti-Money Laundering & Anti-Terrorism Legislation and "know your
customer" rules and regulations.
17.12.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.13.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Agent could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of each Borrower in respect of any
such sum due from it to Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the "Judgment
Currency") other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the "Agreement Currency"), be
discharged only to the extent that on the Business Day following receipt by
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase this Agreement Currency with
the Judgment Currency. If the amount of this Agreement Currency so purchased is
less than the sum originally due to Agent or any Lender from any Borrower in
this Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against such loss. If the amount of this Agreement Currency so
purchased is greater than the sum originally due to Agent or any Lender in such
currency, Agent or such Lender, as the case may be, agrees to

-110-

--------------------------------------------------------------------------------




return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).
17.14.    Certain Tax Matters. Notwithstanding anything set forth herein or in
any other Loan Document to the contrary, the parties agree that (i) Canadian
Loan Parties shall not have any obligation to make any payment of principal or
interest with respect to any Loan to a US Borrower, and (ii) no Loan Party that
is a CFC shall have any obligation to make an indemnity payment or have
liability with respect to an "obligation of a United States person" within the
meaning of Section 956(c) of the IRC and Treasury Regulations promulgated
thereunder (taking into account any exceptions provided therein).
17.15.    Parent as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the "Administrative Borrower") which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans, Term Loans, Delayed Draw Term Loans
and Letters of Credit obtained for the benefit of any Borrower and all other
notices and instructions under this Agreement and the other Loan Documents (and
any notice or instruction provided by Administrative Borrower shall be deemed to
be given by Borrowers hereunder and shall bind each Borrower), (b) to receive
notices and instructions from members of the Lender Group (and any notice or
instruction provided by any member of the Lender Group to the Administrative
Borrower in accordance with the terms hereof shall be deemed to have been given
to each Borrower), and (c) to take such action as the Administrative Borrower
deems appropriate on its behalf to obtain Revolving Loans, Delayed Draw Term
Loans and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Lender Group to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
member of the Lender Group and hold each member of the Lender Group harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lender Group by any Borrower or by any third party whosoever,
arising from or incurred by reason of (i) the handling of the Loan Accounts and
Collateral of Borrowers as herein provided, or (ii) the Lender Group's relying
on any instructions of the Administrative Borrower, except that Borrowers will
have no liability to the relevant Agent-Related Person or Lender-Related Person
under this Section 17.15 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.
[SIGNATURE PAGES FOLLOW.]





-111-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


PARENT AND A US BORROWER:
UPLAND SOFTWARE, INC.,
a Delaware corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: Chairman and Chief Executive Officer



US BORROWERS:
UPLAND SOFTWARE I, INC.,
a Delaware corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND SOFTWARE II, INC.,
a Delaware corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND SOFTWARE III, LLC,
a Delaware limited liability company 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND SOFTWARE IV, INC.,
a Nebraska corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President




Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 
UPLAND SOFTWARE V, INC.,
a Delaware corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND SOFTWARE VI, LLC,
a New Jersey limited liability company 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND SOFTWARE VII, INC.,
a Delaware corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND IX, LLC,
a Delaware limited liability company 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President and Chairman



CANADIAN BORROWERS:
UPLAND SOFTWARE INC.,
a Canadian federal corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
SOLUTION Q INC.,
an Ontario corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: Chief Executive Officer and President




Signature Page to Credit Agreement

--------------------------------------------------------------------------------








 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as US Agent, and as a Lender 

 
By: /s/ Brian Velardo
Name: Brian Velardo
   Its Authorized Signatory



 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation, as
Canadian Agent and as a Lender 

 
By: /s/ David Phillips
Name: David Phillips
Title: Senior Vice President






Signature Page to Credit Agreement

--------------------------------------------------------------------------------




Schedule C-1


Lender
Canadian Revolver Commitment
US Revolver Commitment
Canadian Term Loan Commitment
US Term Loan Commitment
Delayed Draw Term Loan Commitments
Total Commitments
Wells Fargo Bank, National Association
$0
$9,000,000
$0
$19,000,000
$10,000,000
$38,000,000
Wells Fargo Capital Finance Corporate Canada
$1,000,000
$0
$6,000,000
$0
$0
$7,000,000
TOTAL
$1,000,000
$9,000,000
$6,000,000
$19,000,000
$10,000,000
$45,000,000









--------------------------------------------------------------------------------






Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
"Acquired Indebtedness" means Indebtedness of a Person whose assets or Equity
Interests are acquired by Parent or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, amalgamation, consolidation, or otherwise) by a
Person or its Subsidiaries of all or substantially all of the Equity Interests
of any other Person.
"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.
"Additional Portion of the Canadian Term Loan" and "Additional Portions of the
Canadian Term Loan" have the respective meanings specified therefor in Section
2.15 of the Agreement.
"Additional Portion of the US Term Loan" and "Additional Portions of the US Term
Loans" have the respective meanings specified therefor in Section 2.15 of the
Agreement.
"Administrative Borrower" has the meaning specified therefor in Section 17.15 of
the Agreement.
"Administrative Questionnaire" has the meaning specified therefor in Section
13.1(a) of the Agreement.
"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.
"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of Section 6.10 of the Agreement:

Schedule 1.1 – Page 1

--------------------------------------------------------------------------------




(a) any Person which owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person.
"Agent" has the meaning specified therefor in the preamble to the Agreement.
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
"Agent's Liens" means the Liens granted by a Borrower or its Subsidiaries to
Agent under the Loan Documents and securing all or a portion of the Obligations.
"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached.
"Applicable Agent" means (a) with respect to Canadian Revolving Loans, Canadian
Protective Advances and the Canadian Term Loan, Canadian Agent and (b) with
respect to US Revolving Loans, US Protective Advances, the Delayed Draw Term
Loan and the US Term Loan, US Agent.
"Applicable Agent's Account" means the Canadian Agent's Account and/or the US
Agent's Account, as the context requires.
"Applicable Borrower" or "Applicable Borrowers" means, individually or
collectively as the context requires, (a) with respect to US Revolving Loans, US
Swing Loans, US Letters of Credit, US Protective Advances, the Delayed Draw Term
Loan and the US Term Loan, US Borrowers and (b) with respect to Canadian
Revolving Loans, Canadian Swing Loans, Canadian Letters of Credit, Canadian
Protective Advances and the Canadian Term Loan, Canadian Borrowers.
"Applicable Credit Amount Percentage" means the percentage set forth in the
following table for the applicable period set forth opposite thereto:

Schedule 1.1 – Page 2

--------------------------------------------------------------------------------




Applicable Period
Applicable Credit
Amount Percentage
From the Closing Date through June 29, 2016
80.00%
June 30, 2016 through September 29, 2016
78.75%
September 30, 2016 through December 30, 2016
77.50%
December 31, 2016 through March 30, 2017
76.25%
March 31, 2017 through June 29, 2017
75.00%
June 30, 2017 through September 29, 2017
73.75%
September 30, 2017 through December 30, 2017
72.50%
December 31, 2017 through March 30, 2018
71.25%
March 31, 2018 through June 29, 2018
70.00%
June 30, 2018 through September 29, 2018
68.75%
September 30, 2018 through December 30, 2018
67.50%
December 31, 2018 through March 30, 2019
66.25%
March 31, 2019 through June 29, 2019
65.00%
June 30, 2019 through September 29, 2019
63.75%
September 30, 2019 through December 30, 2019
62.50%
December 31, 2019 through March 30, 2020
61.25%
March 31, 2020 through the Maturity Date
60.00%



"Applicable Issuing Bank" means, (a) with respect to Canadian Letters of Credit,
Canadian Issuing Bank and (b) with respect to US Letters of Credit, US Issuing
Bank.
"Applicable Lenders" means, (a) with respect to US Revolving Loans, US Letters
of Credit, Delayed Draw Term Loans and the US Term Loan, the US Lenders and
(b) with respect to Canadian Revolving Loans, Canadian Letters of Credit and the
Canadian Term Loan, the Canadian Lenders.

Schedule 1.1 – Page 3

--------------------------------------------------------------------------------




"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or Non-Base Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the most recent Leverage Ratio
calculation delivered to Agent pursuant to Section 5.1 of the Agreement (the
"Leverage Ratio Calculation"); provided, that for the period from the Closing
Date through the date Agent receives the Leverage Ratio Calculation in respect
of the testing period ending December 31, 2015, the Applicable Margin shall be
set at the margin in the row styled "Level III"; provided further, that any time
an Event of Default has occurred and is continuing, the Applicable Margin shall
be set at the margin in the row styled "Level III":
Level
Leverage 
Ratio Calculation
Applicable Margin Relative to Base
Rate Loans
(the "Base Rate Margin")
Applicable Margin
Relative to Non-Base
Rate Loans (the "Non-Base Rate Margin")
I
If the Leverage Ratio is less than 2.00:1.0
3.00 percentage points
4.00 percentage points
II
If the Leverage Ratio is greater than or equal to 2.00:1.0 and less than
3.50:1.0
3.50 percentage points
4.50 percentage points
III
If the Leverage Ratio is greater than or equal to3.50:1.0
4.00 percentage points
5.00 percentage points



Except as set forth in the foregoing proviso, the Applicable Margin shall be
based upon the most recent Leverage Ratio Calculation, which will be calculated
as of the end of each fiscal quarter. Except as set forth in the foregoing
proviso, the Applicable Margin shall be re-determined quarterly on the first day
of the month following the date of delivery to Agent of the certified
calculation of the Leverage Ratio pursuant to Section 5.1 of the Agreement;
provided, that if Borrowers fail to provide such certification when such
certification is due, the Applicable Margin shall be set at the margin in the
row styled "Level III" as of the first day of the month following the date on
which the certification was required to be delivered until the date on which
such certification is delivered, on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Applicable Margin shall be set
at the margin based upon the calculations disclosed by such certification. In
the event that the information regarding the Leverage Ratio contained in any
certificate delivered pursuant to Section 5.1 of the Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an "Applicable Period") than the
Applicable Margin actually applied for such Applicable Period, then
(i) Borrowers shall promptly deliver to Agent a correct certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
correct Applicable Margin (as set forth in the table above) were applicable for
such Applicable Period, and (iii) Borrowers shall promptly deliver to Agent full
payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Agent to the affected Obligations.

Schedule 1.1 – Page 4

--------------------------------------------------------------------------------




"Applicable Revolving Lenders" means (a) with respect to US Revolving Loans and
US Letters of Credit, the US Revolving Lenders and (b) with respect to Canadian
Revolving Loans and Canadian Letters of Credit, the Canadian Revolving Lenders.
"Applicable Swing Lender" means (a) with respect to Canadian Swing Loans, the
Canadian Swing Lender and (b) with respect to US Swing Loans, the US Swing
Lender, as the context requires.
"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of the
Agreement.
"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
"Authorized Person" means any one of the individuals identified on Schedule A-2
to the Disclosure Letter to the Agreement, as such schedule is updated from time
to time by written notice from Administrative Borrower to Agent.
"Available Increase Amount" means, as of any date of determination, an amount
equal to the result of (a) $15,000,000 minus (b) the Dollar Equivalent of the
aggregate principal amount of Increases to the US Term Loan Amount and the
Canadian Term Loan Amount previously made pursuant to Section 2.15 of the
Agreement.
"Availability" means, as of any date of determination, the sum of US
Availability plus Canadian Availability.
"Bank Product" means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
"purchase cards", "procurement cards" or "p-cards")), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
"Bank Product Agreements" means the US Bank Product Agreements and/or the
Canadian Bank Product Agreements, as the context requires.
"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Applicable Agent
for the benefit of the Bank Product Providers (other than the Hedge Providers)
in an amount determined by Agent as sufficient to satisfy the reasonably
estimated credit exposure with respect to the then existing Bank Product
Obligations (other than Hedge Obligations).
"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent and its Subsidiaries to any Bank
Product Provider

Schedule 1.1 – Page 5

--------------------------------------------------------------------------------




pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, (b) all Hedge
Obligations, and (c) all amounts that Agent or any Lender is obligated to pay to
a Bank Product Provider as a result of Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Parent or its Subsidiaries; provided,
in order for any item described in clauses (a) (b), or (c) above, as applicable,
to constitute "Bank Product Obligations", if the applicable Bank Product
Provider is any Person other than Wells Fargo or its Affiliates, then the
applicable Bank Product must have been provided on or after the Closing Date and
Agent shall have received a Bank Product Provider Agreement within 10 days after
the date of the provision of the applicable Bank Product to Parent or its
Subsidiaries.
"Bank Product Provider" means any Lender or any of its Affiliates (including
with respect to Wells Fargo, WFCFCC), including each of the foregoing in its
capacity, if applicable, as a Hedge Provider; provided, that no such Person
(other than Wells Fargo or its Affiliates) shall constitute a Bank Product
Provider with respect to a Bank Product unless and until Agent receives a Bank
Product Provider Agreement from such Person and with respect to the applicable
Bank Product within 10 days after the provision of such Bank Product to Parent
or its Subsidiaries; provided further, that if, at any time, a Lender ceases to
be a Lender under the Agreement, then, from and after the date on which it
ceases to be a Lender thereunder, neither it nor any of its Affiliates shall
constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.
"Bank Product Provider Agreement" means an agreement in substantially the form
attached hereto as Exhibit B-1 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.
"Bankruptcy Code" means (i) title 11 of the United States Code, (ii) the BIA,
(iii) the Companies' Creditors Arrangement Act (Canada), (iv) the Winding-Up and
Restructuring Act (Canada), (v) the Canada Business Corporations Act (Canada)
where such statute is used by a Person to propose an arrangement in connection
with a compromise of such Person's debt obligations and/or (vi) any similar
legislation in a relevant jurisdiction, in each case as applicable and as in
effect from time to time.
"Base Rate" means the US Base Rate; provided, that with respect to Canadian
Obligations denominated in U.S. Dollars or Canadian Dollars, Base Rate means the
Canadian Prime Rate.
"Base Rate Loan" means each portion of the Revolving Loans or the Term Loans
that bears interest at a rate determined by reference to the applicable Base
Rate.
"Base Rate Margin" has the meaning set forth in the definition of Applicable
Margin.

Schedule 1.1 – Page 6

--------------------------------------------------------------------------------




"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an "employer" (as defined in Section 3(5) of ERISA) within the past six years.
"BIA" means the Bankruptcy and Insolvency Act (Canada) as amended from time to
time (or any successor statute).
"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
"Borrowers" means Canadian Borrowers and US Borrowers, and individually, each a
"Borrower".
"Borrower Materials" has the meaning specified therefor in Section 17.9(c) of
the Agreement.
"Borrowing" means a US Borrowing and/or a Canadian Borrowing, as the context
requires.
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California, the
state of New York or the state of Texas, except that (a) if a determination of a
Business Day shall relate to a Loan that bears interest at a rate determined by
reference to the US LIBOR Rate, the term "Business Day" also shall exclude any
day on which banks are closed for dealings in Dollar deposits in the London
interbank market, and (b) if a determination of a Business Day shall relate to a
Canadian Revolving Loan, Canadian Term Loan or Canadian Letter of Credit
(including a request therefor), the term "Business Day" also shall exclude any
day on which banks are authorized or required to close in Toronto, Ontario,
Canada.
"CAD" or "C$" means Canadian dollars.
"Canadian Agent" means WFCFCC, in its role as Canadian administrative agent.
"Canadian Agent's Account" means the Deposit Account identified on Schedule A-1
to the Disclosure Letter as Canadian Agent's Account (or such other Deposit
Account that has been designated as such, in writing, by Canadian Agent to
Borrowers and the Lenders).
"Canadian Anti-Money Laundering & Anti-Terrorism Legislation" means the Criminal
Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c.U-2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including the
Regulations Implementing the United Nations Resolutions on the Suppression

Schedule 1.1 – Page 7

--------------------------------------------------------------------------------




of Terrorism and the United Nations Al-Qaida and Taliban Regulations promulgated
under the United Nations Act.
"Canadian Availability" means, as of any date of determination, the Dollar
Equivalent of the amount that Canadian Borrowers are entitled to borrow as
Canadian Revolving Loans under Section 2.1 of the Agreement (after giving effect
to the applicable then outstanding Canadian Revolver Usage).
"Canadian Bank Product" means any one or more of the following financial
products or accommodations extended to a Canadian Loan Party by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
"purchase cards", "procurement cards" or "P-cards")), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
"Canadian Bank Product Agreements" means those agreements entered into from time
to time by a Canadian Loan Party with a Bank Product Provider in connection with
the obtaining of any of the Canadian Bank Products.
"Canadian Bank Product Obligations" means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by a Borrower or its
Subsidiaries (other than a US Loan Party) to any Bank Product Provider pursuant
to or evidenced by a Canadian Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, (b) all Canadian Hedge
Obligations, and (c) all amounts that Canadian Agent or any Lender is obligated
to pay to a Bank Product Provider as a result of Canadian Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the
Canadian Bank Products provided by such Bank Product Provider to a Borrower or
its Subsidiaries (other than a US Loan Party).
"Canadian BA Rate" means, on any day, with respect to the Interest Period for a
Canadian BA Rate Loan, the interest rate determined by the Agent by reference to
the arithmetic average of the discount rates quoted for bankers' acceptances in
Canadian Dollars for such term on the Reuters Screen CDOR Page at or about 10:00
a.m. (Toronto time) determined on the first day of the applicable term or, in
the event that such Reuters Screen CDOR Page does not appear on such day for
such term, the rate determined by the Agent by reference to the arithmetic
average of the discount rates for bankers' acceptances for such term quoted by
the banks listed in Schedule I to the Bank Act (Canada) determined in accordance
with their normal practices at or about 10:00 a.m. (Toronto time) on the first
day of the applicable term.
"Canadian BA Rate Loan" means each portion of the Canadian Revolving Loans
(including Canadian Swing Loans and Canadian Protective Advances) or Canadian
Term Loans that bears interest at a rate determined by reference to the Canadian
BA Rate.
"Canadian Bank Product Reserves" means, as of any date of determination, those
reserves that Canadian Agent deems necessary or appropriate to establish (based
upon the Bank Product Providers' determination of the liabilities and
obligations of a Borrower or its Subsidiaries

Schedule 1.1 – Page 8

--------------------------------------------------------------------------------




(other than a US Loan Party) in respect of Canadian Bank Product Obligations) in
respect of Canadian Bank Products then provided or outstanding.
"Canadian Benefit Plan" means all material employee benefit plans of any nature
or kind whatsoever that are not Canadian Pension Plans and are maintained or
contributed to by a Loan Party.
"Canadian Borrower" and "Canadian Borrowers" have the respective meanings
specified therefor in the preamble to the Agreement.
"Canadian Borrowing" means a borrowing consisting of Canadian Revolving Loans
made by the Lenders (or Canadian Agent on behalf thereof), or by Canadian Swing
Lender in the case of a Canadian Swing Loan, or by Canadian Agent in the case of
an Canadian Protective Advance.
"Canadian Copyright Security Agreement" has the meaning specified therefor in
the Canadian Guarantee and Security Agreement.
"Canadian Defined Benefit Pension Plan" means a Canadian Pension Plan which
contains a "defined benefit provision," as defined in subsection 147.1(1) of the
Income Tax Act (Canada).
"Canadian Designated Account" means the Canadian Deposit Account of Canadian
Borrowers identified on Schedule D-1 to the Disclosure Letter (or such other
Deposit Account of Canadian Borrowers located at Designated Account Bank that
has been designated as such, in writing, by Canadian Borrowers to Agent).
"Canadian Designated Account Bank" has the meaning specified therefor in
Schedule D-1 to the Disclosure Letter (or such other bank that is located within
Canada that has been designated as such, in writing, by Canadian Borrowers to
Agent).
"Canadian Dollar Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date as determined by
Agent) for the purchase of Canadian Dollars with Dollars.
"Canadian Guarantee and Security Agreement" means a Guarantee and Security
Agreement, dated as of even date with the Agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by each Canadian Loan
Party to Agent.
"Canadian Guarantor" means (a) Parent, (b) each Subsidiary of Parent organized
under the laws of Canada, or any province or territory thereof (other than
Canadian Borrowers), and (c) each other Person that guaranties all or a part of
the Canadian Obligations.
"Canadian Hedge Obligations" means any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of any Canadian Loan Party arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

Schedule 1.1 – Page 9

--------------------------------------------------------------------------------




"Canadian Issuing Bank" means WFCFCC, any of its Affiliates or any other Lender
that, at the request of Borrowers and with the consent of Agent, agrees, in such
Lender's sole discretion, to become a Canadian Issuing Bank for the purpose of
issuing or arranging for Canadian Letters of Credit or, if WFCFCC is the
Canadian Issuing Bank, Canadian Reimbursement Undertakings pursuant to Section
2.11 of the Agreement and Canadian Issuing Bank shall be a Lender.
"Canadian Lender" means each Lender that has a Canadian Revolver Commitment or a
Canadian Term Loan Commitment or that has a portion of the Canadian Term Loan.
"Canadian Letter of Credit" means a letter of credit issued by Canadian Issuing
Bank for the account of a Canadian Borrower.
"Canadian Letter of Credit Disbursement" means a payment made by Canadian
Issuing Bank pursuant to a Canadian Letter of Credit.
"Canadian Letter of Credit Exposure" means, as of any date of determination with
respect to any Lender, such Lender's Pro Rata Share of the Canadian Letter of
Credit Usage on such date.
"Canadian Letter of Credit Fee" has the meaning specified therefor in Section
2.6(b) of the Agreement.
"Canadian Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Canadian Letters of Credit minus any
undrawn amount of any outstanding Canadian Letters of Credit previously
calculated as Canadian Letter of Credit Usage that are subject to Letter of
Credit Collateralization on such date of determination.
"Canadian Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.
"Canadian Loan Party" means any Canadian Borrower or any Canadian Guarantor.
"Canadian Maximum Revolver Amount" means $1,000,000, as decreased by the amount
of reductions in the Canadian Revolver Commitments made in accordance with
Section 2.4(c) of the Agreement.
"Canadian Obligations" means (a) all loans (including the Canadian Revolving
Loans (inclusive of Canadian Protective Advances and Canadian Swing Loans) and
the Canadian Term Loan), debts, principal, interest (including any interest that
accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Canadian Letters of
Credit (irrespective of whether contingent), premiums, liabilities (including
all amounts charged to the Canadian Loan Account pursuant to the Agreement),
obligations (including indemnification obligations) of any Canadian Loan Party,
fees (including the fees provided for in the Fee Letter) of any Canadian Loan

Schedule 1.1 – Page 10

--------------------------------------------------------------------------------




Party, Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding) of
any Canadian Loan Party, guaranties of any Canadian Loan Party, and all
guaranties, covenants and duties of any other kind and description owing by any
Canadian Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that any Canadian Loan Party is required to pay or reimburse by the Loan
Documents or by law or otherwise in connection with the Loan Documents, (b) all
debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by Canadian Borrowers or any other
Canadian Loan Party to Canadian Issuing Bank now or hereafter arising from or in
respect of Canadian Letters of Credit, and (c) all Canadian Bank Product
Obligations. Without limiting the generality of the foregoing, the Canadian
Obligations under the Loan Documents include the obligation to pay (i) the
principal of the Canadian Revolving Loans and the Canadian Term Loan,
(ii) interest accrued on the Canadian Revolving Loans and the Canadian Term
Loan, (iii) the amount necessary to reimburse Canadian Issuing Bank for amounts
paid or payable pursuant to Canadian Letters of Credit, (iv) Letter of Credit
commissions, fees (including fronting fees) and charges, in each case in respect
of Canadian Letters of Credit (v) Lender Group Expenses of any Canadian Loan
Party, (vi) fees payable by any Canadian Loan Party under the Agreement or any
of the other Loan Documents, and (vii) indemnities and other amounts payable by
any Canadian Loan Party under any Loan Document (excluding Excluded Swap
Obligations). Any reference in the Agreement or in the Loan Documents to the
Canadian Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding. Notwithstanding the foregoing or
anything in any Loan Document to the contrary, with respect to each Loan Party,
the term "Canadian Obligations" shall not include any Excluded Swap Obligations
of such Loan Party.
"Canadian Patent Security Agreement" has the meaning specified therefor in the
Canadian Guarantee and Security Agreement.
"Canadian Pension Plans" means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party for its employees or former employees but does not include the Canada
Pension Plan or the Québec Pension Plan as maintained by the Government of
Canada or the Province of Québec, respectively.
"Canadian Prime Rate" means, (x) with respect to Canadian Dollars, the greater
of (a) the Canadian BA Rate (which rate shall be calculated based upon an
Interest Period of 1 month and shall be determined on a daily basis), plus 1
percentage point, and (b) at any time, the annual rate of interest from time to
time publicly announced by the Canadian Reference Bank as its prime rate in
effect for determining interest rates on Canadian Dollar denominated commercial
loans in Canada, or (y) with respect to Dollars, the greater of (a) the Federal
Funds Rate plus ½%, (b) the US LIBOR Rate (which rate shall be calculated based
upon an Interest Period of 1 month and shall be determined on a daily basis),
plus 1 percentage point, and (c) at any time, the annual rate of interest from
time to time publicly announced by the Canadian Reference Bank as its base rate
in

Schedule 1.1 – Page 11

--------------------------------------------------------------------------------




effect for determining interest rates on Dollar denominated commercial loans in
Canada. "Canadian Reference Bank" means Toronto Dominion Bank, or its successors
and assigns, or such other Schedule I bank under the Bank Act (Canada) as
Canadian Agent may from time to time designate, in its Permitted Discretion.
"Canadian Prime Rate Loans" means each portion of the Revolving Loans and Term
Loans that bears interest at a rate determined by reference to the Canadian
Prime Rate.
"Canadian Protective Advances" has the meaning specified therefor in Section
2.3(d)(i) of the Agreement.
"Canadian Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement, and is maintained by a branch office of the bank or securities
intermediary located within Canada.
"Canadian Revolver Commitment" means, with respect to each Revolving Lender, its
Canadian Revolver Commitment, and, with respect to all Revolving Lenders, their
Canadian Revolver Commitments, in each case as set forth beside such Revolving
Lender's name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Revolving Lender became
a Revolving Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.
"Canadian Revolver Usage" means, as of any date of determination, the Dollar
Equivalent of the sum of (a) the amount of outstanding Canadian Revolving Loans
(inclusive of Canadian Swing Loans and Canadian Protective Advances), plus
(b) the amount of the Canadian Letter of Credit Usage.
"Canadian Revolving Lender" means each Revolving Lender with a Canadian Revolver
Commitment.
"Canadian Revolving Loans" has the meaning specified therefor in Section 2.1(b)
of the Agreement.
"Canadian Revolving Loan Exposure" means with respect to any Revolving Lender,
as of any date of determination (a) prior to the termination of the Canadian
Revolver Commitments, the amount of such Lender's Canadian Revolver Commitment,
and (b) after the termination of the Canadian Revolver Commitments, the Dollar
Equivalent of the aggregate outstanding principal amount of the Canadian
Revolving Loans of such Lender.
"Canadian Security Documents" means, collectively, the Canadian Guarantee and
Security Agreement, the Canadian Copyright Security Agreement, the Canadian
Patent Security Agreement, the Canadian Trademark Security Agreement and any
other documents, instruments or agreements, including deeds or hypothec entered
into now or in the future, by a Borrower or any

Schedule 1.1 – Page 12

--------------------------------------------------------------------------------




of its Subsidiaries and any member of the Lender Group in connection with the
Canadian Guarantee and Security Agreement.
"Canadian Swing Lender" means WFCFCC or any other Lender that, at the request of
Canadian Borrowers and with the consent of Agent agrees, in such Lender's sole
discretion, to become the Canadian Swing Lender under Section 2.3(b) of the
Agreement.
"Canadian Swing Loan" has the meaning specified therefor in Section 2.3(b) of
the Agreement.
"Canadian Swing Loan Exposure" means, as of any date of determination with
respect to any Lender, such Lender's Pro Rata Share of the Canadian Swing Loans
on such date.
"Canadian Term Loan" has the meaning specified therefor in Section 2.2(d) of the
Agreement.
"Canadian Term Loan Amount" means $6,000,000.
"Canadian Term Loan Commitment" means, with respect to each Lender, its Canadian
Term Loan Commitment, and, with respect to all Lenders, their Canadian Term Loan
Commitments, in each case as such Dollar amounts are set forth beside such
Lender's name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under the Agreement, as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with the provisions of Section
13.1 of the Agreement.
"Canadian Term Loan Exposure" means, with respect to any Canadian Term Loan
Lender, as of any date of determination (a) prior to the funding of the Canadian
Term Loan, the amount of such Lender's Canadian Term Loan Commitment, and
(b) after the funding of the Canadian Term Loan, the outstanding principal
amount of the Canadian Term Loan held by such Lender.
"Canadian Term Loan Lender" means a Lender that has a Canadian Term Loan
Commitment or that has a portion of the Canadian Term Loan.
"Canadian Trademark Security Agreement" has the meaning specified therefor in
the Canadian Guarantee and Security Agreement.
"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such

Schedule 1.1 – Page 13

--------------------------------------------------------------------------------




assets for the assets being traded in at such time, (c) expenditures made during
such period to consummate one or more Permitted Acquisitions, (d) capitalized
software development costs to the extent such costs are deducted from net
earnings under the definition of EBITDA for such period, and (e) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding Parent or any of its Affiliates).
"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States or by, or
unconditionally guaranteed by, the government of Canada or issued by any agency
thereof and backed by the full faith and credit of Canada, in each case maturing
within 1 year from the date of acquisition thereof, (b) marketable direct
obligations issued or fully guaranteed by any state of the United States or
province of Canada or any political subdivision of any such state or province or
any public instrumentality thereof maturing within 1 year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either Standard & Poor's Rating Group ("S&P") or
Moody's Investors Service, Inc. ("Moody's"), (c) commercial paper maturing no
more than 270 days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody's, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers' acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof or the District of Columbia or any United States branch of a foreign
bank or a bank organized under the laws of Canada, in each case, having at the
date of acquisition thereof combined capital and surplus of not less than
$1,000,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof or Canada or any
province thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation or the Canadian Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$1,000,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, (h) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above and (i) Foreign Cash Equivalents.
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds

Schedule 1.1 – Page 14

--------------------------------------------------------------------------------




transfers through the direct Federal Reserve Fedline system) and other cash
management arrangements.
"CFC" means (i) a controlled foreign corporation (as that term is defined in the
IRC) of which any Loan Party is a United States shareholder within the meaning
of Section 951(b) of the IRC, (ii) any entity treated as a disregarded entity
for United States federal income tax purposes that is owned by an entity
described in clause (i), and (iii) any entity whose assets consist (other than a
de minimis amount) of the Equity Interests of any entity described in clause (i)
hereof.
"Change of Control" means that:
(a)any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of Parent (or
other securities convertible into such Equity Interests) representing 35% or
more of the combined voting power of all Equity Interests of Parent entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Parent;
(a)    any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or (except as part of an agreement which provides for
an early termination of the Commitments and payment in full of all of the
Obligations pursuant to Section 3.5 upon consummation of the transaction related
to such agreement) shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Parent or control over the Equity Interests of such Person entitled
to vote for members of the Board of Directors of Parent on a fully-diluted basis
(and taking into account all such Equity Interests that such Person or group has
the right to acquire pursuant to any option right) representing 35% or more of
the combined voting power of such Equity Interests; or
(b)    Parent fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party (other than as a result of a
transaction permitted by Section 6.3 of the Agreement).
"Change in Law" means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.

Schedule 1.1 – Page 15

--------------------------------------------------------------------------------




"Closing Date" means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Borrower's or its Subsidiaries' books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.
"Commitment" means, with respect to each Lender, its Revolver Commitment or its
Term Loan Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments or their Term Loan Commitments, as the context
requires, in each case as such Dollar amounts are set forth beside such Lender's
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Administrative Borrower to Agent.
"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
"Credit Amount" means the result of (a) the Applicable Credit Amount Percentage
times (b) TTM Recurring Revenue calculated as of the last month for which
financial statements have most recently been delivered pursuant to Section 5.1
of the Agreement minus the aggregate amount of reserves, if any, established by
Agent under Section 2.1(c) of the Agreement.
"Credit Amount Certificate" means a certificate in the form of Exhibit C-2 to
the Agreement.
"Current Assets" means, as at any date of determination, the total assets of
Parent and its Subsidiaries (other than cash and Cash Equivalents) which may
properly be classified as

Schedule 1.1 – Page 16

--------------------------------------------------------------------------------




current assets on a consolidated balance sheet of Parent and its Subsidiaries in
accordance with GAAP.
"Current Liabilities" means, as at any date of determination, the total
liabilities of Parent and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of the Term Loans, the Swing
Loans and the Revolving Loans) on a consolidated balance sheet of Parent and its
Subsidiaries in accordance with GAAP.
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Applicable Agent amounts required pursuant to a Settlement or
to make a required payment in connection with a Letter of Credit Disbursement),
(b) notified Borrowers, Agent, Applicable Agent or any Lender in writing that it
does not intend to comply with all or any portion of its funding obligations
under the Agreement, (c) has made a public statement to the effect that it does
not intend to comply with its funding obligations under the Agreement or under
other agreements generally (as reasonably determined by Agent) under which it
has committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Applicable Agent or any
other Lender any other amount required to be paid by it under the Agreement
within 1 Business Day of the date that it is required to do so under the
Agreement, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian or
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
"Defaulting Lender Rate" means, (a) with respect to US Obligations (i) for the
first 3 days from and after the date the relevant payment is due, the US Base
Rate, and (ii) thereafter, the interest rate then applicable to US Revolving
Loans that are Base Rate Loans (inclusive of the Base Rate Margin applicable
thereto), and (b) with respect to Canadian Obligations (i) for the first 3 days
from and after the date the relevant payment is due, the Canadian Prime Rate (if
such Canadian Obligations are denominated in Canadian Dollars) or the Canadian
Prime Rate (if such Canadian Obligations are denominated in Dollars), and
(ii) thereafter, the interest rate then applicable to Canadian Revolving Loans
that are Base Rate Loans (inclusive of the Base Rate Margin applicable thereto).
"Delayed Draw Term Loan" has the meaning specified therefor in Section 2.14 of
the Agreement.

Schedule 1.1 – Page 17

--------------------------------------------------------------------------------




"Delayed Draw Term Loan Amount" means $10,000,000.
"Delayed Draw Term Loan Commitment" means, with respect to each Lender, its
Delayed Draw Term Loan Commitment, and, with respect to all Lenders, their
Delayed Draw Term Loan Commitments, in each case as such Dollar amounts are set
forth beside such Lender's name under the applicable heading on Schedule C-1 to
the Agreement or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.
"Delayed Draw Term Loan Commitment Termination Date" means May 14, 2017.
"Delayed Draw Term Loan Exposure" means, with respect to any Lender with a
Delayed Draw Term Loan Commitment, as of any date of determination (a) prior to
the funding of the Delayed Draw Term Loan Commitment Termination Date, the
amount of such Lender's Delayed Draw Term Loan Commitment, and (b) after the
Delayed Draw Term Loan Commitment Termination Date, the outstanding principal
amount of the Delayed Draw Term Loan held by such Lender.
"Delayed Draw Term Loan Funding Date" means the date specified by Administrative
Borrower in the Delayed Draw Term Loan Notice as the date requested for the
funding of the Delayed Draw Term Loan, which date shall be prior to the Delayed
Draw Term Loan Commitment Termination Date.
"Delayed Draw Term Loan Notice" has the meaning specified therefor in
Section 2.14 of the Agreement.
"Deposit Account" means any deposit account (as that term is defined in the UCC
or the PPSA) and includes any bank account with a deposit function.
"Designated Account" means the Canadian Designated Account and/or the US
Designated Account, as the context requires.
"Designated Account Bank" means a Canadian Designated Account Bank or US
Designated Account Bank, as the context requires.
"Disclosure Letter" means the Disclosure Letter, dated as of the date hereof,
delivered by Parent, US Borrowers and Canadian Borrowers to Agent in connection
with this Agreement, as may be updated from time to time in accordance with the
terms of this Agreement and the other Loan Documents.
"Disqualified Equity Interests" shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the

Schedule 1.1 – Page 18

--------------------------------------------------------------------------------




holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Maturity Date.
"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in another currency, the equivalent amount thereof in Dollars as
determined by Agent, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date determined by
Agent) for the purchase of Dollars with such currency.
"Dollars" or "$" means United States dollars.
"Domestic Subsidiary" means any Subsidiary of Parent incorporated or organized
under the laws of the United States of America, or any state or political
subdivision thereof, provided that Domestic Subsidiary shall not include any
Subsidiary that is a CFC.
"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
"Earn-Outs" shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
"EBITDA" means, with respect to any fiscal period:
(a)Parent's consolidated net earnings (or loss),
minus
(a)    without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:
(i)    any extraordinary, unusual, or non-recurring gains,
(ii)    interest income,
(iii)    any software development costs to the extent capitalized during such
period,
(iv)    exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, and

Schedule 1.1 – Page 19

--------------------------------------------------------------------------------




(v)    income arising by reason of the application of FAS 141R,
plus
(b)    without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:
(i)    any extraordinary, unusual, or non-recurring non-cash losses,
(ii)    Interest Expense,
(iii)    tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),
(iv)    depreciation and amortization for such period,
(v)    transaction costs, fees, charges, or expenses consisting of out-of-pocket
expenses owed by Parent or any of its Subsidiaries to any Person for services
performed by such Person in connection with entering into this Agreement
incurred within 180 days of the Closing Date, up to an aggregate amount not to
exceed $500,000;
(vi)     with respect to any Permitted Acquisition after the Closing Date,
costs, fees, charges, or expenses consisting of out-of-pocket expenses owed by
Parent or any of its Subsidiaries to any Person for services performed by such
Person in connection with such Permitted Acquisition incurred within 180 days of
the consummation of such Permitted Acquisition, up to an aggregate amount (for
all such items in this clause (v)) for such Permitted Acquisition not to exceed
the greater of (x) $1,000,000 and (y) 5% of the Purchase Price of such Permitted
Acquisition,
(vii)    with respect to any Permitted Acquisitions after the Closing Date:
(1) purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and
(2) non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by Parent's independent auditors, in each case, as
determined in accordance with GAAP,
(viii)    with respect to any Permitted Acquisitions after the Closing Date,
cash compensation expenses related to success fees up to an aggregate amount not
to exceed $1,000,000 in any fiscal year,
(ix)    fees, costs, charges and expenses, in respect of Earn-Outs incurred in
connection with any Permitted Acquisition to the extent permitted to be incurred
under

Schedule 1.1 – Page 20

--------------------------------------------------------------------------------




the Agreement that are required by the application of FAS 141R to be and are
expensed by Parent and its Subsidiaries,
(x)    non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss),
(xi)    one-time non-cash restructuring charges,
(xii)    non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,
(xiii)    non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets
(xiv)    other non-cash losses, charges and expenses,
(xv)    charges related to settlement of legal claims (including defense costs
and expenses) up to an aggregate amount not to exceed $1,000,000 for all such
settlements, and
(xvi)    costs, fees, charges or expenses in connection with waivers, consents
and amendments to this Agreement, including the amount of any fees payable to
Lenders in connection with such consents and amendments in an aggregate amount
not to exceed $500,000 during the term of this Agreement,
in each case, determined on a consolidated basis in accordance with GAAP.
For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a "Reference Period"), (a) if at any time during such Reference
Period (and after the Closing Date), Parent or any of its Subsidiaries shall
have made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Parent and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period, and (b) EBITDA for the Reference Period ending on the last day of the
fiscal quarter ended June 30, 2014, shall be deemed to be $1,070,096, (c) EBITDA
for the Reference Period ending on the last day of the fiscal quarter ended
September 30, 2014, shall be deemed to be $591,887, and (d) EBITDA for the
Reference Period ending on the last day of the fiscal quarter ended December 31,
2014, shall be deemed to be $412,852.

Schedule 1.1 – Page 21

--------------------------------------------------------------------------------




"Eligible Transferee" means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender (other than a Defaulting Lender) and any Related Fund of
any Lender; and (b) (i) a commercial bank organized under the laws of the United
States or any state thereof or Canada, and having total assets in excess of
$1,000,000,000; (ii) a savings and loan association or savings bank organized
under the laws of the United States or any state thereof or Canada or any
province thereof, and having total assets in excess of $1,000,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (A) (x) such bank is acting through a branch
or agency located in the United States or Canada or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country, and (B)
such bank has total assets in excess of $1,000,000,000; (c) any other entity
(other than a natural person) that is an "accredited investor" (as defined in
Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, investment or mutual funds and
lease financing companies, and having total assets in excess of $1,000,000,000;
and (d) during the continuation of an Event of Default, any other Person
approved by Agent.
"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA which provides any benefits to any employees of a Loan
Party or to which any Loan Party has an obligation to make contributions,
including by reason of being an ERISA Affiliate, other than any Canadian Benefit
Plan or Canadian Pension Plan.
"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.
"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

Schedule 1.1 – Page 22

--------------------------------------------------------------------------------




"Equipment" means equipment (as that term is defined in the PPSA or the UCC, as
applicable).
"Equity Interest" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
"Equivalent Amount" means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the "first currency"),
the amount of another currency (the "second currency") which would result from
Agent or any Applicable Agent converting the first currency into the second
currency at the close of business on the day prior to such date of determination
in accordance with Agent's customary practice for commercial loans being
administered by it or at such other rate as Agent may determine in its sole
discretion.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or any of its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).
"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.
"Excess Cash Flow" means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP the result of:
(a)    TTM EBITDA,
plus
(b)    the sum of
(i)    foreign, United States, Canadian, state, provincial or local tax refunds
(excluding (y) tax credits that are contractually required to be paid to third
parties and (z) refundable Canadian tax credits related to research and
development as reflected in Parent's consolidated statement of operations),
(ii)    interest income,

Schedule 1.1 – Page 23

--------------------------------------------------------------------------------




(iii)    post-closing Purchase Price adjustments received in cash during such
period in connection with a Permitted Acquisition, and
(iv)    the amount of any decrease in Net Working Capital for such period,
minus
(c)    the sum of
(i)    the cash portion of Interest Expense and loan servicing fees paid during
such fiscal period,
(ii)    the cash portion of taxes (on account of income, profits, or capital)
paid during such period,
(iii)    all scheduled and voluntary principal payments permitted under the
Agreement during such period (other than voluntary principal payments made in
respect of the Term Loans),
(iv)    the cash portion of Capital Expenditures (net of (y) any proceeds
reinvested in accordance with the proviso to Section 2.4(e)(ii) of the
Agreement, and (z) any proceeds of related financings with respect to such
expenditures) made during such period,
(v)    cash payments made in respect of Permitted Acquisitions (in each case, to
the extent such payments are not made with the proceeds of Indebtedness (other
than Revolving Loans),
(vi)    the amount of cash items included in the calculation of EBITDA pursuant
to clause (c)(vii) of the definition of EBITDA for such period (to the extent
that the applicable payments are not made with the proceeds of Indebtedness
(other than proceeds of Revolving Loans)), and
(vii)    the amount of any increase in Net Working Capital for such period.
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
"Excluded Swap Obligation" means, with respect to any Borrower or any other Loan
Party, any Swap Obligation if, and to the extent that, all or a portion of the
agreement of such Loan Party to be jointly and severally liable for such Swap
Obligation of another Loan Party or any guaranty of such Loan Party of, or the
grant by such Loan Party of a security interest to secure, such Swap Obligation
(or any guaranty thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party's failure for any reason to constitute an "eligible
contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the agreement of such Loan

Schedule 1.1 – Page 24

--------------------------------------------------------------------------------




Party to be liable for such Swap Obligation or guaranty of such Swap Obligation
or the grant of such security interest would have become effective with respect
to such Swap Obligation but for such Loan Party's failure to constitute an
"eligible contract participant at such time. If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such joint and several liability or guaranty or security interest is or becomes
illegal or unlawful.
"Excluded Taxes" means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any franchise or branch profits taxes),
in each case imposed by the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender or such Participant is organized
or the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender's or such Participant's principal office is
located, or as a result of a present or former connection between such Lender or
such Participant and the jurisdiction or taxing authority imposing the tax
(other than any such connection arising solely from such Lender or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under the Agreement or any
other Loan Document); (ii) United States federal withholding taxes and Canadian
federal withholding taxes resulting from a Lender's or a Participant's failure
to comply with the requirements of Section 16.2 of the Agreement, (iii) any
United States federal withholding taxes and Canadian federal withholding taxes
that would be imposed on amounts payable to a Lender based upon the applicable
withholding rate in effect at the time such Lender becomes a party to the
Agreement (or designates a new lending office), except that Excluded Taxes shall
not include (A) any amount that such Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16.1 of the Agreement, if
any, with respect to such withholding tax at the time such Lender becomes a
party to the Agreement (or designates a new lending office), and (B) additional
United States, or Canadian federal withholding taxes that may be imposed after
the time such Lender becomes a party to the Agreement (or designates a new
lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority, and (iv) any United States federal withholding taxes imposed under
FATCA.
"Existing Credit Facility" means, collectively, (a) that certain Loan and
Security Agreement, dated as of March 5, 2012, among Comerica Bank, Silverback
Enterprise Group, Inc., Visionael Corporation, and PowerSteering Software, Inc.,
as amended, restated, supplemented or otherwise modified from time to time, and
(b) that certain Loan and Security Agreement, dated as of February 10, 2012,
among Comerica Bank and Silverback Two Canada Merger Corporation, as amended,
restated, supplemented or otherwise modified from time to time.
"Extraordinary Receipts" means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by Parent or any of its Subsidiaries not in the ordinary
course of business (and not consisting of proceeds described in Section
2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments, proceeds
of settlements, or other consideration of any kind received in connection with
any cause of action or claim, (ii) indemnity payments (other than to the extent
such indemnity payments are immediately payable to a Person that is not an
Affiliate of

Schedule 1.1 – Page 25

--------------------------------------------------------------------------------




Parent or any of its Subsidiaries, and (iii) any purchase price adjustment
received in connection with any purchase agreement.
"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the IRC, any intergovernmental agreement
entered into by the United States with another jurisdiction in connection with
the implementation of such Sections of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.
"FCCR Covenant Triggering Date" means the date that is the later to occur of:
(y) September 30, 2016 and (z) the first date after the Closing Date on which
the Fixed Charge Coverage Ratio, measured on a quarter-end basis for the
Reference Period most recently ended, is equal to or greater than 1.25:1:00 for
two (2) consecutive quarter-end periods.
"Fee Letter" means that certain fee letter, dated as of even date with the
Agreement, between Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
"Fixed Charges" means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense, but including all imputed interest on Capital Leases) during such
period, (b) principal payments in respect of Indebtedness (including principal
payments in respect of Capital Leases) that are required to be paid during such
period, (c) all federal, state, provincial and local income taxes paid to any
Governmental Authority (including, for the avoidance of doubt, the United States
and Canada) during such period, (d) all Restricted Payments paid (whether in
cash or other property, other than common Equity Interest) during such period,
and (e) all payments made on account of Earn-Outs during such period (but
excluding any payment made on account of an Earn-Out if, on the day such payment
was made, Liquidity exceeded $10,000,000).
"Fixed Charge Coverage Ratio" means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Capital Expenditures (excluding,
for the avoidance of doubt, payments made, incurred or financed with respect to
Capital Leases) made (to the extent not already incurred in a prior period) or
incurred during such period, to (b) Fixed Charges for such period.

Schedule 1.1 – Page 26

--------------------------------------------------------------------------------




"Flow of Funds Agreement" means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.
"Foreign Cash Equivalents" means, in the case of any Subsidiary (other than a US
Loan Party or other Subsidiary organized under the laws of the United States or
a political subdivision thereof), investments denominated in the currency of the
jurisdiction in which such Subsidiary is organized or in Dollars, in each case
which are of substantially the same type as the items specified in clauses (a)
through (h) of the definition of Cash Equivalents.
"Funded Indebtedness" means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Parent and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, that by its terms
matures more than one year after the date of determination, and any such
Indebtedness maturing within one year from such date that is renewable or
extendable at the option of Parent or its Subsidiaries, as applicable, to a date
more than one year from such date, including, in any event, but without
duplication, with respect to Parent and its Subsidiaries, the Revolver Usage,
the Term Loans and the amount of their Capitalized Lease Obligations.
"Funding Date" means the date on which a Borrowing occurs.
"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, articles of association, by-laws, or other
organizational documents of such Person.
"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
"Guarantor" means a Canadian Guarantor and/or a US Guarantor, as the context
requires.
"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters,

Schedule 1.1 – Page 27

--------------------------------------------------------------------------------




and other wastes associated with the exploration, development, or production of
crude oil, natural gas, or geothermal resources, (c) any flammable substances or
explosives or any radioactive materials, and (d) asbestos in any form or
electrical equipment that contains any oil or dielectric fluid containing levels
of polychlorinated biphenyls in excess of 50 parts per million.
"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.
"Hedge Provider" means any Lender or any of its Affiliates; provided, that no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Hedge
Provider unless and until Agent receives a Bank Product Provider Agreement from
such Person and with respect to the applicable Hedge Agreement within 10 days
after the execution and delivery of such Hedge Agreement with Parent or its
Subsidiaries; provided further, that if, at any time, a Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.
"Increase" has the meaning specified therefor in Section 2.15.
"Increase Date" has the meaning specified therefor in Section 2.15.
"Increase Joinder" has the meaning specified therefor in Section 2.15.
"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of licenses that could not result in a legal transfer of
title of the licensed property), (f) all monetary obligations of such Person
owing under Hedge Agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) all obligations (contingent or
otherwise) of such Person to purchase, redeem, retire, defease or otherwise make
any payment in respect of any Disqualified Equity Interests of such Person, and
(h) any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g)

Schedule 1.1 – Page 28

--------------------------------------------------------------------------------




above. For purposes of this definition, (i) the amount of any Indebtedness
represented by a guaranty or other similar instrument shall be the lesser of the
principal amount of the obligations guaranteed and still outstanding and the
maximum amount for which the guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Indebtedness, and (ii) the amount of any
Indebtedness which is limited or is non-recourse to a Person or for which
recourse is limited to an identified asset shall be valued at the lesser of
(A) if applicable, the limited amount of such obligations, and (B) if
applicable, the fair market value of such assets securing such obligation.
"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.
"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.
"Indemnified Taxes" means any Taxes other than Excluded Taxes.
"Insolvency Proceeding" means with respect to any Person, (a) any proceeding,
corporate action, procedure or step commenced by or against that Person under
any provision of the Bankruptcy Code or under any other provincial, territorial,
state or federal (including the federal government of Canada) bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief, or (b) the
appointment of a custodian, trustee, receiver, interim receiver, national
receiver, receiver-manager, monitor, liquidator, administrator, judicial
manager, administrative receiver, supervisor, compulsory manager, or similar
custodian for that Person or for a substantial part of its assets.
"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Parent and each of its Subsidiaries, each of the other Loan Parties, and Agent,
the form and substance of which is reasonably satisfactory to Agent, as may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
"Interest Expense" means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.
"Interest Period" means, with respect to each Non-Base Rate Loan, a period
commencing on the date of the making of such Non-Base Rate Loan (or the
continuation of a Non-Base Rate Loan or the conversion of a Base Rate Loan to a
Non-Base Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the Non-Base Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of

Schedule 1.1 – Page 29

--------------------------------------------------------------------------------




the calendar month that is 1, 2, 3 or 6 months after the date on which the
Interest Period began, as applicable, and (d) Borrowers may not elect an
Interest Period which will end after the Maturity Date.
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
"IRC" means the Internal Revenue Code of 1986, as amended.
"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
"Issuing Bank" means US Issuing Bank and/or Canadian Issuing Bank, as the
context requires.
"Lender" has the meaning set forth in the preamble to the Agreement, shall
include each Canadian Lender, each US Lender, each Issuing Bank, Canadian Swing
Lender, US Swing Lender, and shall also include any other Person made a party to
the Agreement pursuant to the provisions of Section 13.1 of the Agreement and
"Lenders" means each of the Lenders or any one or more of them.
"Lender Group" means each of the Lenders (including each Issuing Bank and
Canadian Swing Lender and US Swing Lender), Agent, Canadian Agent and US Agent,
or any one or more of them.
"Lender Group Expenses" means all (a)  costs or expenses (including insurance
premiums) required to be paid by Parent or its Subsidiaries under any of the
Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) reasonable and documented out-of-pocket fees or charges paid or incurred by
Agent, Canadian Agent or US Agent in connection with the Lender Group's
transactions with Parent and its Subsidiaries under any of the Loan Documents,
including, photocopying, notarization, couriers and messengers,
telecommunication, public record

Schedule 1.1 – Page 30

--------------------------------------------------------------------------------




searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent's
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Parent or its Subsidiaries,
(d) Applicable Agent's customary fees and charges (as adjusted from time to
time) with respect to the disbursement of funds (or the receipt of funds) to or
for the account of any Borrower (whether by wire transfer or otherwise),
together with any reasonable and documented out-of-pocket costs and expenses
incurred in connection therewith, (e) customary charges imposed or incurred by
Applicable Agent resulting from the dishonor of checks payable by or to any Loan
Party, (f) reasonable and documented out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) financial
examination, appraisal, and valuation fees and expenses of Agent related to any
financial examinations, appraisals, or valuation to the extent of the fees and
charges (and up to the amount of any limitation) provided in Section 2.10 of the
Agreement, (h) Agent's reasonable and documented costs and expenses (including
reasonable documented attorneys' fees and expenses) relative to third party
claims or any other lawsuit or adverse proceeding paid or incurred, whether in
enforcing or defending the Loan Documents or otherwise in connection with the
transactions contemplated by the Loan Documents, Agent's Liens in and to the
Collateral, or the Lender Group's relationship with Parent or any of its
Subsidiaries, (i) Agent's reasonable documented costs and expenses (including
reasonable documented attorneys' fees and due diligence expenses) incurred in
advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging), syndicating (including reasonable costs and expenses
relative to the rating of the Term Loans, CUSIP, DXSyndicate™, SyndTrak or other
communication costs incurred in connection with a syndication of the loan
facilities), or amending, waiving, or modifying the Loan Documents, and
(j) Agent's and each Lender's reasonable documented costs and expenses
(including reasonable documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a "workout," a "restructuring," or an Insolvency
Proceeding concerning Parent or any of its Subsidiaries or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral.
"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of the Agreement.
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
"Letter of Credit" means a US Letter of Credit and/or a Canadian Letter of
Credit, as the context requires.
"Letter of Credit Collateralization" means with respect to the US Letter of
Credit obligations or the Canadian Letter of Credit Obligations, as applicable,
either (a) providing cash

Schedule 1.1 – Page 31

--------------------------------------------------------------------------------




collateral (pursuant to documentation reasonably satisfactory to Applicable
Agent, including provisions that specify that the applicable Letter of Credit
Fees and all commissions, fees, charges and expenses provided for in Section
2.11(k) of the Agreement (including any fronting fees) will continue to accrue
while the applicable Letters of Credit are outstanding) to be held by Applicable
Agent for the benefit of the applicable Revolving Lenders in an amount equal to
105% of the then existing US Letter of Credit Usage and 105% of the then
existing Canadian Letter of Credit Usage, (b) delivering to Applicable Agent
documentation executed by all beneficiaries under the applicable Letters of
Credit, in form and substance reasonably satisfactory to Applicable Agent and
the Applicable Issuing Bank, terminating all of such beneficiaries' rights under
the Letters of Credit, or (c) providing Applicable Agent with a standby letter
of credit, in form and substance reasonably satisfactory to Applicable Agent,
from a commercial bank acceptable to Applicable Agent (in its sole discretion)
in an amount equal to 105% of the then existing US Letter of Credit Usage and
105% of the then existing Canadian Letter of Credit Usage (it being understood
that the applicable Letter of Credit Fee and all fronting fees set forth in the
Agreement will continue to accrue while the applicable Letters of Credit are
outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit).
"Letter of Credit Disbursement" means a US Letter of Credit Disbursement and/or
a Canadian Letter of Credit Disbursement, as the context requires.
"Letter of Credit Exposure" means the US Letter of Credit Exposure and/or the
Canadian Letter of Credit Exposure, as the context requires.
"Letter of Credit Fee" means the US Letter of Credit Fee and/or the Canadian
Letter of Credit Fee, as the context requires.
"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.11(f) of the Agreement.
"Letter of Credit Related Person" has the meaning specified therefor in Section
2.11(f) of the Agreement.
"Letter of Credit Usage" means the US Letter of Credit of Credit Usage and/or
the Canadian Letter of Credit Usage, as the context requires.
"Leverage Ratio" means, as of any date of determination the ratio of (a)  Funded
Indebtedness as of such date, to (b) EBITDA for the 12 month period ended as of
such date.
"Leverage Ratio Calculation" has the meaning set forth in the definition of
Applicable Margin.
"Leverage Ratio Covenant Triggering Date" means the date that is the later to
occur of: (y) September 30, 2016 and (z) the first date after the Closing Date
that the Leverage Ratio, measured on a quarter-end basis for the Reference
Period then ended, is less than 3:50:1:00 for two (2) consecutive quarter-end
periods.

Schedule 1.1 – Page 32

--------------------------------------------------------------------------------




"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
"Liquidity" means, as of any date of determination, the sum of Availability and
Qualified Cash.
"Loan" shall mean any Revolving Loan, Swing Loan, Protective Advance, or Term
Loan made (or to be made) hereunder.
"Loan Account" means the US Loan Account and/or the Canadian Loan Account, as
the context requires.
"Loan Documents" means the Agreement, the Canadian Security Documents, the US
Security Documents, the Control Agreements, the Fee Letter, the Intercompany
Subordination Agreement, any Issuer Documents, the Letters of Credit, the
Mortgages, any note or notes executed by any Borrower in connection with the
Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by Parent or any of
its Subsidiaries and any member of the Lender Group in connection with the
Agreement.
"Loan Parties" means the Canadian Loan Parties and/or the US Loan Parties, as
the context requires.
"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.
"Material Adverse Effect" means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Parent and its Subsidiaries, taken as a whole, (b) a material impairment of
Parent's and its Subsidiaries' ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group's ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent's Liens with respect to all or a material portion of the Collateral.
"Maturity Date" means May 14, 2020.
"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.
"Mortgages" means, individually and collectively, one or more, if any,
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by
Parent or its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral, if any.

Schedule 1.1 – Page 33

--------------------------------------------------------------------------------




"Net Cash Proceeds" means:
(a)    with respect to any sale or disposition by Parent or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Parent or such Subsidiary,
in connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than
(A) Indebtedness owing to Agent, Canadian Agent or US Agent or any Lender under
the Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by Parent or such Subsidiary in
connection with such sale or disposition, (iii) taxes paid or payable to any
taxing authorities by Parent or such Subsidiary in connection with such sale or
disposition, in each case with respect to clauses (i), (ii) and (iii) above to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid or payable to a Person that is not
an Affiliate of Parent or any of its Subsidiaries, and are properly attributable
to such transaction; and (iv) all amounts that are set aside as a reserve
(A) for adjustments in respect of the purchase price of such assets, (B) for any
liabilities associated with such sale or casualty, to the extent such reserve is
required by GAAP, and (C) for the payment of unassumed liabilities relating to
the assets sold or otherwise disposed of at the time of, or within 30 days
after, the date of such sale or other disposition, to the extent that in each
case the funds described above in this clause (iv) are (x) deposited into escrow
with a third party escrow agent or set aside in a separate Deposit Account that
is subject to a Control Agreement in favor of Agent, Canadian Agent or US Agent
and (y) paid to Agent, Canadian Agent or US Agent as a prepayment of the
applicable Obligations in accordance with Section 2.4(e) of the Agreement at
such time when such amounts are no longer required to be set aside as such a
reserve; and
(b)    with respect to the issuance or incurrence of any Indebtedness by Parent
or any of its Subsidiaries, or the issuance by Parent or any of its Subsidiaries
of any Equity Interests, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of Parent or
such Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and required to be paid by Parent or such Subsidiary in connection with such
issuance or incurrence and (ii) taxes paid or payable to any taxing authorities
by Parent or such Subsidiary in connection with such issuance or incurrence, in
each case with respect to clauses (i) and (ii) above to the extent, but only to
the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or payable to a Person that is not an Affiliate of Parent or
any of its Subsidiaries, and are properly attributable to such transaction.
"Net Working Capital" means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.
"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a) of
the Agreement.
"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.

Schedule 1.1 – Page 34

--------------------------------------------------------------------------------




"Non-Base Rate" means the US LIBOR Rate; provided, that with respect to Canadian
Obligations denominated in Canadian Dollars, Non-Base Rate means the Canadian BA
Rate.
"Non-Base Rate Deadline" has the meaning specified therefor in Section
2.12(b)(i) of the Agreement.
"Non-Base Rate Loan" means each portion of a Revolving Loans or the Term Loans
that bears interest at a rate determined by reference to the applicable Non-Base
Rate.
"Non-Base Rate Margin" has the meaning set forth in the definition of Applicable
Margin.
"Non-Base Rate Notice" means a written notice in the form of Exhibit L-1.
"Non-Base Rate Option" has the meaning specified therefor in Section 2.12(a) of
the Agreement.
"Obligations" means, collectively the Canadian Obligations and the US
Obligations.
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.
"Parent" has the meaning specified therefor in the preamble to the Agreement.
"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.
"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.
"Patriot Act" has the meaning specified therefor in Section 4.13 of the
Agreement.
"Perfection Certificate" means a certificate in the form of Exhibit P-1 to the
Agreement.
"Permitted Acquisition" means any Acquisition so long as:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f), (g), (m) or (n) of the definition of
Permitted Indebtedness, and no Liens will be incurred, assumed, or would exist
with respect to the assets of Parent or its Subsidiaries as a result of such
Acquisition other than Permitted Liens,

Schedule 1.1 – Page 35

--------------------------------------------------------------------------------




(c)    Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Parent and Agent)
created by adding the historical combined financial statements of Parent
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Parent and its Subsidiaries (i) would have
been in compliance with the financial covenants in Section 7 of the Agreement
for the fiscal quarter ended immediately prior to the proposed date of
consummation of such proposed Acquisition, and (ii) are projected to be in
compliance with the financial covenants in Section 7 of the Agreement for each
of the 4 fiscal quarters ending in the period ended one year after the proposed
date of consummation of such proposed Acquisition,
(d)    Borrowers have provided Agent with their due diligence package relative
to the proposed Acquisition, including forecasted balance sheets, profit and
loss statements, and cash flow statements of the Person or assets to be
acquired, all prepared on a basis consistent with such Person's (or assets')
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,
(e)    (i) if the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States, or the Person whose Equity Interests are being acquired is organized in
a jurisdiction located within the United States, US Borrowers shall have US
Availability plus US Qualified Cash in an amount equal to or greater than
$9,000,000, and (ii) if the assets being acquired (other than a de minimis
amount of assets in relation to the assets being acquired) are located within
Canada, or the Person whose Equity Interests are being acquired is organized in
a jurisdiction located within Canada, Canadian Borrowers shall have Canadian
Availability plus Canadian Qualified Cash in an amount equal to or greater than
$1,000,000 immediately after giving effect to the consummation of the proposed
Acquisition,
(f)    the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition, after
giving pro forma effect to identifiable cost reductions and synergies reasonably
expected to result from the Acquisition, subject to the consent of Agent, not to
be unreasonably withheld or delayed,
(g)    Borrowers have provided Agent with written notice of the proposed
Acquisition at least 10 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 3 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

Schedule 1.1 – Page 36

--------------------------------------------------------------------------------




(h)    the assets being acquired (other than a de minimis amount of assets in
relation to Parent's and its Subsidiaries' total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Parent and its Subsidiaries or a business reasonably related
thereto,
(i)    the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
Canada (or such other jurisdiction acceptable to Agent in its sole discretion),
or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located, within the United States or Canada (or such other
jurisdiction acceptable to Agent in its sole discretion),
(j)    the subject assets or Equity Interests, as applicable, are being acquired
directly by any Borrower or one of its Subsidiaries that is a Loan Party, and,
in connection therewith, such Borrower or the applicable Loan Party shall have
complied with Section 5.11 or 5.12 of the Agreement, as applicable, of the
Agreement, and
(k)    the purchase consideration payable in respect of all Permitted
Acquisitions (including the proposed Acquisition and including deferred payment
obligations) shall not exceed $75,000,000 in the aggregate; provided, that the
purchase consideration payable in respect of any single Acquisition or series of
related Acquisitions shall not exceed $20,000,000 in the aggregate.
"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured commercial lender) business judgment.
"Permitted Dispositions" means:
(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Parent and its Subsidiaries,
(b)    sales of inventory to buyers in the ordinary course of business,
(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(d)    the licensing, which could not result in a legal transfer of title of the
licensed property, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business,
(e)    the granting of Permitted Liens,
(f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,
(g)    any involuntary loss, damage or destruction of property,

Schedule 1.1 – Page 37

--------------------------------------------------------------------------------




(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(i)    the leasing or subleasing of assets of Parent or its Subsidiaries in the
ordinary course of business,
(j)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent or any Subsidiary to its immediate parent,
(k)    (i)  the lapse of registered patents, trademarks, copyrights and other
intellectual property of Parent or any of its Subsidiaries to the extent not
economically desirable in the conduct of its business, or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,
(l)    the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,
(m)    the making of Permitted Investments,
(n)    so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from Parent or any of its
Subsidiaries to a Loan Party (other than Parent or a Canadian Loan Party that is
not organized in the United States), (ii) from a Canadian Loan Party (other than
a Canadian Loan Party that is organized in the United States) to any other
Canadian Loan Party, and (iii) from any Subsidiary of Parent that is not a Loan
Party to any other Subsidiary of Parent,
(o)    dispositions of assets acquired by Parent and its Subsidiaries pursuant
to a Permitted Acquisition consummated within 12 months of the date of the
proposed disposition so long as (i) the consideration received for the assets to
be so disposed is at least equal to the fair market value of such assets,
(ii) the assets to be so disposed are not necessary or economically desirable in
connection with the business of Parent and its Subsidiaries, and (iii) the
assets to be so disposed are readily identifiable as assets acquired pursuant to
the subject Permitted Acquisition, and
(p)    sales or dispositions of assets (other than Equity Interests of
Subsidiaries of Parent) not otherwise permitted in clauses (a) through (p) above
so long as made at fair market value and the aggregate fair market value of all
assets disposed of in any fiscal year (including the proposed disposition) would
not exceed $500,000.
"Permitted Indebtedness" means:
(a)    Indebtedness evidenced by the Agreement or the other Loan Documents,
(b)    Indebtedness set forth on Schedule P-3 to the Disclosure Letter and any
Refinancing Indebtedness in respect of such Indebtedness,

Schedule 1.1 – Page 38

--------------------------------------------------------------------------------




(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d)    endorsement of instruments or other payment items for deposit,
(e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Parent or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
(f)    unsecured Indebtedness of Parent or any of its Subsidiaries that is a
Loan Party that is incurred on the date of the consummation of a Permitted
Acquisition solely for the purpose of consummating such Permitted Acquisition so
long as (i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) such unsecured Indebtedness is not incurred for working capital
purposes, (iii) such unsecured Indebtedness does not mature prior to the date
that is 12 months after the Maturity Date, (iv) such unsecured Indebtedness does
not amortize until 12 months after the Maturity Date, (v) such unsecured
Indebtedness does not provide for the payment of interest thereon in cash or
Cash Equivalents prior to the date that is 12 months after the Maturity Date,
and (vi) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to Agent,
(g)    Acquired Indebtedness in an amount not to exceed $500,000 outstanding at
any one time,
(h)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,
(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Parent or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(j)    the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Parent's and its
Subsidiaries' operations and not for speculative purposes,
(k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called "purchase cards", "procurement cards" or
"p-cards"), or Cash Management Services,

Schedule 1.1 – Page 39

--------------------------------------------------------------------------------




(l)    unsecured Indebtedness of Parent owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Parent of the Equity Interests of
Parent that have been issued to such Persons, so long as (i) no Default or Event
of Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $500,000, and (iii) such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent,
(m)    unsecured Indebtedness owing to sellers of assets or Equity Interests to
a Loan Party that is incurred by the applicable Loan Party in connection with
the consummation of one or more Permitted Acquisitions so long as (i) the
aggregate principal amount for all such unsecured Indebtedness does not exceed
$10,000,000 at any one time outstanding, (ii) is subordinated to the Obligations
on terms and conditions reasonably acceptable to Agent, and (iii) is otherwise
on terms and conditions (including all economic terms and the absence of
covenants) reasonably acceptable to Agent,
(n)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Parent or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,
(o)    Indebtedness composing Permitted Investments,
(p)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(q)    unsecured Indebtedness of Parent or its Subsidiaries that are Loan
Parties in respect of Earn-Outs owing to sellers of assets or Equity Interests
to a Borrower or its Subsidiaries that are Loan Parties that is incurred in
connection with the consummation of one or more Permitted Acquisitions so long
as such unsecured Indebtedness is on terms and conditions reasonably acceptable
to Agent,
(r)    Indebtedness in an aggregate outstanding principal amount not to exceed
$250,000 at any time outstanding for all Subsidiaries of Parent that are CFCs;
provided, that such Indebtedness is not directly or indirectly recourse to any
of the Loan Parties or of their respective assets,
(s)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
(t)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price or similar obligation of Parent or the applicable
Loan Party in connection with one or more Permitted Dispositions or other
acquisition of assets to the extent not prohibited by the Agreement,

Schedule 1.1 – Page 40

--------------------------------------------------------------------------------




(u)    contingent liabilities in respect of reimbursement obligations owing to
Comerica Bank and relating to that certain standby letter of credit no. 5647-30,
as amended, in the face amount of $100,000, issued by Comerica Bank for the
account of Parent on February 3, 2012,
(v)    Indebtedness of Parent owing to Comerica Bank in aggregate outstanding
amount not to exceed $100,000 at any one time in respect of credit cards, credit
card processing services, debit cards, stored value cards, commercial cards
(including so-called "purchase cards", "procurement cards" or "p-cards")
pursuant to that certain Comerica Card Solutions Terms and Related Services
Agreement, dated as of April 30, 2014, and
(w)    any other unsecured Indebtedness incurred by Parent or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $500,000 at any
one time.
"Permitted Intercompany Advances" means loans made by (a) a Loan Party to
another Loan Party (other than loans by a US Loan Party to a Canadian Loan Party
that is not organized in the United States), (b) a Subsidiary of Parent that is
not a Loan Party to another Subsidiary of Parent that is not a Loan Party, (c) a
Subsidiary of Parent that is not a Loan Party to a Loan Party, so long as the
parties thereto are party to the Intercompany Subordination Agreement, and (d) a
Loan Party to a Subsidiary of Parent that is not a Loan Party or a US Loan Party
to a Canadian Loan Party that is not organized in the United States so long as
(i) the aggregate amount of all such loans (by type, not by the borrower) does
not exceed $250,000 outstanding at any one time and (ii) at the time of the
making of such loan, no Event of Default has occurred and is continuing or would
result therefrom.
"Permitted Investments" means:
(a)    Investments in cash and Cash Equivalents,
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Disclosure Letter,
(f)    guarantees permitted under the definition of Permitted Indebtedness,
(g)    Permitted Intercompany Advances,

Schedule 1.1 – Page 41

--------------------------------------------------------------------------------




(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(j)    (i) non-cash loans and advances to employees, officers, and directors of
Parent or any of its Subsidiaries for the purpose of purchasing Equity Interests
in Parent so long as the proceeds of such loans are used in their entirety to
purchase such Equity Interests in Parent, and (ii) loans and advances to
employees and officers of Parent or any of its Subsidiaries in the ordinary
course of business for any other business purpose and in an aggregate amount not
to exceed $250,000 at any one time,
(k)    Permitted Acquisitions,
(l)    Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Parent),
(m)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
(n)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(o)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(p)    promissory notes received by any Loan Party as consideration for a
Permitted Disposition in an aggregate amount not to exceed $500,000 at any one
time,
(q)    Investments by Parent and its Subsidiaries existing on the Closing Date
in the Equity Interests of their respective Subsidiaries, and
(r)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$500,000 during the term of the Agreement.
"Permitted Liens" means:
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,

Schedule 1.1 – Page 42

--------------------------------------------------------------------------------




(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent's Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d)    Liens set forth on Schedule P-2 to the Disclosure Letter; provided, that
to qualify as a Permitted Lien, any such Lien described on Schedule P-2 to the
Disclosure Letter shall only secure the Indebtedness that it secures on the
Closing Date and any Refinancing Indebtedness in respect thereof,
(e)    the interests of lessors under operating leases and licensors under
license agreements that do not result in a legal transfer of title of the
licensed property,
(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof,
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
(h)    Liens on amounts deposited to secure Parent's and its Subsidiaries'
obligations in connection with worker's compensation, other unemployment
insurance and social security benefits,
(i)    Liens on amounts deposited to secure Parent's and its Subsidiaries'
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
(j)    Liens on amounts deposited to secure Parent's and its Subsidiaries'
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
(k)    with respect to any Real Property, easements, servitudes, rights of way,
zoning restrictions and minor defects or irregularities in title that do not, in
any case, materially interfere with or impair the use or operation thereof,
(l)    licenses of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, which could not result in a
legal transfer of title of such patent, trademark, copyright or other
intellectual property rights,

Schedule 1.1 – Page 43

--------------------------------------------------------------------------------




(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff or bankers' or similar liens upon deposits of funds in
favor of banks or other depository institutions, solely to the extent incurred
in connection with the maintenance of such Deposit Accounts or Securities
Accounts in the ordinary course of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(q)    Liens solely on any cash earnest money deposits made by Parent or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,
(r)    Liens assumed by Parent or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness,
(s)    Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection,
(t)    Liens in favor of Comerica Bank on cash collateral in an amount not to
exceed $105,000, securing Indebtedness permitted pursuant to clause (u) of the
definition of Permitted Indebtedness,
(u)    Solely during the period commencing on the Closing Date and ending on the
date that is the 120th day after the Closing Date, Liens in favor of Comerica
Bank on cash collateral in an amount not to exceed $100,000, securing
Indebtedness permitted pursuant to clause (v) of the definition of Permitted
Indebtedness,
(v)    any other Lien consented to in writing by Agent in its sole discretion,
and
(w)    other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $100,000.
"Permitted Protest" means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States or
Canada federal tax lien), or rental payment, provided that (a) a reserve with
respect to such obligation is established on Parent's or its Subsidiaries' books
and records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is

Schedule 1.1 – Page 44

--------------------------------------------------------------------------------




satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of Agent's Liens.
"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred at the time of, or within 20 days after, the acquisition
of any fixed assets for the purpose of financing all or any part of the
acquisition cost thereof, in an aggregate principal amount outstanding at any
one time not in excess of $5,000,000; provided, that such amount shall be
increased by an amount equal to $1,000,000 for every $10,000,000 increase of TTM
Recurring Revenue since the Closing Date, including TTM Recurring Revenue of a
Person whose assets or Equity Interests are acquired by a Borrower or any of its
Subsidiaries in a Permitted Acquisition; provided, further, that Permitted
Purchase Money Indebtedness shall in no event exceed an aggregate principal
amount outstanding at any one time in excess of $10,000,000 as a result of the
effect of the foregoing proviso.
"Person" means natural persons, corporations, limited liability companies,
unlimited liability companies, limited partnerships, general partnerships,
limited liability partnerships, joint ventures, trusts, land trusts, business
trusts, or other organizations, irrespective of whether they are legal entities,
and governments and agencies and political subdivisions thereof.
"Platform" has the meaning specified therefor in Section 17.9(c) of the
Agreement.
"PPSA" shall mean the Personal Property Security Act as in effect in the
Province of Ontario, the Civil Code of Québec as in effect in the Province of
Québec or any other Canadian federal, territorial or provincial statute
pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time. References to sections of the PPSA shall be construed to also refer to any
successor sections.
"Projections" means Parent's forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent's historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
"Pro Rata Share" means, as of any date of determination:
(a) with respect to a Lender's obligation to make all or a portion of the US
Revolving Loans, with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the US Revolving Loans, and with
respect to all other computations and other matters related to the US Revolver
Commitments or the US Revolving Loans, the percentage obtained by dividing
(i) the US Revolving Loan Exposure of such Lender by (ii) the aggregate US
Revolving Loan Exposure of all Lenders,
(a)    with respect to a Lender's obligation to make all or a portion of the
Canadian Revolving Loans, with respect to such Lender's right to receive
payments of interest, fees, and principal with respect to the Canadian Revolving
Loans, and with respect to all other computations and other matters related to
the Canadian Revolver Commitments or the Canadian Revolving Loans,

Schedule 1.1 – Page 45

--------------------------------------------------------------------------------




the percentage obtained by dividing (i) the Canadian Revolving Loan Exposure of
such Lender by (ii) the aggregate Canadian Revolving Loan Exposure of all
Lenders,
(b)    with respect to a Lender's obligation to participate in the US Letters of
Credit, with respect to such Lender's obligation to reimburse US Issuing Lender,
and with respect to such Lender's right to receive payments of US Letter of
Credit Fees, and with respect to all other computations and other matters
related to the US Letters of Credit, the percentage obtained by dividing (i) the
US Revolving Loan Exposure of such Lender by (ii) the aggregate US Revolving
Loan Exposure of all Lenders; provided, that if all of the US Revolving Loans
have been repaid in full and all US Revolver Commitments have been terminated,
but US Letters of Credit remain outstanding, Pro Rata Share under this clause
shall be determined as if the US Revolver Commitments had not been terminated
and based upon the US Revolver Commitments as they existed immediately prior to
their termination, and
(c)    with respect to a Lender's obligation to participate in the Canadian
Letters of Credit, with respect to such Lender's obligation to reimburse
Canadian Issuing Lender, and with respect to such Lender's right to receive
payments of Canadian Letter of Credit fees, and with respect to all other
computations and other matters related to the Canadian Letters of Credit, the
percentage obtained by dividing (i) the Canadian Revolving Loan Exposure of such
Lender by (ii) the aggregate Canadian Revolving Loan Exposure of all Lenders;
provided, that if all of the Canadian Revolving Loans have been repaid in full
and all Canadian Revolver Commitments have been terminated, but Canadian Letters
of Credit remain outstanding, Pro Rata Share under this clause shall be
determined as if the Canadian Revolver Commitments had not been terminated and
based upon the Canadian Revolver Commitments as they existed immediately prior
to their termination,
(d)    with respect to a Lender's obligation to make all or a portion of the
Term Loans (other than any portion of the Term Loan constitution the Delayed
Draw Term Loan), with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the Term Loans, and with respect
to all other computations and other matters related to the Term Loan Commitments
or the Term Loans, the percentage obtained by dividing (i) the Term Loan
Exposure of such Lender by (ii) the aggregate Term Loan Exposure of all Lenders,
(e)    with respect to a Lender's obligation to make all or a portion of the
Delayed Draw Term Loans, with respect to such Lender's right to receive payments
of interest, fees, and principal with respect to the Delayed Draw Term Loans,
and with respect to all other computations and other matters related to the
Delayed Draw Term Loan Commitments or the Delayed Draw Term Loans, the
percentage obtained by dividing (i) the Delayed Draw Term Loan Exposure of such
Lender by (ii) the aggregate Delayed Draw Term Loan Exposure of all Lenders, and
(f)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the Dollar Equivalent of the percentage obtained
by dividing (i) the sum of the Term Loan Exposure of such Lender plus the
Revolving Loan Exposure of such Lender by (ii) the sum of the aggregate Term
Loan Exposure of all Lenders plus the aggregate Revolving Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to Section 13.1; provided, that if all of the
Loans have been repaid in full, all Letters of Credit have

Schedule 1.1 – Page 46

--------------------------------------------------------------------------------




been made the subject of Letter of Credit Collateralization, and all Commitments
have been terminated, Pro Rata Share under this clause shall be determined as if
the Revolving Loan Exposures and Term Loan Exposures had not been repaid,
collateralized, or terminated and shall be based upon the Revolving Loan
Exposures and Term Loan Exposures as they existed immediately prior to their
repayment, collateralization, or termination.
"Protective Advances" means US Protective Advances and/or Canadian Protective
Advances, as the context requires.
"Public Lender" has the meaning specified therefor in Section 17.9(c) of the
Agreement.
"Purchase Price" means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Parent or one of its Subsidiaries that is a Loan Party in
connection with such Acquisition (whether paid at the closing thereof or payable
thereafter and whether fixed or contingent), but excluding therefrom (a) any
cash of the seller and its Affiliates used to fund any portion of such
consideration and (b) any cash or Cash Equivalents acquired in connection with
such Acquisition.
"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement (or, with respect to cash and Cash Equivalents of US Loan Parties and
Canadian Loan Parties only, will be subject to a Control Agreement following the
post-closing period specified in Schedule 3.6 with respect to delivery of
Control Agreements), and is maintained by a branch office of the bank or
securities intermediary located within the United States or Canada.
"Qualified Equity Interest" means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.
"Real Property Collateral" means any Real Property hereafter acquired by Parent
or its Subsidiaries with a fair market value in excess of $1,000,000.
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
"Recurring Revenue" means, with respect to any period, all maintenance and
support revenues, and subscription revenues, of Borrowers and their Subsidiaries
determined on a consolidated basis earned and recognized during such period,
calculated in accordance with GAAP on a basis consistent with the financial
statements delivered by Borrowers to Agent prior to the

Schedule 1.1 – Page 47

--------------------------------------------------------------------------------




Closing Date, excluding any one time, extraordinary receipts as reasonably
determined by Administrative Borrower and Agent. For the purposes of calculating
Recurring Revenues for purposes of calculating TTM Recurring Revenue for the 12
month period most recently ended as of any date of calculation (each, a
"Recurring Revenue Reference Period"), if at any time during such Recurring
Revenue Reference Period (and after the Closing Date), a Borrower or any
Subsidiary of a Loan Party shall have made a Permitted Acquisition, Recurring
Revenues for such Recurring Revenue Reference Period shall be calculated after
giving pro forma effect to such Permitted Acquisition and any adjustments
arising out of events which are directly attributable to such Permitted
Acquisition, are factually supportable, and are expected to have a continuing
impact, in each case, in such manner reasonably acceptable to Agent as if any
such Permitted Acquisition or adjustment occurred on the first day of such
Reference Period.
"Recurring Revenue Reference Period" has the meaning set forth in the definition
of Recurring Revenue.
"Reference Period" has the meaning set forth in the definition of EBITDA.
"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
(b)     such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
"Register" has the meaning set forth in Section 13.1(h) of the Agreement.
"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.

Schedule 1.1 – Page 48

--------------------------------------------------------------------------------




"Reimbursement Undertaking" has the meaning specified therefor in Section
2.11(a) of the Agreement.
"Related Fund" means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.
"Report" has the meaning specified therefor in Section 15.16 of the Agreement.
"Required Availability" means that the sum of (a) Availability, plus
(b) Qualified Cash exceeds $35,000,000.
"Required Lenders" means, at any time, Lenders having or holding more than 50%
of the sum of (a) the aggregate Dollar Equivalent of Revolving Loan Exposure of
all Lenders, plus (b) the aggregate Term Loan Exposure of all Lenders; provided,
that (i) the Revolving Loan Exposure and Term Loan Exposure of any Defaulting
Lender shall be disregarded in the determination of the Required Lenders, and
(ii) at any time there are 2 or more Lenders, "Required Lenders" must include at
least 2 Lenders (who are not Affiliates of one another).
"Restricted Payment" means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Parent (including any payment in connection with any merger or
consolidation involving Parent) or to the direct or indirect holders of Equity
Interests issued by Parent in its capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Parent, or
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving Parent) any Equity Interests issued by Parent, and
(c) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Parent now or
hereafter outstanding.
"Revaluation Date" means (a) with respect to any Revolving Loan denominated in
Canadian Dollars, each of the following: (i) each date of a Borrowing of such
Revolving Loan, (ii) each date of a continuation of such Revolving Loan pursuant
to Section 2.12, and (iii) such additional dates as Agent shall determine or the
Required Lenders shall require, (b) with respect to

Schedule 1.1 – Page 49

--------------------------------------------------------------------------------




any Letter of Credit denominated in Canadian Dollars, each of the following:
(i) each date of issuance of such Letter of Credit, (ii) each date of an
amendment of such Letter of Credit having the effect of increasing the amount
thereof, (iii) each date of any payment by an Issuing Lender under such Letter
of Credit, and (iv) such additional dates as Agent or an Issuing Lender shall
determine or the Required Lenders shall require, and (c) with respect to any
other Obligations denominated in Canadian Dollars, each date as Agent shall
determine unless otherwise prescribed in this Agreement or any other Loan
Documents.
"Revolver Commitment" means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such amounts are set forth beside such Revolving
Lender's name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Revolving Lender became
a Revolving Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.
"Revolver Usage" means the US Revolver Usage and/or the Canadian Revolver Usage,
as the context requires.
"Revolving Lender" means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.
"Revolving Loan Exposure" means the US Revolving Loan Exposure or the Canadian
Revolving Loan Exposure, as the context requires.
"Revolving Loans" means a US Revolving Loan and/or a Canadian Revolving Loan, as
the context requires.
"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC and/or the federal
government of Canada.
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC or as identified by the federal government of
Canada or under the Canadian Anti-Money Laundering & Anti-Terrorism Legislation.
"S&P" has the meaning specified therefor in the definition of Cash Equivalents.
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
"Securities Account" means a securities account (as that term is defined in the
PPSA or the UCC, as applicable).

Schedule 1.1 – Page 50

--------------------------------------------------------------------------------




"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
"Security Documents" means, collectively, the Canadian Security Documents and
the US Security Documents.
"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
(d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances, and (e) such Person is not an "insolvent
person" as such term is defined in the BIA. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
"Spot Rate" means, for a currency, the rate determined by Agent to be the rate
quoted by Wells Fargo acting in such capacity as the spot rate for the purchase
by Wells Fargo of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. (New York time) on
the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided, that Agent may obtain such spot rate from another
financial institution designated by Agent if Wells Fargo acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency.
"Standard Letter of Credit Practice" means, for an Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which such
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
"Subject Holder" has the meaning specified therefor in Section 2.4(e)(v) of the
Agreement.

Schedule 1.1 – Page 51

--------------------------------------------------------------------------------




"Subsidiary" of a Person means a corporation, partnership, limited liability
company, unlimited liability company, or other entity in which that Person
directly or indirectly owns or controls the Equity Interests having ordinary
voting power to elect a majority of the Board of Directors of such corporation,
partnership, limited liability company, unlimited liability company, or other
entity.
"Swap Obligation" means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a "swap" within the meaning of section
1a(47) of the Commodity Exchange Act.
"Swing Loan" means the Canadian Swing Loan and/or the US Swing Loan, as the
context requires.
"Swing Loan Exposure" means the Canadian Swing Exposure and/or the US Swing
Exposure, as the context requires.
"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
"Term Loans" means, collectively, the Canadian Term Loan and the US Term Loan.
"Term Loan Commitment" means Canadian Term Loan Commitment and/or US Term Loan
Commitment, as the context requires.
"Term Loan Exposure" means, with respect to any Term Loan Lender, as of any date
of determination (a) prior to the funding of the Term Loans, the aggregate
amount of such Lender's Canadian Term Loan Commitment and US Term Loan
Commitment, and (b) after the funding of the Term Loans, the aggregate
outstanding principal amount of the Canadian Term Loan and the US Term Loan held
by such Lender.
"Term Loan Lender" means a Lender that has a Canadian Term Loan Commitment or a
US Term Loan Commitment or that has a portion of the Canadian Term Loan or the
US Term Loan.
"TTM EBITDA" means, as of any date of determination, EBITDA of Borrowers
determined on a consolidated basis in accordance with GAAP, for the 12 month
period most recently ended.
"TTM Recurring Revenue" means, as of any date of determination, Recurring
Revenues of Borrowers determined on a consolidated basis in accordance with
GAAP, for the 12 month period most recently ended.
"UCC" means the New York Uniform Commercial Code, as in effect from time to
time.

Schedule 1.1 – Page 52

--------------------------------------------------------------------------------




"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
"Underlying Issuer" means Wells Fargo or another third Person which is the
beneficiary of a Reimbursement Undertaking and which has issued a Letter of
Credit at the request of an Issuing Bank for the benefit of any Borrower.
"Underlying Letter of Credit" means a Letter of Credit that has been issued by
an Underlying Issuer.
"United States" means the United States of America.
"Unused Delayed Draw Term Loan Fee" has the meaning specified therefor in
Section 2.10(c).
"Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of the
Agreement.
"US Agent" means Wells Fargo Bank NA, in its role as US administrative agent and
collateral agent.
"US Agent's Account" means the Deposit Account identified on Schedule A-1 to the
Disclosure Letter as US Agent's Account (or such other Deposit Account that has
been designated as such, in writing, by US Agent to Borrowers and the Lenders).
"US Availability" means, as of any date of determination, the amount that US
Borrowers are entitled to borrow as US Revolving Loans under Section 2.1 of the
Agreement (after giving effect to the applicable then outstanding US Revolver
Usage).
"US Bank Product" means any one or more of the following financial products or
accommodations extended to a Borrower or its Subsidiaries (other than a Canadian
Loan Party that is not organized in the United States) by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
"purchase cards", "procurement cards" or "P-cards")), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
"US Bank Product Agreements" means those agreements entered into from time to
time by Parent or its Subsidiaries (other than a Canadian Loan Party that is not
organized in the United States) with a Bank Product Provider in connection with
the obtaining of any of the US Bank Products.
"US Bank Product Obligations" means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by US Loan Parties to any
Bank Product Provider pursuant to or evidenced by a US Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or

Schedule 1.1 – Page 53

--------------------------------------------------------------------------------




hereafter arising, (b) all US Hedge Obligations, and (c) all amounts that US
Agent or any Lender is obligated to pay to a Bank Product Provider as a result
of US Agent or such Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, a Bank Product
Provider with respect to the US Bank Products provided by such Bank Product
Provider to US Loan Parties.
"US Bank Product Reserves" means, as of any date of determination, those
reserves that Agent deems necessary or appropriate to establish (based upon the
Bank Product Providers' determination of the liabilities and obligations of a US
Loan Party in respect of US Bank Product Obligations) in respect of US Bank
Products then provided or outstanding.
"US Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
US LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
"US Borrower" and "US Borrowers" have the respective meanings specified therefor
in the preamble to the Agreement. For the avoidance of doubt, it is intended by
the parties to the Agreement that only Parent and its Domestic Subsidiaries will
be US Borrowers.
"US Borrowing" means a borrowing consisting of US Revolving Loans made by the
Lenders (or US Agent on behalf thereof), or by US Swing Lender in the case of a
US Swing Loan, or by US Agent in the case of a US Protective Advance.
"US Copyright Security Agreement" has the meaning specified therefor in the US
Guaranty and Security Agreement.
"US Designated Account" means the US Deposit Account of US Borrowers identified
on Schedule D-1 to the Disclosure Letter (or such other Deposit Account of US
Borrowers located at Designated Account Bank that has been designated as such,
in writing, by US Borrowers to US Agent).
"US Designated Account Bank" has the meaning specified therefor in Schedule D-2
to the Disclosure Letter (or such other bank that is located within the United
States that has been designated as such, in writing, by Borrowers to US Agent).
"US Equivalent Amount" means the Equivalent Amount of any applicable calculation
where Dollars is the "second currency" in such calculation.
"US Guarantor" means (a) Parent and (b) each other Person that guaranties all or
a portion of the US Obligations. For the avoidance of doubt, it is intended by
the parties that only Parent and its Domestic Subsidiaries will be US
Guarantors; provided, that other Subsidiaries may

Schedule 1.1 – Page 54

--------------------------------------------------------------------------------




be or become US Guarantors unless being or becoming so would result in adverse
tax consequences, or the costs to the Loan Parties of providing such guarantee
are unreasonably excessive (as reasonably determined by Agent in consultation
with Borrowers) in relation to the benefits to Agent and the Lenders afforded
thereby, in which case, any such guarantee will terminate immediately as and
when such adverse tax consequences arise or exist.
"US Guaranty and Security Agreement" means a guaranty and security agreement,
dated as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each US Loan Party to Agent.
"US Issuing Bank" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender's sole
discretion, to become a US Issuing Bank for the purpose of issuing US Letters of
Credit pursuant to Section 2.11 of the Agreement and US Issuing Bank shall be a
Lender.
"US Lender" means each Lender that has a US Revolver Commitment or a US Term
Loan Commitment or that has a portion of the US Term Loan.
"US Letter of Credit" means a letter of credit issued by US Issuing Bank for the
account of a US Borrower.
"US Letter of Credit Disbursement" means a payment made by US Issuing Bank
pursuant to a US Letter of Credit.
"US Letter of Credit Exposure" means, as of any date of determination with
respect to any Lender, such Lender's Pro Rata Share of the US Letter of Credit
Usage on such date.
"US Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b)
of the Agreement.
"US Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding US Letters of Credit minus any
undrawn amount of any outstanding US Letters of Credit previously calculated as
US Letter of Credit Usage that are subject to Letter of Credit Collateralization
on such date of determination.
"US LIBOR Rate" means the rate per annum rate appearing on Reuters Screen
LIBOR01 page (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service) 2 Business Days prior to the
commencement of the requested Interest Period, for a term, and in an amount,
comparable to the Interest Period and the amount of the Non-Base Rate Loan
requested (whether as an initial Non-Base Rate Loan or as a continuation of a
Non-Base Rate Loan or as a conversion of a Base Rate Loan to a Non-Base Rate
Loan) by Borrowers in accordance with the Agreement (and, if any such rate is
below zero, the Non-Base Rate shall be deemed to be zero), which determination
shall be made by Agent and shall be conclusive in the absence of manifest error.

Schedule 1.1 – Page 55

--------------------------------------------------------------------------------




"US Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.
"US Loan Party" means any US Borrower or any US Guarantor.
"US Maximum Revolver Amount" means $9,000,000 decreased by the amount of
reductions in the US Revolver Commitments made in accordance with Section 2.4(c)
of the Agreement.
"US Obligations" means (a) all loans (including the US Term Loan and the US
Revolving Loans (inclusive of US Protective Advances and US Swing Loans)),
debts, principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
reimbursement or indemnification obligations with respect to US Letters of
Credit (irrespective of whether contingent), premiums, liabilities (including
all amounts charged to the US Loan Account pursuant to the Agreement),
obligations (including indemnification obligations) of any US Loan Party, fees
(including the fees provided for in the Fee Letter) of any US Loan Party, Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding) of
any US Loan Party, guaranties of any US Loan Party, and all covenants and duties
of any other kind and description owing by any US Loan Party arising out of,
under, pursuant to, in connection with, or evidenced by the Agreement or any of
the other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any US Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by any US
Borrower or any other US Loan Party to US Issuing Bank now or hereafter arising
from or in respect of US Letters of Credit, and (c) all US Bank Product
Obligations; provided, that US Obligations shall not include Excluded Swap
Obligations. Without limiting the generality of the foregoing, the US
Obligations under the Loan Documents include the obligation to pay (i) the
principal of the US Revolving Loans and the US Term Loan, (ii) interest accrued
on the US Revolving Loans and the US Term Loan, (iii) the amount necessary to
reimburse US Issuing Bank for amounts paid or payable pursuant to US Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, in each case in respect of US Letters of Credit, (v) Lender Group
Expenses of any US Loan Party, (vi) fees payable by any US Loan Party under the
Agreement or any of the other Loan Documents, (vii) indemnities and other
amounts payable by any US Loan Party under any Loan Document (excluding Excluded
Swap Obligations), and (viii) any guaranties by any US Loan Party of all or any
part of the Canadian Obligations. Any reference in the Agreement or in the Loan
Documents to the US Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
"US Patent Security Agreement" has the meaning specified therefor in the US
Guaranty and Security Agreement.

Schedule 1.1 – Page 56

--------------------------------------------------------------------------------




"US Protective Advances" has the meaning specified therefor in Section 2.3(d)(i)
of the Agreement.
"US Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement, and is maintained by a branch office of the bank or securities
intermediary located within the United States.
"US Revolver Commitment" means, with respect to each Revolving Lender, its US
Revolver Commitment, and, with respect to all Revolving Lenders, their US
Revolver Commitments, in each case as set forth beside such Revolving Lender's
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a
Revolving Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.
"US Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding US Revolving Loans (inclusive of US Swing Loans and US
Protective Advances), plus (b) the amount of the US Letter of Credit Usage.
"US Revolving Lender" means each Revolving Lender with a US Revolver Commitment.
"US Revolving Loan Exposure" means, with respect to any Revolving Lender, as of
any date of determination (a) prior to the termination of the US Revolver
Commitments, the amount of such Lender's US Revolver Commitment, and (b) after
the termination of the US Revolver Commitments, the aggregate outstanding
principal amount of the US Revolving Loans of such Lender.
"US Revolving Loans" has the meaning specified therefor in Section 2.1(a) of the
Agreement.
"US Security Documents" means, collectively, the US Guaranty and Security
Agreement, the US Copyright Security Agreement, the US Patent Security
Agreement, the US Trademark Security Agreement, or any document, instrument or
agreement entered into now or in the future, by a Borrower or any of its
Subsidiaries and any member of the Lender Group in connection with the US
Guaranty and Security Agreement.
"US Swing Lender" means Wells Fargo Bank, National Association or any other
Lender that, at the request of Borrowers and with the consent of Agent agrees,
in such Lender's sole discretion, to become the US Swing Lender under Section
2.3(b) of the Agreement.
"US Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.

Schedule 1.1 – Page 57

--------------------------------------------------------------------------------




"US Swing Loan Exposure" means, as of any date of determination with respect to
any Lender, such Lender's Pro Rata Share of the US Swing Loans on such date.
"US Term Loan" has the meaning specified therefor in Section 2.2(a) of the
Agreement.
"US Term Loan Amount" means $19,000,000.
"US Term Loan Commitment" means, with respect to each Lender, its US Term Loan
Commitment, and, with respect to all Lenders, their US Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 to the Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of the
Agreement.
"US Term Loan Exposure" means, with respect to any US Term Loan Lender, as of
any date of determination (a) prior to the funding of the US Term Loan, the
amount of such Lender's US Term Loan Commitment, and (b) after the funding of
the US Term Loan, the outstanding principal amount of the US Term Loan held by
such Lender.
"US Term Loan Lender" means a Lender that has a US Term Loan Commitment or that
has a portion of the US Term Loan.
"US Trademark Security Agreement" has the meaning specified therefor in the US
Guaranty and Security Agreement.
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
"WFCFCC" means Wells Fargo Capital Finance Corporation Canada.

Schedule 1.1 – Page 58